Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

$60,000,000

 

CREDIT AGREEMENT

 

among

 

CADIZ INC.

 

and

 

CADIZ REAL ESTATE LLC,

as Borrowers,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

Wells Fargo Bank, National Association,

 

as Agent

 

Dated as of May 1, 2017

 

 

 

 

 

 

 

 

 

 



 

 



 

TABLE OF CONTENTS

 

      Page         SECTION 1. DEFINITIONS 1   1.1 Defined Terms 1   1.2 Other
Definitional Provisions 15         SECTION 2. AMOUNT AND TERMS OF LOANS 15   2.1
Secured Term Loans; Borrowing Mechanics 15   2.2 Repayment of Loans 16   2.3
Optional Prepayments 16   2.4 Interest Rates and Payment Dates 17   2.5
Computation of Interest and Fees 17   2.6 Mandatory Prepayments 17   2.7
Application of Mandatory and Optional Prepayments 17   2.8 Remittance of
Payments to the Lenders 18   2.9 Relationship of the Lenders 18   2.10 Fees 18  
2.11 Construction Financing 18   2.12 Taxes. 18   2.13 Investment Unit. 22      
  SECTION 3. REPRESENTATIONS AND WARRANTIES 22   3.1 No Change 22   3.2
Existence; Compliance with Law 23   3.3 Power; Authorization; Enforceable
Obligations 23   3.4 No Legal Bar 23   3.5 Litigation 23   3.6 No Default 24  
3.7 Ownership of Property; Liens 24   3.8 Intellectual Property 24   3.9 Taxes
24   3.10 ERISA 25   3.11 Investment Company Act; Other Regulations 25   3.12
Subsidiaries 25   3.13 [Reserved] 26   3.14 Environmental Matters 26   3.15
Accuracy of Information, etc 27   3.16 Security Documents 27   3.17 Solvency 28
  3.18 Regulation H 28   3.19 Labor Matters 28   3.20 Terrorism Laws and FCPA 28

 



-i-

 

 

SECTION 4. CONDITIONS PRECEDENT 29   4.1 Closing Date Conditions Precedent 29  
      SECTION 5. AFFIRMATIVE COVENANTS 32   5.1 Financial Statements 32   5.2
Certificates; Other Information 33   5.3 Payment of Obligations 33   5.4
Maintenance of Existence; Compliance 34   5.5 Maintenance of Property; Insurance
34   5.6 Inspection of Property; Books and Records; Discussions 34   5.7 Notices
34   5.8 Environmental Laws 35   5.9 Additional Collateral, etc. 35   5.10 Use
of Proceeds 36         SECTION 6. NEGATIVE COVENANTS 36   6.1 Indebtedness 36  
6.2 Liens 37   6.3 Fundamental Changes 38   6.4 Disposition of Property 38   6.5
Restricted Payments 38   6.6 Investments 39   6.7 Transactions with Affiliates
39   6.8 Sales and Leasebacks 39   6.9 Swap Agreements 39   6.10 Changes in
Fiscal Periods 39   6.11 Negative Pledge Clauses 39   6.12 Clauses Restricting
Subsidiary Distributions 40   6.13 Lines of Business 40   6.14 Amendments to
Organizational Documents 40   6.15 Other Senior Indebtedness 40   6.16
Convertible Note Payments 40   6.17 New Convertible Note Payments 40   6.18
[Reserved] 41   6.19 Amendments to Indenture and New Convertible Notes Indenture
41   6.20 Lease Transaction 41         SECTION 7. EVENTS OF DEFAULT 42    
SECTION 8. THE AGENT 44   8.1 Appointment 44   8.2 Delegation of Duties 44   8.3
Exculpatory Provisions 44   8.4 Reliance by Agent 45   8.5 Notice of Default 46

 



-ii-

 

 

  8.6 Non-Reliance on Agent and Other Lenders 46   8.7 Indemnification 47   8.8
Agent in Its Individual Capacity 47   8.9 Successor Agent 47   8.10 Collateral
and Guaranty Matters 48   8.11 Agent’s Lease Purchase Options 48   8.12 Funds
Held by Agent 48         SECTION 9. MISCELLANEOUS 49   9.1 Amendments and
Waivers 49   9.2 Notices 50   9.3 No Waiver; Cumulative Remedies 52   9.4
Survival of Representations and Warranties 52   9.5 Payment of Expenses and
Taxes; Indemnification 52   9.6 Successors and Assigns; Assignments and
Participations 53   9.7 Counterparts 54   9.8 Severability 54   9.9 Integration
54   9.10 Governing Law 54   9.11 Submission to Jurisdiction; Waivers 55   9.12
Acknowledgments 55   9.13 Confidentiality 55   9.14 Waivers of Jury Trial 56

 



-iii-

 



 



SCHEDULES AND EXHIBITS 

 



Schedules:       Schedule 1 Security Procedures Schedule 1.1A Loan Commitment
Schedule 1.1B Mortgaged Properties Schedule 3.12 Subsidiaries Schedule 3.16(a)
UCC Filing Jurisdictions Schedule 3.16(b) Mortgage Filing Jurisdictions    
Exhibits:       Exhibit A Form of Assignment and Assumption Exhibit B Form of
Compliance Certificate Exhibit C Form of Borrowing Notice Exhibit D Form of
Security Agreement Exhibit E Form of Warrant Exhibit F Initial Subordinated
Property Exhibit G Form of Subordination Agreement Exhibit H Form of U.S. Tax
Compliance Certificates Exhibit I Form of Mortgage

 



-iv-

 

 

CREDIT AGREEMENT (this “Agreement”), dated as of May 1, 2017, among Cadiz Inc.,
a Delaware corporation (“Cadiz”), and Cadiz Real Estate LLC, a Delaware limited
liability company (“CRE”; together with Cadiz, the “Borrower” or “Borrowers”),
the lenders from time to time party hereto (“Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (the “Agent”).

 

A.      The Borrowers have requested the Lenders to extend a credit facility to
the Borrowers in the form of secured term loans in an aggregate principal amount
of $60,000,000.

 

B.       The Lenders are willing to extend such credit facility to the Borrowers
on the terms and conditions set forth herein.

 

Accordingly, in consideration of the mutual conditions and agreements set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.    DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“5-Day VWAP”: for any date of determination means the per share volume weighted
average price of Common Stock, as displayed under the heading “Bloomberg VWAP”
on Bloomberg page CDZI <equity> VWAP (or its equivalent successor if such page
is not available), from the scheduled open of trading until the scheduled close
of trading of the primary trading session of the Nasdaq Global Market on each
trading day during the 5 trading day period preceding (but not including) such
date of determination (or if such volume weighted average price is unavailable,
the market value of one share of Common Stock during such period determined,
using a volume weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by the Company). The VWAP will
be determined without regard to after hours trading or any other trading outside
of the regular trading session trading hours.

  

“Accreted Loan Value”: as of the date of determination, the outstanding
principal amount of the applicable Loan, plus all accreted interest, if any,
which shall be added to such Loan as of the calendar day immediately prior to
such date of determination.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“After-Acquired Property”: any fee interest in any real property or any
leasehold interest in any Material Leased Property acquired after the Closing
Date by any Loan Party or its Subsidiaries (other than any such fee interest in
real property or leasehold interest in Material Leased Property subject to a
Lien expressly permitted by Section 6.2(f)), including, for the avoidance of
doubt, the Delayed Lease Property or the Substitute Property, as applicable.

 



 

 

 

“Agent”: as defined in the preamble hereto.

 

“Agreement”: as defined in the preamble hereto.

 

“Applicable Prepayment Premium”: with respect to any repayment of Secured Term
Loans pursuant to Section 2.2, Section 2.3(a) or Section 2.6 or upon any
acceleration of the outstanding Loans for any reason, including upon
commencement of voluntary or involuntary proceedings or otherwise, an amount
equal to the product of (a) the Accreted Loan Value of the Secured Term Loans
being prepaid or repaid, as applicable, multiplied by (b) 3.00%.

 

“Applicable Cash Rate”: two percent (2.00%) per annum.

 

“Applicable PIK Rate”: six percent (6.00%) per annum.

 

“Applicable Rate”: the sum of the Applicable Cash Rate and the Applicable PIK
Rate.

 

“Approved Mitigation Bank Land Sale” means a sale of at least 640 acres of the
Mitigation Bank Land, the Net Cash Proceeds of which average at least $2,000 per
acre.

 

“Asset Sale”: any Disposition of any Collateral or of any other property of the
Borrowers or any of their Subsidiaries.

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(a)       the Disposition of damaged, obsolete, redundant or worn out assets in
the ordinary course of business;

 

(b)       the Disposition of other property having a fair market value not to
exceed $200,000 in the aggregate for any fiscal year of the Borrower;

 

(c)       the sale or other disposition of cash or Cash Equivalents;

 

(d)       a Restricted Payment that does not violate Section 6.5 hereof or an
Investment that does not violate Section 6.6 hereof; and

 

(e)       the granting of Liens not prohibited by Section 6.2 hereof.

 

“Assignee”: as defined in Section 9.6(a).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

 

“beneficial owner” and “beneficially own”: as defined under Section 13(d) of the
Exchange Act.

 



 -2- 

 

 

“Blocked Person”: as defined in Section 3.20(b).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Notice”: a notice substantially in the form of Exhibit C in respect
of the borrowing of the Secured Term Loans.

 

“Business”: as defined in Section 3.14(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Los Angeles are authorized or required by
law to close.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve (12) months from the date of
acquisition, (b) Dollar-denominated time deposits and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500 million or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or from Moody’s is at least
P-1, in each case with maturities of not more than three hundred sixty-five
(365) days from the date of acquisition, (c) commercial paper issued by any
issuer bearing at least a “2” rating for any short-term rating provided by S&P
and/or Moody’s and maturing within two hundred seventy (270) days of the date of
acquisition, (d) repurchase agreements entered into by the Borrower with a bank
or trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500 million for direct obligations
issued by or fully guaranteed by the United States, or for mortgage collateral,
in which the Borrower shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least one hundred percent (100%) of the amount of the
repurchase obligations, (e) variable or fixed rate notes issued by any issuer
rated at least AA by S&P (or the equivalent thereof) or at least Aa2 by Moody’s
(or the equivalent thereof) and maturing within one (1) year of the date of
acquisition and (f) Investments (classified in accordance with GAAP as current
assets) in money market investment programs registered under the Investment
Company Act of 1940, as amended, that are administered by reputable financial
institutions having capital and surplus of at least $500 million and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.

 



 -3- 

 

 

“Change of Control”: the occurrence of any of the following: (i) the Loan
Parties shall sell or transfer all or substantially all of their assets to any
Person other than a Loan Party, (ii) any Borrower shall merge or consolidate
with another Person other than a Loan Party in a transaction not permitted by
this Agreement, (iii) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than fifty percent (50%) of the outstanding Capital Stock of Cadiz or (iv) a
“Change in Control” as defined under the Indenture or the New Convertible Notes
Indenture.

 

“Closing Date”: the date on which the conditions set forth in SECTION 4 are
satisfied (or waived in accordance with Section 9.1), which shall be a date that
is the thirty-first (31st) Business Day after the Signing Date, unless another
date is agreed to in writing by the parties hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Borrowers and their Subsidiaries, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

 

“Common Stock”: the common Capital Stock, par value $0.01 per share, of the
Company.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under section 414 of the Code.

 

“Company”: Cadiz Inc., a Delaware corporation.

 

“Company Intellectual Property: all Intellectual Property necessary for the
conduct of the business of the Loan Parties as currently conducted.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Construction Financing”: A conditional commitment for future funding by the
Lenders and/or their Affiliates of up to $240,000,000 of construction financing
for the Qualified Water Project (as defined in the New Convertible Notes
Indenture).

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 



 -4- 

 

 

“Convertible Notes”: the 7.00% Convertible Senior Notes of Cadiz due 2018 issued
on or around March 5, 2013 pursuant to the Indenture.

 

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Delayed Lease Property”: that parcel of property in San Bernardino County with
Assessor Parcel Number 0556-311-50-0000 constituting approximately 40 acres and
further described in the Lease Agreement.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, license or other disposition
(including pursuant to a condemnation) thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Event of Default”: any of the events specified in Section 7; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the Securities Exchange Act of 1934 and the Rules and
Regulations promulgated thereunder, in each case, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Loan Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 



 -5- 

 

 

“Existing Credit Agreement”: that certain Amended and Restated Credit Agreement,
dated as of October 30, 2013 (as amended, restated or otherwise modified prior
to the date hereof), among the Borrowers, the lenders party thereto and Wells
Fargo Bank, National Association, as agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA”: as defined in Section 3.20(c).

 

“Fee Letter”: as defined in Section 2.10.

 

“Foreign Lender”: a Lender that is not a U.S. Person.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the standards or terms
in this Agreement, then the Borrower and the Agent agrees to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower and the Agent, all standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

 



 -6- 

 

 

“Guarantee Obligation”: as to any Person (the “Guaranteeing Person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the Guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“Primary Obligations”) of any other third Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, including any obligation of the
Guaranteeing Person, whether or not contingent, (i) to purchase any such Primary
Obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
Primary Obligation or (2) to maintain working capital or equity capital of the
Primary Obligor or otherwise to maintain the net worth or solvency of the
Primary Obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such Primary Obligation of the
ability of the Primary Obligor to make payment of such Primary Obligation or
(iv) otherwise to assure or hold harmless the owner of any such Primary
Obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any Guaranteeing Person shall be deemed to be the maximum amount
for which such Guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such Primary Obligation
and the maximum amount for which such Guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such Guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (including the Convertible Notes and the
New Convertible Notes), (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 7(e) only, all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For the avoidance of doubt, there are no obligations of any
Loan Party under the Lease Transaction that constitute Indebtedness for purposes
of this Agreement.

 

“Indemnified Liabilities”: as defined in Section 9.5.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee”: as defined in Section 9.5.

 



 -7- 

 

 

“Indenture”: the Indenture dated as of March 5, 2013 between Cadiz and U.S.
Bank, National Association (as successor to The Bank of New York Mellon, N.A.),
as trustee, with respect to the Convertible Notes, as amended by that certain
First Supplemental Indenture dated as of October 30, 2013 and that certain
Second Supplemental Indenture dated as of November 23, 2015, and as may be
further amended, extended, renewed, restated, supplemented or otherwise modified
from time to time.

 

“Initial Subordinated Property”: that parcel of the Mortgaged Property more
fully described on Exhibit F hereto and, upon the changing of the legal
description constituting the Leased Property (as defined in the Lease Agreement)
in accordance with Section 5 of the Lease Agreement, the Subordination Agreement
and this Agreement, either the Delayed Lease Property or the Substitute
Property, as applicable, whether or not the legal description of the Delayed
Lease Property or Substitute Property is included on such Exhibit F attached
hereto.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, and whether registered,
issued or subject to a pending application, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
software, trade secrets, know-how and processes, and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

 

“Interest Date”: as defined in Section 2.4(a).

 

“Investments”: as defined in Section 6.6.

 

“IRS” means the United States Internal Revenue Service.

 

“Lease Agreement”: that certain Amended and Restated Cadiz – Fenner Valley Farm
Lease, dated as of February 8, 2016, entered into among the Borrowers and the
Lessee.

 

“Lease Documents”: the Lease Agreement, the Subordination Agreements, the Option
Agreement, the Memorandum of Lease, the Tenant Deed of Trust (as defined in the
Subordination Agreement) and the other agreements related thereto.

 

“Lease Transaction”: the lease of the Initial Subordinated Property to the
Lessee pursuant to the Lease Agreement.

 

“Lenders”: as defined in the preamble hereto.

 

“Lessee”: Fenner Valley Farm, LLC and its successors and permitted assigns under
the Lease Agreement.

 



 -8- 

 

 

“Lien”: any mortgage, deed of trust, deed to secure debt, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Loan”: any Secured Term Loan held by any Lender pursuant to this Agreement.

 

“Loan Commitment”: the commitment of a Lender to make or otherwise fund a
Secured Term Loan and “Loan Commitments” means such commitments of all Lenders
in the aggregate. The amount of each Lender’s Loan Commitment, if any, is set
forth in Schedule 1.1A or in the applicable Assignment and Assumption. The
aggregate amount of the Loan Commitments as of the Closing Date is $60,000,000.

 

“Loan Documents”: this Agreement, the Security Documents, the Warrants, the Fee
Letter and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

“Loan Parties”: the Borrowers and any of their Subsidiaries that is a party to a
Loan Document.

 

“Material Adverse Effect”: (a) a material adverse effect on the business,
property, operations, condition (financial or other) or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) ten (10) Business Days after
the occurrence of an event, which would not otherwise fall into the purview of
clause (a) above, which results in an adverse effect that has or is reasonably
likely to have a financial consequence of Five Hundred Thousand Dollars
($500,000) or more to the Borrower and its Subsidiaries taken as a whole, or
(c) a material adverse effect on the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Lenders hereunder or thereunder.

 

“Material Leased Property”: any real property located in the United States in
which a Loan Party or any of their Subsidiaries has a leasehold interest
(excluding any such real property that is used primarily for executive and
administrative functions of the Loan Parties).

 

“Materials of Environmental Concern”: any hazardous or toxic substances,
materials or wastes, defined or regulated as such in or under any Environmental
Law, including asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.

 

“Maturity Date”: the earliest of (a) the date that is the four (4) year
anniversary of the Closing Date (or the next succeeding Business Day if such
date is not a Business Day), and (b) 91 days prior to the maturity date of the
New Convertible Notes if, on the 91st day preceding the stated maturity date of
the New Convertible Notes, the 5-Day VWAP is less than 120% of the then
applicable Conversion Rate (as defined in the New Convertible Notes Indenture)
and at least $10,000,000 in Original Principal Amount (as defined in the New
Convertible Notes Indenture) of the New Convertible Notes are outstanding on the
date that is 91 days prior to the maturity date of the New Convertible Notes
(such date as defined pursuant to this clause (b), the “Springing Maturity
Date”).

 



 -9- 

 

 

“Memorandum of Lease”: that certain Memorandum of Amended and Restated Cadiz –
Fenner Valley Farm Lease, dated as of February 8, 2016, entered into between CRE
and the Lessee for the purpose of memorializing the Lease Agreement.

 

“Mitigation Bank Land” means the approximately 7,500 acres of land as described
in the Fenner Valley Desert Tortoise Conservation Bank application dated
September 4, 2013.

 

“Mortgage”: each mortgage, deed of trust, or deed to secure debt, as applicable,
substantially in the form of Exhibit I, and any amendments thereto made by any
Loan Party in favor of, or for the benefit of, the Agent for the benefit of the
Lenders (with such changes thereto to which Agent shall reasonably consent to
account for the law of the jurisdiction in which such mortgage, deed of trust or
deed to secure debt, as applicable, is to be recorded).

 

“Mortgaged Property” and “Mortgaged Properties”: individually, a real property,
and collectively, the real properties (including all buildings, fixtures or
other improvements located thereon and other rights appurtenant thereto), as the
context requires, listed on Schedule 1.1B, as to which the Agent for the benefit
of the Lenders shall be granted a Lien pursuant to a Mortgage.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (a) selling expenses
(including broker’s fees or commissions, legal fees, transfer and similar taxes
and the Borrowers’ good faith estimate of income taxes paid or payable in
connection with such sale), (b) amounts provided as a reserve, in accordance
with GAAP (to the extent applicable), against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(c) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness for borrowed money permitted pursuant to Section 6.1 which
is secured by the Collateral or other property sold in such Asset Sale (to the
extent such Lien is permitted pursuant to Section 6.2) and which is required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset).

 

“New Convertible Notes”: the 7.00% Convertible Senior Notes of Cadiz due 2020
issued on or around December 10, 2015 and April 28, 2016 pursuant to the New
Convertible Notes Indenture.

 

“New Convertible Notes Indenture”: the Indenture, dated as of December 10, 2015,
between Cadiz and U.S. Bank, National Association, as trustee, with respect to
the New Convertible Notes, as amended by that certain First Supplemental
Indenture dated as of April 28, 2016 and as may be further amended, extended,
renewed, restated, supplemented or otherwise modified from time to time.

 



 -10- 

 

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees (including
the Applicable Prepayment Premium), indemnities, costs, expenses (including all
reasonable fees, charges and disbursements of counsel to the Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“OFAC”: the United States Department of the Treasury’s Office of Foreign Assets
Control.

 

“OFAC Sanctions Programs”: the laws, regulations and executive orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended or replaced, and the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, as such list may
be amended from time to time.

 

“OID”: has the meaning specified in Section 2.13.

 

“Option Agreement”: an agreement evidencing the Lease Purchase Option (as
defined in the Lease Agreement) in the form attached to the Lease Agreement as
Exhibit E.

 

“Organizational Documents” means (i) with respect to any corporation, its notice
of articles, certificate or articles of incorporation or organization, as
amended, and its bylaws, as amended, (ii) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 



 -11- 

 

 

“Participant Register” has the meaning specified in Section 9.6(b).

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Recipient” means (a) the Agent or (b) any Lender.

 

“Register”: as defined in Section 9.6(a).

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections.27,.28,.29,.30,.31,.32,.34 or.35 of PBGC Reg. 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Loans then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 6.5.

 

“Rules and Regulations”: the rules and regulations of the SEC.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 



 -12- 

 

 

“SEC Reports” means with respect to the Borrower, the annual report on Form 10-K
for the year ended December 31, 2016 filed with the SEC on March 16, 2017 (as
may be amended on or prior to the Closing Date) and all current reports on Form
8-K filed with the SEC from January 1, 2017 until and including the Closing
Date.

 

“Second Amendment”: that certain Second Amendment to Amended and Restated Credit
Agreement and Partial Subordination of Collateral, dated as of February 8, 2016,
and entered into by and among the Borrowers, Wells Fargo Bank, National
Association, as agent, and the lenders party thereto, setting forth certain
amendments to the Existing Credit Agreement in connection with the entry of the
Lease Agreement.

 

“Secured Term Loans”: the term loans made by the Lenders to the Borrowers
pursuant to Section 2.1(a).

 

“Security Agreement”: the Security Agreement to be executed and delivered by the
Loan Parties and the Agent, substantially in the form of Exhibit D.

 

“Security Documents”: the collective reference to the Security Agreement, any
Mortgage and all other security documents hereafter delivered to the Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Borrower under any Loan Document.

 

“Signing Date”: May 1, 2017.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Subordination Agreement”: a Subordination, Standstill, Nondisturbance and
Attornment Agreement in the form attached hereto as Exhibit G.

 



 -13- 

 

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Substitute Property”: that parcel of Mortgaged Property constituting
approximately 40 acres and described in the Lease Agreement.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terrorism Laws”: any of the following (a) Executive Order 13224 issued by the
President of the United States, (b) the Terrorism Sanctions Regulations (Title
31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), (d) the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the Patriot Act
(as it may be subsequently codified), (f) all other present and future legal
requirements of any Governmental Authority addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war and (g) any regulations
promulgated pursuant thereto or pursuant to any legal requirements of any
Governmental Authority governing terrorist acts or acts of war.

 

“Title Company” means Chicago Title Company.

 

“Title Policy”: as defined in Section 4.1(g).

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 



 -14- 

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.12(g).

 

“United States”: the United States of America.

 

“Warrants”: warrants to purchase Common Stock in the form of Exhibit E issued by
the Company to the Lenders on the Closing Date.

 

“Withholding Agent” means any Loan Party and the Agent.

 

1.2           Other Definitional Provisions. Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(a)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Loan Party not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 



 -15- 

 

 

Section 2.    AMOUNT AND TERMS OF LOANS

 

2.1           Secured Term Loans; Borrowing Mechanics.

 

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make, and the Borrowers agree to borrow, on the Closing Date, a
Secured Term Loan in an amount not to exceed the Loan Commitment of each such
Lender. Each Lender’s Loan Commitment shall terminate immediately and without
further action on the earlier of (i) the Closing Date after giving effect to the
funding of such Lender’s Loan Commitment on such date or (ii) the thirty-fourth
(34th) Business Day after the Signing Date.

 

(b)           The Borrowers shall deliver to the Agent a fully executed
Borrowing Notice not later than 10:00 a.m. (New York City time) one (1) Business
Day prior to the Closing Date with respect to the Secured Term Loans to be made
on the Closing Date. Promptly upon receipt by the Agent of such Borrowing
Notice, the Agent shall notify each Lender of the proposed borrowing.

 

(c)           Each Lender shall make its Secured Term Loan available to the
Agent not later than 10:00 a.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, to the Agent’s account. Upon
satisfaction or waiver of the conditions precedent specified herein, the Agent
shall make the proceeds of the Secured Term Loans available to the Borrowers on
the Closing Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by the Agent from the Lenders to be credited
to the account designated in the Borrowing Notice.

 

(d)           The Borrowers shall not have any right to reborrow any portion of
any Secured Term Loan that may be repaid or prepaid from time to time.

 

2.2           Repayment of Loans. The Accreted Loan Value of the Secured Term
Loans plus the Applicable Prepayment Premium shall be due and payable on the
Maturity Date to the Agent for the account of each Lender as set forth in the
Register referenced in Section 9.6(a).

 

2.3           Optional Prepayments.

 

(a)           At any time and from time to time, the Borrowers may prepay the
Secured Term Loans, in whole or in part (in increments of not less than
$100,000), for an amount equal to the Accreted Loan Value of the amount being
prepaid through the day prior to the date of such prepayment plus the Applicable
Prepayment Premium, upon at least three (3) Business Days’ notice to the Agent,
which notice shall specify the principal amount of the Secured Term Loans to be
prepaid, the total prepayment amount and the date on which such prepayment will
be delivered to the Agent; provided that if the Springing Maturity Date has not
occurred, the Borrowers may not prepay the Secured Term Loans during the period
commencing on the date that is 91 days prior to the maturity date of the New
Convertible Notes and ending on the maturity date of the New Convertible Notes
without the prior written consent of the Required Lenders.

 

(b)           It shall not be a condition to the delivery by the Borrowers of
such prepayment notice that the Borrowers have sufficient available funds to
make such prepayment. The Agent shall deliver any prepayment notice it receives
from the Borrower under this Section 2.3(a) to the Lenders within three (3)
Business Days of receipt of such notice.

 

(c)           The Borrowers shall not have any right to prepay the Loans other
than as set forth in this Section 2.3 and as required by Section 2.6.

 



 -16- 

 

 

2.4           Interest Rates and Payment Dates.

 

(a)           Interest on all Secured Term Loans shall be due quarterly on each
March 31, June 30, September 30 and December 31 (each, an “Interest Date”)
beginning on June 30, 2017. Interest on all Secured Term Loans shall (i) accrete
to the outstanding principal amount of the Secured Term Loans (including any
additional principal amount added pursuant to this Agreement) at a rate per
annum equal to the Applicable PIK Rate (compounded quarterly on each Interest
Date) from and including the Closing Date through but excluding the date of
payment or prepayment (unless paid in cash pursuant to the last sentence of this
Section 2.4(a)) and (ii) accrue on the outstanding principal amount of the
Secured Term Loans at a rate per annum equal to the Applicable Cash Rate from
and including the Closing Date through but excluding the date of payment or
prepayment. Borrowers, in their discretion, may make any quarterly interest
payment in cash on the applicable Interest Date at the Applicable PIK Rate, in
lieu of accretion of such interest to the principal amount of the Secured Term
Loans at the Applicable PIK Rate.

 

(b)           If all or a portion of the principal of or interest on any Loan or
any fee or other amount payable by the Borrowers hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise, after
the expiration of any applicable grace period set forth in Section 7), all
outstanding amounts (whether or not overdue) shall bear interest at a rate per
annum equal to the Applicable Rate plus two percent (2.0%) (“Default Interest”).
Default Interest shall be paid in cash in immediately available funds on demand.

 

2.5           Computation of Interest and Fees. Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed.

 

2.6           Mandatory Prepayments. In the event of any Asset Sale, the
Borrowers shall, within five (5) Business Days after the receipt of Net Cash
Proceeds of such Asset Sale, apply the Net Cash Proceeds of such Asset Sale
first to prepay all amounts due under the Secured Term Loans and the Applicable
Prepayment Premium thereon. Notwithstanding the foregoing, the Borrowers may (a)
retain up to 50% of the first $10,000,000 of Net Cash Proceeds from an Approved
Mitigation Bank Land Sale for working capital and general corporate purposes and
(b) retain any additional Net Cash Proceeds from an Approved Mitigation Bank
Land Sale; provided that (i) the Borrower delivers a certificate to the Agent
stating that such proceeds will be used to pay cash interest on the Secured Term
Loans pursuant to Section 2.4(a) above within 10 days of receipt thereof, (ii)
such proceeds are deposited in an account subject to the control of the Agent in
a manner acceptable to the Agent and the Lenders, and (iii) upon the earlier of
(x) the expiration of the period specified in the relevant certificate furnished
to the Agent or (y) the occurrence of an Event of Default, such proceeds, if not
theretofore so used, shall be used to prepay the Secured Term Loans. The Agent
shall deliver any notice of deposit it receives from the Borrower under this
Section 2.6 to the Lenders within three (3) Business Days. Following an Event of
Default and during the continuance thereof, subject to Section 5.5 of the
Security Agreement with respect to the proceeds of Collateral, any payments made
shall be applied (a) first, to pay all outstanding fees and other amounts owed
to the Agent and (b) second, on a pro rata basis, to all amounts due under the
Secured Term Loans.

 

2.7           Application of Mandatory and Optional Prepayments. Unless waived
by the Required Lenders, all payments made pursuant to Section 2.2, Section 2.6
(subject to, upon the occurrence and during the continuation of any Event of
Default, Section 5.5 of the Security Agreement with respect to the proceeds of
Collateral) and 2.3(a) shall be applied (a) first, to pay all outstanding fees
and other amounts owed to the Agent and (b) second, on a pro rata basis, to all
amounts due under the Secured Term Loans and the Applicable Prepayment Premium
thereon. Such payments shall permanently reduce the principal balance of the
Secured Term Loans.

 

 -17- 

 



 

2.8           Remittance of Payments to the Lenders. All payments received by
the Agent on behalf of the Lenders under this Agreement shall be remitted to the
Lenders within one (1) Business Day following receipt thereof in accordance with
the applicable terms hereof.

 

2.9           Relationship of the Lenders. The holders of the Loans shall, for
all purposes hereunder, be considered one class of holders with a pari passu
security interest in the Collateral and shall vote together on all matters as a
single class.

 

2.10         Fees. (a) The Borrowers agree to pay the Agent on the Closing Date
for the ratable benefit of the Lenders, an upfront fee of two percent (2.00%) of
the aggregate principal amount of the Loans funded hereunder as of the Closing
Date, which such fee shall be earned, due and payable on the Closing Date, and
(b) the Borrowers agree to pay the Agent all fees as specified in the agency fee
letter (the “Fee Letter”) dated as of the Closing Date in the amounts and at the
times specified therein.

 

2.11         Construction Financing. Concurrently with the Signing Date, certain
Affiliates of the Lenders and Cadiz shall execute a mutually acceptable
conditional commitment letter for the Construction Financing.

 

2.12         Taxes.

 

(a)           Defined Terms. For purposes of this Section 2.12, the term
“applicable law” includes FATCA.

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.

 

(d)           Indemnification by the Borrower. The Loan Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 



 -18- 

 

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.6(b) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (e).

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.12, such Loan Party shall deliver to the Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

(g)           Status of Lenders.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.12(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



 -19- 

 

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 



 -20- 

 

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed copies of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that, if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(h)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



 -21- 

 

 

(i)            Survival. Each party’s obligations under this Section 2.12 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Loan Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

2.13         Investment Unit. For U.S. federal, state and local income tax
purposes, the Loan Parties and the Lenders shall, unless otherwise required by a
change in law (including regulations, judicial rulings or published
administrative determinations with respect to Taxes) or by any Governmental
Authority following an audit or examination, (i) treat the Loans as
indebtedness, (ii) treat the Loans and the Warrants as having been issued as an
“investment unit” within the meaning of Section 1273(c)(2) of the Code, (iii)
treat the Loans as having an “issue price” within the meaning of Section 1273(b)
of the Code that is determined by subtracting the value of the Warrants as of
the Closing Date (as determined by the initial Lender in a manner consistent
with the spreadsheet entitled “Cadiz Warrant Valuation” that was previously
provided by the initial Lender to the Borrower) and the amount of the upfront
fee from the original principal amount of the Loans, which determination the
initial Lender shall provide to the Borrower promptly following the Closing Date
and (iv) treat the Loans as having been issued with original issue discount
(“OID”) to the extent required as a result of their issuance as part of an
investment unit and the payment of the upfront fee. The Loan Parties and the
Lenders shall prepare and file all U.S. federal, state and local income tax
returns in a manner consistent with the foregoing. The Borrower shall provide
any information reasonably requested from time to time by the Agent or any
Lender regarding the OID associated with the Loans for U.S. federal, state and
local income tax purposes. The Lenders shall also provide or cause to be
provided to the Agent all information necessary to allow the Agent to comply
with any applicable cost basis reporting obligations. The Agent may rely on the
cost basis information provided to it and shall have no responsibility to verify
or ensure the accuracy of the cost basis information provided to it.

 

Section 3.    REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into this Agreement and to make the
Loans, the Borrowers hereby jointly and severally represent and warrant to the
Agent and each Lender that:

 

3.1           No Change. Since December 31, 2016, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 



 -22- 

 

 

3.2           Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

3.3           Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and, assuming the repayment in full of Indebtedness
incurred under the Existing Credit Agreement, the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. Assuming the repayment in full of Indebtedness incurred under
the Existing Credit Agreement, no consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except the filings referred to in
Section 3.16. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

3.4           No Legal Bar. The execution, delivery and, assuming the repayment
in full of Indebtedness incurred under the Existing Credit Agreement,
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

3.5           Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrowers, threatened by or against any Loan Party or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) that
could reasonably be expected to have a Material Adverse Effect.

 



 -23- 

 

 

3.6           No Default. No Loan Party is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.

 

3.7           Ownership of Property; Liens. Each Loan Party has good and
marketable fee simple, or local equivalent, title to, or a good and valid
leasehold interest in, all its real property (including, without limitation, the
right to extract by any means and use, for domestic and agricultural purposes,
for sale to third parties, and for any other purpose, water therefrom) other
than the property currently owned by Harweal Investments Limited, the name of
which has subsequently been changed to EVCO Limited, as nominee for Cadiz Land
Company, Inc., which property is subject to no Liens other than Liens in favor
of a Loan Party. Each Loan Party has good title to, or a valid leasehold
interest in, all its other property. Each Loan Party represents that Octagon
Partners, LLC, a California limited liability company and an Affiliate of each
of the Borrowers, has good and marketable fee simple title to all its real
property (including, without limitation, the right to extract by any means and
use, for domestic and agricultural purposes, for sale to third parties, and for
any other purpose water therefrom). None of such property referenced in this
Section 3.7 is subject to any Lien except as permitted by Section 6.2 or such
other minor defects in title that do not interfere with such Loan Party’s
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. All such property referenced in this
Section 3.7 is in good working order and condition, ordinary wear and tear
excepted. The property subject to the Mortgage comprises all of the real
property owned by the Loan Parties and any of their Subsidiaries or Affiliates;
provided that the representations and warranties contained in this Section 3.7
are qualified in their entirety by reference to the Lease Transaction and the
rights and interests granted thereunder. As of the Closing Date, there are no
Material Leased Properties. No Loan Party has any Contractual Obligation to
purchase any real property or interest in real property. There is no pending or,
to the best knowledge of each Loan Party, threatened, appropriation,
condemnation or like adverse proceeding materially affecting the Mortgaged
Properties or any part thereof or of any sale or other disposition of the
Mortgaged Properties or any part thereof in lieu of condemnation. The Loan
Parties’ use of the Mortgaged Properties or any portion thereof does not, in any
material respect, breach, violate or conflict with (i) any covenants, conditions
or restrictions of record applicable thereto and binding on any Loan Party or
(ii) the terms and provisions of the Lease Agreement.

 

3.8           Intellectual Property. Each Loan Party owns, or is licensed to
use, all Company Intellectual Property free and clear of all Liens except for
Liens expressly permitted by Section 6.2 and acceptable to the Agent and the
Lenders. The Loan Parties have taken all reasonable actions necessary to protect
the Company Intellectual Property. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Company
Intellectual Property or the validity or effectiveness of any Company
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of Company Intellectual Property by each Loan Party does not
infringe on the rights of any Person in any material respect.

 

3.9           Taxes. Each Loan Party has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than (i) the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan Party
or (ii) to the extent the failure of which could not reasonably be expected to
result in a Material Adverse Effect). No tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.

 



 -24- 

 

 

3.10         ERISA. No Reportable Event has occurred during the five-year period
prior to the date on which this representation is made or deemed made with
respect to any Plan, each Plan has satisfied the applicable “minimum funding
standard” and has had no “waived funding deficiency” (as such terms are defined
in section 412 of the Code and section 302 of ERISA) during the five-year period
prior to the date on which this representation is made or deemed made, and each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code. No “prohibited transaction” (and the transactions
contemplated by this Agreement, will not constitute, or indirectly result in, a
“prohibited transaction” within the meaning of section 4975 of the Code or
section 406 of ERISA) has occurred, or is expected to occur, which has
subjected, or could subject, the Mortgaged Properties, Borrower, or any officer,
director or employee of the Borrower, or Trustee of any Single Employer Plan,
administrator or other fiduciary to any tax or penalty on prohibited
transactions imposed by either section 502 of ERISA or section 4975 of the Code
or any other liability with respect thereto. No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw partially or completely from any or all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

 

3.11         Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors of the Federal Reserve System of the
United States or any successor thereto) that limits its ability to incur
Indebtedness.

 

3.12         Subsidiaries. (a) Schedule 3.12 sets forth the name and
jurisdiction of formation of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party or any
Subsidiary and (b) except as disclosed in public filings to the SEC, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents. Except as listed on Schedule 3.12, no Subsidiary owns any material
assets.

 



 -25- 

 

 

3.13         [Reserved].

 

3.14         Environmental Matters.

 

(a)           All Phase One, Phase Two, and other environmental assessments or
reports, and all environmental compliance audits of or relating to the Mortgaged
Properties in the possession or reasonable control of the Loan Parties, their
consultants and advisors have been made available to the Lenders.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

 

(i)           the Mortgaged Properties do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

 

(ii)           no Loan Party has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Mortgaged Properties or the business operated by any Loan
Party (the “Business”), nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

 

(iii)           Materials of Environmental Concern have not been transported or
disposed of from the Mortgaged Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Mortgaged Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

 

(iv)           no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Loan Party is or will be named as a party with
respect to the Mortgaged Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Mortgaged Properties or the Business;

 

(v)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Mortgaged Properties, or arising from or
related to the operations of any Loan Party in connection with the Mortgaged
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;

 

(vi)           the Mortgaged Properties and all operations at the Mortgaged
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Mortgaged Properties or violation of any
Environmental Law with respect to the Mortgaged Properties or the Business; and

 



 -26- 

 

 

(vii)           no Loan Party has assumed any liability of any other Person
under Environmental Laws.

 

3.15         Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, any SEC Report or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Agent or the Lenders or filed with the SEC, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, any SEC Report or in
any other documents, certificates and statements furnished to the Agent or the
Lenders or filed with the SEC for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

3.16         Security Documents.

 

(a)           The Security Agreement will be effective as of the Closing Date to
create in favor of the Agent, for the benefit of the Lenders holding Secured
Term Loans, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the other Collateral
described in the Security Agreement, when financing statements and other filings
specified on Schedule 3.16(a) in appropriate form are filed in the offices
specified on Schedule 3.16(a), the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Security Agreement) under the Secured Term
Loans, in each case prior and superior in right to any other Person (except, in
the case of Collateral, Liens permitted by Section 6.2).

 

(b)           The Mortgage will be effective as of the Closing Date to create in
favor of the Agent for the benefit of the Lenders holding Secured Term Loans, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds thereof, and when the Mortgage is filed in the offices specified on
Schedule 3.16(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage) under the Secured Term Loans,
in each case prior and superior in right to any other Person (except exceptions
permitted by the Required Lenders in the Title Policies). Schedule 1.1B lists,
as of the Closing Date, each parcel of real property owned in fee by the Loan
Parties and any of their Subsidiaries and each leasehold interest in Material
Leased Properties. All of the properties listed on Schedule 1.1B shall be
subject to the Mortgage.

 



 -27- 

 

 

3.17        Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith, will be and will continue to be, Solvent.

 

3.18        Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

 

3.19        Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.

 

3.20        Terrorism Laws and FCPA.

 

(a)         None of the Loan Parties is in violation of any Terrorism Law or
engages in any transaction that evades or avoids or attempts to violate any of
the Terrorism Laws.

 

(b)         None of the Loan Parties, nor any of their Subsidiaries, is any of
the following (each, a “Blocked Person”): (i) a person that is prohibited
pursuant to any of the OFAC Sanctions Programs, including a Person named on
OFAC’s list of Specially Designated Nationals and Blocked Persons; (ii) a Person
that is owned or controlled by, or that owns and controls any Person described
in (i) above; or (iii) a Person with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Terrorism Law.

 

(c)         None of the Loan Parties, nor any of their Subsidiaries, deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to any OFAC Sanctions Programs.

 

(d)         No part of the proceeds of the Loans will be used, directly or
indirectly, in furtherance of any offer, payment, promise to pay, or
authorization of the payment of money or anything else of value to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or any
other anti-bribery law. No Loan Party, nor any of its Subsidiaries nor any of
their respective officers, directors or employees, nor, to its knowledge, any of
its agents or representatives, has: (i) directly or indirectly, made an
“unlawful payment” within the meaning of, and is not in any other way in
violation of, the FCPA or similar laws in any jurisdiction; (ii) used any
corporate funds for any unlawful contribution, gift, entertainment or unlawful
expense relating to political activity; (iii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or (iv) paid any bribe, rebate, pay-off, influence payment,
kick-back or other unlawful payment.

 



 -28- 

 

 

Section 4.    CONDITIONS PRECEDENT

 

4.1         Closing Date Conditions Precedent. The obligation of each Lender to
make any Secured Term Loan on the Closing Date is subject to the satisfaction,
or waiver in accordance with Section 9.1, of the following conditions on or
before the Closing Date:

 

(a)          Loan Documents. (i) the Agent shall have received copies of each
Loan Document executed and delivered by each applicable Loan Party and, in the
case of this Agreement, each Lender, (ii) each Lender shall have received its
pro rata share of Warrants to purchase an aggregate of 357,500 shares of Common
Stock and (iii) the Agent shall have executed and delivered each Loan Document
to which it is contemplated to be a party, including this Agreement.

 

(b)         Borrowing Notice. The Agent shall have received a fully executed and
delivered Borrowing Notice.

 

(c)         Organizational Documents; Incumbency. The Agent shall have received
(i) a copy of each Organizational Document of each Loan Party, as applicable,
and, to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of each Loan
Party executing the Loan Documents to which it is a party; (iii) resolutions of
the Board of Directors or similar governing body of each Loan Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Loan Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Closing Date;
and (v) such other documents as the Agent or the Lenders may reasonably request.

 

(d)        Fees and Transaction Costs. All fees required to be paid on the
Closing Date pursuant to this Agreement and the reasonable legal fees of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Lenders, related to the
Loan Documents shall, upon the making of the Secured Term Loans, have been paid,
which amounts may be offset against the proceeds of the Secured Term Loans.

 

(e)         Debt for Borrowed Money. On the Closing Date, after giving effect to
the transactions contemplated hereby, none of the Loan Parties shall have any
Indebtedness of the type described in clause (a) of the definition thereof other
than (i) the Loans, (ii) the Convertible Notes, (iii) the New Convertible Notes
and (iv) any other Indebtedness permitted under Section 6.1. On or prior to the
Closing Date, the Borrowers shall have executed documentation reasonably
satisfactory to the Agent and the Lenders directing the Agent to use, upon the
Closing, such portion of the proceeds of the Secured Term Loans necessary to
repay in full, for the account of the Borrowers, all amounts due under the
Existing Credit Agreement pursuant to a payoff letter of Wells Fargo Bank,
National Association as agent under the Existing Credit Agreement in form and
substance reasonably acceptable to Agent and the Lenders, and on the Closing
Date, following such repayment in full, the Borrowers shall have filed all
documents or instruments necessary to release all Liens securing such debt or
other obligations of the Company and its Subsidiaries thereunder being repaid on
the Closing Date (and delivered evidence of such filing to the Agent and the
Lenders).

 



 -29- 

 

 

(f)          Governmental Authorizations and Consents. Each Loan Party shall
have obtained all governmental authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents, and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the Agent
and the Lenders. All applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

(g)         Collateral Requirements. In order to create in favor of the Agent,
for the benefit of the Lenders holding Secured Term Loans, a valid perfected
first-priority security interest in the Collateral, subject to Liens expressly
permitted by Section 6.2 and acceptable to the Agent and the Lenders, the Agent
shall have received:

 

(i)         evidence satisfactory to the Agent and the Lenders of the compliance
by each Loan Party of its obligations under the Security Agreement and the other
Security Documents (including their obligations to execute and/or deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided
therein);

 

(ii)         with respect to each Mortgaged Property, (i) a fully executed and
notarized first priority Mortgage, in favor of the Agent, for the benefit of the
Lenders, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Mortgaged Property, subject to the
Liens permitted by Section 6.2(k), (ii) (x) American Land Title Association
extended coverage lenders’ policies of title insurance or unconditional
commitments therefor (which shall not include any general mechanics lien
exception) insuring the Lien of each Mortgage as a valid first priority Lien on
the Mortgaged Property described therein, free of any other Liens other than as
permitted by Section 6.2, issued by the Title Company with respect to each
Mortgaged Property (each, a “Title Policy”), in amounts that are the lesser of
either (A) the aggregate amount of the Loan Commitments or (B) 100% of the fair
market value of each Mortgaged Property, together with such customary
endorsements (other than any endorsements that require a survey) as the Agent
and the Lenders may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located, (y) evidence satisfactory to the Agent and the Lenders that such Loan
Party has paid to the appropriate governmental authorities all recording and
stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each Mortgaged Property in the
appropriate real estate records and (z) any consents and estoppels necessary or
advisable or required by applicable law in connection with such Mortgage, each
of the foregoing in form, scope and substance reasonably satisfactory to the
Required Lenders, (iii) legal opinions relating to matters described above,
which opinions shall be in form, scope and substance, and from counsel,
reasonably satisfactory to the Required Lenders and (iv) such other instruments
and documents (including lien searches) as the Agent and the Lenders shall
reasonably request;

 



 -30- 

 

 

(iii)         the results of a search of the Uniform Commercial Code (or
equivalent), tax and judgment made with respect to the Loan Parties and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Agent and the Lenders that the Liens
indicated by such financing statements (or similar documents) are Liens
permitted under Section 6.2 or have been, or will be simultaneously or
substantially concurrently with the closing under this Agreement, released (or
arrangements reasonably satisfactory to the Agent and the Lenders for such
release shall have been made);

 

(iv)         evidence of the insurance required by the terms of Section 5.5,
including certificates and endorsements with respect thereto, in each case, in
form and substance reasonably satisfactory to the Agent and the Lenders; and

 

(v)         evidence that each Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(c)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Agent and the
Lenders.

 

(h)          Opinions of Counsel to Loan Parties. The Agent shall have received
the favorable written opinion of Mitchell Silberberg & Knupp LLP, counsel for
Loan Parties, dated as of the Closing Date and covering such matters as the
Agent and the Lenders may reasonably request and otherwise in form and substance
reasonably satisfactory to the Agent and the Lenders.

 

(i)           Solvency Certificate. On the Closing Date, the Agent shall have
received a solvency certificate from a Responsible Officer of the Company dated
as of the Closing Date, certifying that, after giving effect to the consummation
of the transactions contemplated hereby and the Secured Term Loans to be made on
the Closing Date, the Borrowers and their respective Subsidiaries are and will
be Solvent.

 

(j)           Representations and Warranties. The representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects as of the Closing Date, in each case, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(k)          No Material Adverse Effect. Since December 31, 2016, no event,
circumstance or change shall have occurred which has had or would reasonably be
expected to have a Material Adverse Effect.

 

(l)           Closing Certificate. The Borrower shall have delivered to the
Agent a certificate dated as of the Closing Date, to the effect set forth in
Section 4.1(j) above.

 



 -31- 

 

 

(m)        Due Diligence. Each Lender shall have completed and be satisfied with
the results of its due diligence investigations of the Borrowers and their
respective Subsidiaries in connection with the transactions contemplated hereby.

 

(n)         “Know Your Customer” Checks. The Agent and each Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, that has
been requested not less than three Business Days prior to the Closing Date.

 

Parties hereto hereby agree to use their commercially reasonably efforts to
satisfy the conditions set forth in this SECTION 4 as promptly as practicable
after the Signing Date and on or prior to the Closing Date. Upon satisfaction of
such conditions, the Lenders are obligated to fund the Secured Term Loans on the
Closing Date.

 

Section 5.    AFFIRMATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, so long as any Loan is
owing to any Lender hereunder, each of the Borrowers shall and shall cause each
of its Subsidiaries to:

 

5.1          Financial Statements. Furnish to the Agent (for distribution to
each Lender within three (3) Business Days after receipt thereof):

 

(a)         within 90 days after the end of each fiscal year of the Borrower, a
copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing;

 

(b)         within 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and

 

(c)          at the request of the Agent and to the extent prepared for, and
concurrently with the delivery to, Cadiz’s management or Board of Directors,
after the end of each month occurring during each fiscal year of the Borrower,
the unaudited consolidated balance sheets of the Borrower and its Subsidiaries
as at the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

 



 -32- 

 

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Delivery of the reports and documents described in subsections (a) and (b) above
to the Agent is for informational purposes only, and the Agent’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder.

 

5.2         Certificates; Other Information. Furnish to the Agent (for
distribution to each Lender within three (3) Business Days after receipt
thereof):

 

(a)          upon Agent’s request (acting at the direction of the Required
Lenders) at a cost to the Borrowers not to exceed Ten Thousand Dollars
($10,000), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b)         concurrently with the delivery of any financial statements pursuant
to Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information necessary for determining compliance by each Loan
Party with the provisions of this Agreement referred to therein as of the last
day of the fiscal quarter or fiscal year of the Borrower, as the case may be,
and (y) to the extent not previously disclosed to the Agent, a description of
any change in the jurisdiction of organization of any Loan Party and a list of
any Intellectual Property acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y);

 

(c)          within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC; and

 

(d)         promptly, such additional financial and other information as the
Agent may from time to time reasonably request.

 

5.3         Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Borrower.

 



 -33- 

 

 

5.4         Maintenance of Existence; Compliance.

 

(a)         (i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 6.3 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

 

(b)         Comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.5         Maintenance of Property; Insurance.

 

(a)         Keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted.

 

(b)         Maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business and cause the Agent to be
listed as a co-loss payee on property and casualty policies and as an additional
insured on liability policies.

 

5.6         Inspection of Property; Books and Records; Discussions.

 

(a)         Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and

 

(b)         permit representatives of the Agent and each Lender to concurrently
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Loan Parties with officers and employees of the Loan
Parties and with their independent certified public accountants.

 

5.7         Notices. Promptly give notice to the Agent (for distribution to each
Lender within three (3) Business Days after receipt thereof):

 

(a)          the occurrence of any Default or Event of Default;

 

(b)         any (i) default or event of default under any Contractual Obligation
of any Loan Party or (ii) litigation, investigation or proceeding that may exist
at any time between any Loan Party and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 



 -34- 

 

 

(c)         any litigation or proceeding affecting any Loan Party (i) in which
the amount involved is $500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

(d)         the following events, as soon as possible and in any event within 30
days after the Borrower knows or has reason to know thereof: (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

(e)         any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.

 

5.8         Environmental Laws.

 

(a)          Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, and

 

(b)         Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

5.9         Additional Collateral, etc. 

 

(a)         With respect to any property acquired after the Closing Date by any
Loan Party (other than (x) any property described in paragraph (b) below or
(y) any property subject to a Lien expressly permitted by Section 6.2(f)) as to
which the Agent, for the benefit of the Lenders does not have a perfected Lien,
promptly (i) execute and deliver to the Agent such amendments to the Security
Agreement or Mortgages and such other documents as are necessary or advisable or
required by applicable law to grant to the Agent, for the benefit of the
Lenders, a security interest in such property and (ii) take all actions
necessary or advisable or required by applicable law to grant to the Agent, for
the benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Security Agreement or by law or
as may be requested by the Required Lenders.

 



 -35- 

 

 

(b)         With respect to any After-Acquired Property, promptly (i) deliver an
amended and restated version of Schedule 1.1B which shall include a legal
description of such After-Acquired Property, (ii) satisfy all of the
requirements of Section 4.1(g)(ii) with respect to such After-Acquired Property
and (iii) unless directed otherwise by the Agent, deliver a current (completed
within 180 days prior to the acquisition thereof) Phase I environmental
assessment with respect to such After-Acquired Property. Notwithstanding
anything to the contrary contained herein or in the UCC, the Agent shall not
have any obligation to (i) prepare, record, file, re-record, or re-file any
financing statement, perfection statement, continuation statement or other
instrument in any public office or for otherwise ensure the perfection,
maintenance, priority or enforceability of any security interest granted
pursuant to, or contemplated by, any Loan Document, (ii) take any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) take any action to protect against any diminution in value of the
Collateral.

 

5.10        Use of Proceeds. The proceeds of the Secured Term Loans shall be
used (i) approximately $45,000,000 to fund the refinancing of the Existing
Credit Agreement, and (ii) approximately $15,000,000 for the purpose of
financing, in part, the cost of construction or improvement of the Qualified
Water Project (as defined in the New Convertible Notes Indenture), including
out-of-pocket costs and expenses incurred by the Borrowers or any of their
respective Subsidiaries in connection with such construction or improvement.

 

Section 6.    NEGATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, so long as any Loan or
other amount is owing to any Lender hereunder, each of the Borrowers shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

 

6.1         Indebtedness. Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:

 

(a)         Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)         Indebtedness (including, without limitation, Capital Lease
Obligations) incurred to finance the acquisition, construction or improvement of
any assets, and Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to 90 days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of such Indebtedness shall not exceed $500,000 at any one time
outstanding;

 

(c)          Indebtedness of any Loan Party to any other Loan Party; provided
that any such intercompany loan is evidenced by a note that is pledged to the
Agent for the benefit of the Lenders;

 

(d)         Indebtedness constituting unsecured debt in an aggregate principal
amount not to exceed $250,000 at any one time outstanding; and

 

(e)          Indebtedness consisting of (i) the Convertible Notes in an
aggregate principal amount not to exceed $2,154,000 plus any accretion of
interest to such original principal amount pursuant to the terms of the
Indenture and such Convertible Notes and (ii) the New Convertible Notes in an
aggregate principal amount not to exceed $66,800,000 plus any accretion of
interest to such original principal amount pursuant to the terms of the New
Convertible Notes Indenture and such New Convertible Notes.

 



 -36- 

 

 

6.2         Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

 

(a)          Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(c)         pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)         deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)         easements, rights-of-way, restrictions and other similar
non-monetary encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 

(f)          Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 6.1(b); provided that (i) such Liens are incurred
prior to 90 days after such acquisition or the completion of such construction
or improvement, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

 

(g)          Liens created pursuant to the Security Documents;

 

(h)         any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(i)          Liens arising out of any judgment awarded against the Borrower
which have been discharged, vacated, reversed or execution thereof stayed
pending appeal;

 



 -37- 

 

 

(j)          Liens with respect to which the Borrower or related lessee shall
have provided a bond or other security in an amount and under terms reasonably
satisfactory to the Agent and which does not involve any material risk of the
sale, forfeiture or loss of any interest in Borrower’s real or personal
property;

 

(k)         Liens described in a Title Policy issued by the Title Company,
insuring priority in a Mortgage, and permitted by the Agent as of the Closing
Date;

 

(l)         Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Loan Parties) $200,000 at any one time outstanding; and

 

(m)        the leasehold interest of the Lessee in the Initial Subordinated
Property pursuant to the Lease Transaction, and Liens on the Initial
Subordinated Property expressly granted by or permitted under the Lease
Agreement, including pursuant to a Tenant Deed of Trust (as defined in the
Subordination Agreement).

 

6.3         Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of (other than pursuant to an Option
Agreement and the lease of the Initial Subordinated Property to the Lessee
pursuant to the Lease Transaction) all or substantially all of its property or
business, except that any Investment expressly permitted by Section 6.6 may be
structured as a merger, consolidation or amalgamation.

 

6.4         Disposition of Property. Make any Asset Sale, other than Asset
Sales, the Net Cash Proceeds of which are applied in accordance with
Section 2.6.

 

6.5         Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Loan Party, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Borrower
(collectively, “Restricted Payments”), except that any Subsidiary may make
Restricted Payments to the Borrowers. Notwithstanding the foregoing, this
Section 6.5 shall not prohibit (a) Cadiz from converting all or any portion of
the Convertible Notes or New Convertible Notes into Capital Stock of the Company
pursuant to the terms of the Indenture or the New Convertible Notes Indenture,
as applicable, (b) Cadiz from withholding or retiring to treasury shares of
Common Stock issuable pursuant to equity incentive awards, in connection with
applicable tax withholding obligations, or (c) the Borrowers from making the
following payments: (i) the Accreted Principal Amount on the Maturity Date (as
defined in the Indenture or the New Convertible Notes Indenture, as applicable)
or any Default Interest, (ii) the Fundamental Change Repurchase Price on the
Fundamental Change Repurchase Date, (iii) and cash in lieu of fractional shares
of Common Stock upon conversion of the Convertible Notes pursuant to the
Indenture or the New Convertible Notes pursuant to the New Convertible Notes
Indenture and (iv) cash payable in respect of shares of Common Stock that cannot
be issued pursuant to Section 10.24 of the Indenture or the New Convertible
Notes Indenture. Capitalized terms used in the preceding sentence of this
Section 6.5 without definition shall have the meanings ascribed to such terms in
the Indenture or the New Convertible Notes Indenture, as applicable.

 



 -38- 

 

 

6.6         Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)          extensions of trade credit in the ordinary course of business;

 

(b)         Investments in Cash Equivalents;

 

(c)          intercompany Investments by any Loan Party in another Loan Party;

 

(d)         acquisitions (by merger, purchase of securities or purchase of
assets) where 100% of the purchase price is paid in the Capital Stock of Cadiz;
provided that (i) any such acquisition must be reasonably acceptable to the
Required Lenders and (ii) any equity interests so acquired must be pledged to
the Agent, for the benefit of the Lenders, as provided in Section 5.9(a).

 

6.7         Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than among the Loan Parties) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Loan Party, and (c) upon fair and reasonable terms no less favorable to
the relevant Loan Party than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

6.8         Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Borrower of real or personal property that has
been or is to be sold or transferred by such Borrower to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Borrower.

 

6.9         Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

6.10       Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

 

6.11        Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Parties
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) the Lease Agreement (which shall be limited to the
Initial Subordinated Property subject to the Lease Agreement).

 



 -39- 

 

 

6.12        Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of any Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) imposed by law, or (iii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

 

6.13        Lines of Business.

 

(a)         With respect to any Loan Party, enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.

 

(b)         With respect to any Subsidiary that is not a Loan Party, engage in
any business activity, incur any liabilities or own any assets, other than those
activities relating to the maintenance of its legal existence as an inactive
Subsidiary.

 

6.14        Amendments to Organizational Documents. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Organizational Documents of any Borrower or any Subsidiary.

 

6.15        Other Senior Indebtedness. Incur (i) any Indebtedness senior to the
Secured Term Loans or (ii) except as set forth in Section 6.1(b), any
Indebtedness pari passu with Secured Term Loans without the consent of the
Required Lenders.

 

6.16        Convertible Note Payments. Make any cash payment with respect to
Convertible Notes, other than (i) the Accreted Principal Amount on the Maturity
Date (as defined in the Indenture) or any Default Interest, (ii) the Fundamental
Change Repurchase Price on the Fundamental Change Repurchase Date, (iii) and
cash in lieu of fractional shares of Common Stock upon conversion of the
Convertible Notes pursuant to the Indenture and (iv) cash payable in respect of
shares of Common Stock that cannot be issued pursuant to Section 10.24 of the
Indenture. Capitalized terms used in this Section 6.16 without definition shall
have the meanings ascribed to such terms in the Indenture.

 

6.17        New Convertible Note Payments. Make any cash payment with respect to
New Convertible Notes, other than (i) the Accreted Principal Amount on the
Maturity Date (as defined in the New Convertible Notes Indenture) or any Default
Interest, (ii) the Fundamental Change Repurchase Price on the Fundamental Change
Repurchase Date, (iii) and cash in lieu of fractional shares of Common Stock
upon conversion of the New Convertible Notes pursuant to the New Convertible
Notes Indenture and (iv) cash payable in respect of shares of Common Stock that
cannot be issued pursuant to Section 10.24 of the New Convertible Notes
Indenture. Capitalized terms used in this Section 6.17 without definition shall
have the meanings ascribed to such terms in the New Convertible Notes Indenture.

 



 -40- 

 

 

6.18          [Reserved].

 

6.19          Amendments to Indenture and New Convertible Notes Indenture. Amend
or otherwise modify the terms of the Indenture, the Convertible Notes, the New
Convertible Notes Indenture or the New Convertible Notes to (a) increase the
principal amount (or accreted value, if applicable) thereof except by an amount
equal to any premium, accrued interest and fees and expenses reasonably incurred
and paid in connection therewith, (b) grant any guarantees or security, (c)
shorten the maturity or the weighted average life to maturity thereof, (d)
increase the interest rate or change the conversion price applicable thereto or
(e) add any new amortization, sinking fund or similar payments and or new
mandatory prepayments or mandatory offers to purchase. The material terms, taken
as a whole, of any amendments to the Indenture, the Convertible Notes, the New
Convertible Notes Indenture or the New Convertible Notes shall be no less
favorable to the Company than the original terms of the Indenture, the
Convertible Notes, the New Convertible Notes Indenture or the New Convertible
Notes, respectively.

 

6.20          Lease Transaction. Either (a) amend, modify, waive, or supplement
the terms of the Lease Agreement, the Option Agreement, the Subordination
Agreements, or the Memorandum of Lease without the consent of the Required
Lenders (other than administrative changes of a technical or immaterial nature
that are not adverse to the Lenders or changes to the legal description of the
Leased Property (as defined in the Lease Agreement) to include either the
Delayed Lease Property or the Substitute Property, as applicable, provided that
such Delayed Lease Property or Substitute Property is subject to a Mortgage in
favor of Agent on behalf of the Lenders at the time of such change to the legal
description), or (b) enter into any additional documents with respect to the
Lease Transaction (other than the documents required in connection with Article
5(h) of the Second Amendment, the Tenant Deed of Trust substantially in the form
of Exhibit K to the Second Amendment or such documents necessary to provide that
the Delayed Lease Property or the Substitute Property, as applicable,
constitutes part of the Leased Property (as defined in the Lease Agreement),
including an amendment to the Tenant Deed of Trust, provided that such Delayed
Lease Property or Substitute Property is subject to a Mortgage in favor of Agent
on behalf of the Lenders at the time of entering into such documents) without
the consent of the Required Lenders, not to be unreasonably withheld or delayed.

 



 -41- 

 

 

Section 7.    EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)         the Borrower shall fail to pay any principal of any Loan when due
and payable in accordance with the terms hereof; or the Borrower shall fail to
pay any interest on any Loan, or any other amount payable hereunder or under any
other Loan Document, within five (5) days after any such interest or other
amount becomes due in accordance with the terms hereof; or

 

(b)        any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c)         (i) any Loan Party shall default in the observance or performance of
any agreement contained in Section 2.4 (other than with respect to the failure
of the Borrowers to pay interest, which shall be covered by clause (a) above)
Section 5.4(a), Section 5.7, or Section 6 of this Agreement or Sections 4.5 of
the Security Agreement, (ii) an “Event of Default” under the Indenture or the
New Convertible Notes Indenture shall have occurred and be continuing, or
(iii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing; or

 

(d)         any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Agent; or

 

(e)         any Loan Party shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto beyond the
period of grace, if any; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $500,000; or

 

(f)          (i) any Loan Party shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Loan Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Borrower any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 



 -42- 

 

 

(g)         (i) any Person shall engage in any “prohibited transaction” (as
defined in section 406 of ERISA or section 4975 of the Code) involving any Plan,
(ii) any “unpaid minimum required contribution” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Loan Party or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

(h)         one or more judgments or decrees shall be entered against any Loan
Party involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $500,000 or more, and all such judgments or decrees shall not have been paid,
satisfied, vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

 

(i)          any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

 

(j)          a Change of Control;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents, including, without
limitation, the Applicable Prepayment Premium, shall immediately become due and
payable, and (B) if such event is any other Event of Default, the Agent may, or
upon the request of the Required Lenders (or any Lender with respect to an Event
of Default specified in paragraph (j) above (solely with respect to such
Lender’s Loans)), by notice to the Borrower, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower. Nothing in this Agreement or any of the
Loan Documents shall impair any Lender’s right to enforce its claims for amounts
owed to such Lender hereunder and under the Loan Documents following the
Maturity Date until payment in full of the Obligations and, subject to the
provisions of this Section 7 and Section 9.1, to pursue any enforcement action
or remedies at law or equity with respect to amounts owed to any Lender as such
Lender shall determine in its sole discretion.

 



 -43- 

 

 

Section 8.    THE AGENT

 

8.1         Appointment. Each Lender hereby irrevocably designates and appoints
the Agent as the administrative agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent and
the Agent shall not be bound by any other agreement, between any Lender and the
Borrower, to which it is not a party.

 

8.2         Delegation of Duties. The Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

8.3         Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. No
provision of this Agreement shall require the Agent to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. The Agent shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond its reasonable control,
including without limitation, acts of God; earthquakes; fires; floods; wars;
civil or military disturbances; sabotage; epidemics; riots; interruptions, loss
or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority;
governmental actions; inability to obtain labor, material, equipment or
transportation. In no event shall the Agent be liable, directly or indirectly,
for any special, indirect or consequential damages, even if the Agent has been
advised of the possibility of such damages and regardless of the form of action.
The Agent shall not incur any liability in connection with refusing to act based
upon an oral instruction. The permissive authorizations, entitlements, powers
and rights granted to the Agent herein (including the right to (i) request any
documentation, (ii) request the taking of any action and (iii) exercise any
remedies) shall not be construed as duties.

 



 -44- 

 

 

8.4         Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the Agent.
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans. Phrases such as “satisfactory to the Agent”, “approved by the Agent”,
“acceptable to the Agent”, “as determined by the Agent”, “in the Agent's
discretion”, “selected by the Agent”, “as requested by the Agent” and phrases of
similar import authorize and permit the Agent to approve, disapprove, determine,
act or decline to act in its discretion, it being understood that the Agent in
exercising such discretion, hereunder or under any of the Loan Documents, shall
be acting on the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) and shall be fully protected in, and shall incur no
liability in connection with, acting (or failing to act) pursuant to such
instructions. With regards to any action or refusal to act that involves
discretion, the Agent shall be entitled to refrain from any act or the taking of
any action hereunder or under any of the Loan Documents or from the exercise of
any power or authority vested in it hereunder or thereunder unless and until the
Agent shall have received instructions from the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and shall not be liable for any such delay in
acting. If at any time the Agent is served with any judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process which in any way affects the Collateral (including, but not limited to,
orders of attachment or garnishment or other forms of levies or injunctions or
stays relating to the transfer of the Collateral), the Agent (a) shall furnish
to the Borrowers prompt written notice thereof and (b) is authorized to comply
therewith in any manner as it or its legal counsel of its own choosing deems
appropriate; and if the Agent complies with any such judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process, the Agent shall not be liable to any of the parties hereto or to any
other person or entity even though such order, judgment, decree, writ or process
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.

 



 -45- 

 

 

8.5         Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give notice thereof to the Lenders. The Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

8.6         Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Agent to any Lender.
Each Lender represents to the Agent that it has, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 



 -46- 

 

 

8.7         Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective holding of the outstanding Loans in effect on the date on which
indemnification is sought under this Section 8.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including the cost of
successfully defending itself against a claim brought by a party hereto) that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Agent’s gross negligence or willful
misconduct. The agreements in this Section 8.7 shall survive the payment of the
Loans and all other amounts payable hereunder and the resignation or removal of
the Agent.

 

8.8         Agent in Its Individual Capacity. The Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though the Agent were not an Agent. The terms “Lender”
and “Lenders” shall include each Agent in its individual capacity.

 

8.9         Successor Agent. The Agent may resign as Agent upon ten (10) days’
notice to the Lenders and the Borrower. If the Agent shall resign as Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 7(a) or Section 7(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent, and the term “Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of the Loans. If no successor agent has accepted appointment as Agent by the
date that is 10 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective, and
the Lenders shall assume and perform all of the duties of the Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. After any retiring Agent’s resignation as Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents. Any corporation or other company into which the Agent may
be merged or converted or with which it may be consolidated, or any corporation
or other company resulting from any merger, conversion or consolidation to which
the Agent shall be a party, or any corporation or other company succeeding to
the business of the Agent shall be the successor of the Agent hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.

 



 -47- 

 

 

8.10          Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorizes the Agent, (i) to release or re-assign any Lien on any property
granted to or held by the Agent under any Loan Document (including any Mortgaged
Property and any rights or agreements under any Subordination Agreement relating
to any Mortgaged Property) upon the indefeasible payment in full of all
Obligations in accordance with this Agreement (other than indemnification and
other contingent obligations, in each case, not then due and owing) and (ii) so
long as no Event of Default has occurred, to subordinate the Liens of the Agent
on the Initial Subordinated Property to the Lessee pursuant to Article II of the
Second Amendment. Upon request by any Loan Party for the release, re-assignment
or subordination contemplated above, the Required Lenders shall confirm in
writing the Agent’s authority to release, re-assign or subordinate its interest
in the Initial Subordinated Property pursuant to this Section 8.10 and direct
the Agent to enter into the applicable documentation, including any such
Subordination Agreement. The Loan Party that has granted the Collateral being
subordinated will provide an officer’s certificate to the Agent certifying that
the subordination of such Collateral complies with the terms of the Loan
Documents. Upon receipt of such confirmation and direction of the Required
Lenders and certification by the applicable Loan Party, the Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party a
Subordination Agreement to subordinate its interest in such item.

 

8.11          Agent’s Lease Purchase Options. At the instruction of the Required
Lenders, the Agent shall exercise the purchase right granted to the Agent
pursuant to Section 4(b)(i) or 4(b)(ii) of each Subordination Agreement. The
Agent shall notify each Lender of the purchase right being exercised and the
date on which the Agent will exercise such purchase right. The Agent (at the
direction of the Required Lenders) shall offer each Lender an opportunity to
participate in such purchase, either directly or indirectly through a special
purpose vehicle established by the Lenders for such purpose, in proportion to
such Lender’s pro rata share of the Loans as of such date. Each Lender shall
have the right but not the obligation to participate in such purchase. The
Lenders electing to participate shall (i) severally provide one hundred percent
of the funds required to exercise such purchase option (together with funds
provided by the other electing Lenders), with each such Lender agreeing to pay a
portion thereof in proportion to its Loans hereunder vis-à-vis each other
electing Lender, and (ii) give instructions to the Agent to take all steps that
may be necessary to exercise such right. Each such Lender shall be allocated a
ratable ownership interest in the acquired special purpose vehicle or property
so purchased equal to its share of the total amount paid in the exercise of such
purchase option.

 

8.12          Funds Held by Agent. The Agent shall have no responsibility for
interest or income on any funds held by it hereunder and any funds so held shall
be held uninvested pending distribution thereof.

 



 -48- 

 

 

Section 9.    MISCELLANEOUS

 

9.1         Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Agent and each Loan Party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Agent, the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that, in the case of clause (a) and clause (b) hereof, no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, in each case without the written consent
of each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 9.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, or consent to the assignment or transfer by the Borrowers of any of
their rights and obligations under this Agreement and the other Loan Documents,
in each case without the written consent of all Lenders; (iv) release all or
substantially all of the Collateral or amend, modify or waive the last paragraph
of Section 7 or Section 5.5 of the Security Agreement, in each case without the
written consent of all Lenders; (v) amend, modify or waive any of the provisions
of the Security Agreement (other than Section 5.5), or amend, modify or waive
any of the provisions of Section 2.6, Section 3.7, Section 3.16, Section 3.18,
Section 5.9, Section 6.4, Section 6.8 or Section 6.15 or any of the definitions
relating to any of the foregoing, in each case without the written consent of
the Required Lenders; (vi) amend Section 2.7 or Section 2.9 without the written
consent of all Lenders; (vii) impose any greater restriction on the ability of
any Lender (compared to the ability of the other Lenders) to assign any of its
rights or obligations hereunder without the written consent of such Lender; or
(viii) amend, modify or waive any provision of this Section 9 without the
written consent of the Agent.  Notwithstanding the foregoing, no amendment,
modification or waiver shall affect the rights or duties of the Agent, under
this Agreement or any other Loan Document, without the prior written consent of
the Agent.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agent and all future holders of the Loans. In the case
of any waiver, the Loan Parties, the Lenders and the Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 



 -49- 

 

 

9.2         Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
other electronic transmission), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or, in the case
of telecopy or other electronic notice, when received, addressed as follows, or
to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrowers:

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA 90017
Attention: Chief Financial Officer
Telecopy: (213) 271-1614
Telephone: (213) 271-1600
E-mail: TShaheen@cadizinc.com

 

with a copy to:

 

Mitchell Silberberg & Knupp LLP

11377 W. Olympic Blvd.

Los Angeles, CA 90064

Attention: Kevin Friedmann

Telecopy: (310) 312-3100

Telephone: (310) 312-3106

E-mail: kxf@msk.com

 

Agent:

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, MD 21045
Attention: Jason Prisco – Cadiz Inc./Cadiz Real Estate LLC
Telephone: (410) 884-2271
E-mail: ctsbankdebtadministrationteam@wellsfargo.com

 

with a copy to:

Perkins Coie LLP
30 Rockefeller Plaza, 22nd Floor
New York, NY 10112-0015
Attention: Ronald Sarubbi
Telecopy: (212) 977-1644
Telephone: (212) 262-6914
E-mail: RSarubbi@perkinscoie.com

 



 -50- 

 

 

Lenders:

 

Apollo Special Situations Fund, L.P.
9 West 57th Street
New York, NY 10019
Attention: Laurie D. Medley / Edward Peng
Telecopy: (646) 607-0528 / (310) 843-1999
Telephone: (212) 515-3484 / (310) 843-1914
E-mail: lmedley@apollolp.com / epeng@apollolp.com

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Gregory A. Ezring
Telecopy: (212) 492-0458
Telephone: (212) 373-3458
E-mail: gezring@paulweiss.com

 

; provided that any notice, request or demand to or upon the Agent or the
Lenders shall not be effective until received.

 

The Agent shall confirm each funds transfer instruction received in the name of
a party by means of the security procedure selected by such party and
communicated to the Agent through a signed certificate in the form of Schedule 1
attached hereto, which upon receipt by the Agent shall become a part of this
Agreement. Once delivered to the Agent, Schedule 1 may be revised or rescinded
only by a writing signed by an authorized representative of the party. Such
revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Agent a
reasonable opportunity to act on it. If a revised Schedule 1 or a rescission of
an existing Schedule 1 is delivered to the Agent by an entity that is a
successor-in-interest to a party, such document shall be accompanied by
additional documentation satisfactory to the Agent showing that such entity has
succeeded to the rights and responsibilities of the party under this Agreement.

 

The parties understand that the Agent’s inability to receive or confirm funds
transfer instructions pursuant to the security procedure selected by such party
may result in a delay in accomplishing such funds transfer, and agree that the
Agent shall not be liable for any loss caused by any such delay.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent. The Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 



 -51- 

 

 

9.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

9.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

9.5         Payment of Expenses and Taxes; Indemnification. The Borrower agrees
(a) to pay or reimburse the Agent for all its out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Agent, (c) to pay, indemnify, and hold the Agent and the Lenders harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
the each Lender and the Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Loan
Party or any of the Mortgaged Properties and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (including the cost of
successfully defending itself against a claim brought by a party hereto) (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable not later than 10 days after written demand therefor. The agreements
in this Section 9.5 shall survive the payment of the Loans and all other amounts
payable hereunder and the resignation or removal of the Agent

 



 -52- 

 

 

9.6         Successors and Assigns; Assignments and Participations.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) the Lenders may not assign
or otherwise transfer its rights or obligations hereunder except to an assignee
(“Assignee”); provided that, on or prior to the second anniversary of the
Closing Date, the Lenders may not assign or otherwise transfer their rights or
obligations hereunder to an Assignee other than a Lender or an Affiliate of a
Lender without the prior written consent of the Borrowers (such consent of the
Borrowers not to be unreasonably withheld or delayed), which consent shall not
be required during the existence of (A) a Default or Event of Default or (B) a
default under any material Contractual Obligation of any Borrower; provided,
further, that, following the second anniversary of the Closing Date (other than
to a Lender or an Affiliate of a Lender), the amount of Loans of the assigning
Lender subject to each assignment (aggregating any such assignments by
Affiliates) shall not be less than $15,000,000, unless the Borrowers and the
Agent otherwise agree. Subject to acceptance and recording thereof pursuant to
this Section 9.6, from and after the effective date specified in each Assignment
and Assumption, the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 9.5). The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and principal amount of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent, and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), and any written consent to such assignment required by this
Section 9.6, the Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 



 -53- 

 

 

(b)         Any Lender may, without the consent of the Borrower or the Agent,
sell participations to one or more entities in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

9.7         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Agent.

 

9.8         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.9         Integration. This Agreement and the other Loan Documents represent
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by any such party relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Loan Documents.

 

9.10      Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



 -54- 

 

 

9.11        Submission to Jurisdiction; Waivers. Each of the Borrowers hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

 

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers at its
address set forth in Section 9.2 or at such other address of which the Agent
shall have been notified pursuant thereto;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

9.12        Acknowledgments. Each of the Borrowers hereby acknowledges that:

 

(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; and

 

(b)         no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Borrowers and the Lender.

 

9.13        Confidentiality. Each of the Agent and each Lender agrees to keep
confidential all material non-public information provided to it by any Loan
Party pursuant to or in connection with this Agreement that is designated as
confidential; provided that nothing herein shall prevent the Agent or any Lender
from disclosing any such information (a) to the Agent, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section 9.13, to any actual or prospective Assignee, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, or
(h) in connection with the exercise of any remedy hereunder or under any other
Loan Document. The Agent and each Lender further agrees that it shall not engage
in any public purchases or sales of any securities of Cadiz for so long as the
Agent or such Lender possesses material non-public information about the
Borrowers.

 

9.14        Waivers of Jury Trial. EACH OF THE BORROWERS, THE AGENT, AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

  

 -55- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

CADIZ INC.

        By: /s/ Timothy J. Shaheen    Name:  Timothy J. Shaheen   Title: Chief
Financial Officer        

CADIZ REAL ESTATE LLC

        By: /s/ Timothy J. Shaheen       Name:  Timothy J. Shaheen    Title:
Chief Financial Officer 

 

[Signature Page to Credit Agreement]



 

 

 



 

APOLLO SPECIAL SITUATIONS FUND, L.P.,

as Lender

      By:

Apollo Special Situations Advisors,

L.P., its general partner

      By:

Apollo Special Situations Advisors,

GP, LLC, its general partner

        By: /s/ Laurie D. Medley   Name:  Laurie D. Medley   Title: Vice
President 

 

[Signature Page to Credit Agreement]

 

 

 

 

WELLS FARGO BANK, N.A., as Agent

        By: /s/ Michael Pinzon   Name:  Michael Pinzon   Title: Vice President 

 

 

[Signature Page to Credit Agreement]

 



 

 

 

 

 

 

 

SCHEDULES

 

TO THE

 

$60,000,000

 

CREDIT AGREEMENT

 

among

 

CADIZ INC.

 

and

 

CADIZ REAL ESTATE LLC,

 

as Borrowers,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

Wells Fargo Bank, National Association,

 

as Agent

 

Dated as of May 1, 2017

 

 

 

 

 



 

 

 

Schedule 1.1A

 

LOAN COMMITMENT

 

Lender  Loan Commitment  Apollo Special Situations Fund, L.P.  $60,000,000 
Total:  $60,000,000 

 



 

 

 

Schedule 1.1B

 

MORTGAGED PROPERTIES

 

[Attached]

 



 

 

 

Schedule 1.1B

 

MORTGAGED PROPERTIES

 

Parcel Number Parcel Number Parcel Number Parcel Number 0556-251-03-0000
0556-281-19-0000 0556-311-52-0000 0556-351-05-0000 0556-251-11-0000
0556-281-20-0000 0556-311-53-0000 0556-351-06-0000 0556-251-15-0000
0556-291-10-0000 0556-321-02-0000 0556-351-07-0000 0556-271-02-0000
0556-291-11-0000 0556-321-03-0000 0556-351-08-0000 0556-271-06-0000
0556-301-06-0000 0556-321-04-0000 0558-151-14-0000 0556-271-10-0000
0556-301-07-0000 0556-321-05-0000 0558-151-15-0000 0556-271-14-0000
0556-311-01-0000 0556-321-06-0000 0558-171-16-0000 0556-271-15-0000
0556-311-02-0000 0556-321-10-0000 0558-181-04-0000 0556-271-16-0000
0556-311-04-0000 0556-321-18-0000 0558-181-05-0000 0556-271-22-0000
0556-311-05-0000 0556-341-01-0000 0558-181-21-0000 0556-271-23-0000
0556-311-06-0000 0556-341-02-0000 0558-181-21-6000 0556-271-25-0000
0556-311-09-0000 0556-341-03-0000 0558-201-11-0000 0556-271-26-0000
0556-311-10-0000 0556-341-04-0000 0558-201-13-0000 0556-271-27-0000
0556-311-11-0000 0556-341-05-0000 0558-201-14-0000 0556-271-29-0000
0556-311-14-0000 0556-341-06-0000 0556-251-10-0000 0556-271-30-0000
0556-311-16-0000 0556-341-07-0000 0568-341-04-0000 0556-271-31-0000
0556-311-17-0000 0556-341-08-0000 0568-341-07-0000 0556-281-02-0000
0556-311-41-0000 0556-351-01-0000 0645-061-15-0000 0556-281-12-0000
0556-311-47-0000 0556-351-02-0000 0645-071-18-0000 0556-281-13-0000
0556-311-49-0000 0556-351-03-0000 0645-091-06-0000 0556-281-17-0000
0556-311-50-0000 0556-351-04-0000 0645-091-09-0000

 



 

 

 

Parcel Number Parcel Number Parcel Number Parcel Number 0645-091-10-0000
0653-041-24-0000 0659-241-17-0000   0645-101-04-0000 0654-011-03-0000    
0645-121-05-0000 0654-011-11-0000     0645-121-06-0000 0654-011-21-0000    
0645-121-09-0000 0654-011-22-0000     0645-271-03-0000 0654-021-27-0000    
0645-271-05-0000 0654-021-28-0000     0645-271-06-0000 0654-031-02-0000    
0645-271-07-0000 0654-031-03-0000     0645-271-08-0000 0656-111-18-0000    
0645-271-10-0000 0658-131-02-0000     0645-271-11-0000 0658-131-06-0000    
0645-271-13-0000 0658-141-04-0000     0645-271-15-0000 0659-051-07-0000    
0645-271-16-0000 0659-061-16-0000     0645-271-18-0000 0659-081-03-0000    
0645-271-23-0000 0659-081-25-0000     0653-011-15-0000 0659-081-26-0000    
0653-021-14-0000 0659-171-10-0000     0653-041-10-0000 0659-181-03-0000    
0653-041-13-0000 0659-181-06-0000     0653-041-15-0000 0659-241-02-0000    
0653-041-16-0000 0659-241-03-0000     0653-041-23-0000 0659-241-16-0000    

 



 

 

 

Schedule 3.12

 

SUBSIDIARIES

 

Name Jurisdiction of
Organization Percentage of
Capital Stock
Owned by Loan
Parties or
Subsidiaries Material Assets held Cadiz Real Estate LLC Delaware 100% Subsidiary
of
Cadiz Inc. Substantially all real
estate assets Octagon Partners LLC California 100% Subsidiary of
Cadiz Real Estate
LLC

Holds one parcel with
assessed value of

$10,000

SWI Estate Inc. Delaware 100% Subsidiary of
Cadiz Inc. Holds net operating
loss carryovers Rancho Cadiz Mutual
Water Company California 100% Subsidiary of
Cadiz Inc. No assets

 



 

 

 

Schedule 3.16(a)

 

UCC FILING JURISDICTIONS

 

LOAN PARTY UCC FILING JURISDICTIONS CADIZ INC.

Delaware

California

County of San Bernardino, California

CADIZ REAL ESTATE LLC

Delaware

California

County of San Bernardino, California

 



 

 

 

Schedule 3.16(b)

 

MORTGAGE FILING JURISDICTIONS

 

The Office of the County Recorder for the County of San Bernardino, California.

 



 

 

 

Exhibit A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT (this “ASSIGNMENT AGREEMENT”) is entered
into as of [DATE] between [NAME OF ASSIGNOR] (the “Assignor”) and [NAME OF
ASSIGNEE] (the “Assignee”). Reference is made to the credit agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

 

1.          In accordance with the terms and conditions of section 9.6 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor without recourse and
without representation or warranty (except as provided in this Assignment
Agreement), that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor to the extent specified on Annex I.

 

2.          The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
Borrower to Assignor with respect to Assignor’s share of the Loans assigned
hereunder, as reflected on the Assignor’s books and records.

 

3.          The Assignee represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
(b) that this Assignment Agreement has been duly authorized, executed and
delivered by the Assignee and that this Assignment Agreement constitutes a
legal, valid and binding obligation of the Assignee, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles.

 



 Exhibit A-1 

 

 

4.          The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and that it is not relying upon any
representation, warranty or statement (except any such representation, warranty
or statement expressly set forth in this Assignment Agreement); (b) agrees that
it will, independently and without reliance upon Agent, Assignor or any other
Lender based upon such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking any
action under the Loan Documents; (c) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (d) agrees that it will timely
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender; and (e)
attaches any tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement. The Assignor shall have no duty or responsibility
either initially or on a continuing basis to make any such investigation or any
such appraisal on behalf of the Assignee or to provide the Assignee with any
credit or other information with respect thereto, whether coming into its
possession before the making of the initial extension of credit under the Credit
Agreement or at any time or times thereafter.

 

5.          Following the execution of this Assignment Agreement by the Assignor
and Assignee, the Assignor will deliver this Assignment Agreement to the Agent
for recording by the Agent. The effective date of this Assignment (the
“Settlement Date”) shall be the later to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, and (b) the date specified
in Annex I.

 

6.          As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of the Lender thereunder
and under the other Loan Documents, and (b) the Assignor shall, to the extent of
the interest assigned pursuant to this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement and the
other Loan Documents.

 

7.          Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I). From and after the Settlement Date,
the Agent shall make all payments in respect of the assigned interest (including
payments of principal, interest, fees and other amounts) to the relevant
Assignee whether such amounts have accrued prior to, on or after the Settlement
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Agent for periods prior to the Settlement Date, or with respect
to the making of this assignment, directly between themselves.

 

8.          This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by facsimile or other electronic transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.



 

9.          THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



 



 Exhibit A-2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption, including Annex I hereto to be executed by their respective
officers, as of the first date written above.

 



[LENDER OR ORIGINAL LENDER],

as Assignor

        By:                     Name:     Title:          

[LENDER],

as Assignee

      By:     Name:     Title:    

 

Accepted:1

 

[CADIZ, INC,

as Borrower

        By:                     Name:     Title:          

CADIZ REAL ESTATE LLC,

as Borrower

      By:     Name:     Title:    

 



 

1 To be completed to the extent consents of the Borrowers are required under
Section 9.6(a) of the Credit Agreement.

 



 Exhibit A-3 

 

 



Annex I to

Exhibit A

 

ANNEX FOR ASSIGNMENT AND ASSUMPTION

 

1. Borrower: Cadiz Inc. and Cadiz Real Estate LLC

 

2. Name and Date of Credit Agreement:

 

Credit Agreement, dated as of May 1, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Cadiz Inc. and Cadiz Real Estate LLC, as borrowers (the “Borrower”), the lenders
party thereto, Wells Fargo Bank, National Association, as administrative agent
(the “Agent”).

 

3. Date of Assignment Agreement: [DATE]

 

4. Amounts:

 



Designation of Assigned Loan Amount of Assigned Loan                            
           

 

5. Settlement Date: [DATE]

 

6. Purchase Price: [$PRICE]

 

7. Notice and Payment Instructions, etc.

 

Assignor Assignee [NAME OF ASSIGNOR]   [ADDRESS]   [ADDRESS]   [ATTENTION]  
[TELECOPY]   [TELEPHONE]   [PAYMENT ACCOUNT BANK]   [PAYMENT ACCOUNT R/T NUMBER]
  [PAYMENT ACCOUNT NUMBER]   [PAYMENT ACCOUNT REFERENCE]  



 

 Exhibit A-4 

 

 

Exhibit B

 

FORM OF COMPLIANCE CERTIFICATE

 

[CADIZ LETTERHEAD]

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, MD 21045

 

Attention: Administrator of Cadiz Credit Agreement

Re:     Compliance Certificate dated                                          

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of May 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Cadiz Inc. (“Cadiz”) and Cadiz Real Estate
LLC, as borrowers (together, the “Borrower”), the lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent (the “Agent”).
Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein.

 

Pursuant to Section 5.2 of the Credit Agreement, the undersigned, being a
Responsible Officer of Cadiz, hereby certifies that:

 

1.          The financial information of the Borrower furnished in SCHEDULE 1
attached hereto, has been prepared in accordance with GAAP (except for year-end
adjustments and the lack of footnotes), and fairly presents in all material
respects the financial condition of Cadiz and its Subsidiaries.

 

2.          The undersigned has reviewed the terms of the Credit Agreement and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Cadiz and its Subsidiaries during
the accounting period covered by the financial statements (the “Accounting
Period”) delivered pursuant to Section 5.1 of the Credit Agreement.

 

3.          Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on SCHEDULE 2 attached
hereto, specifying the nature and period of existence thereof and what action
Cadiz and its Subsidiaries have taken, are taking or propose to take with
respect thereto.

 

4.          To the best knowledge of the undersigned, each Loan Party during the
Accounting Period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in the Credit Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, except as set forth on SCHEDULE 3 attached hereto.

 

5.          [Below is a description of any change in the jurisdiction of
organization of any Loan Party [and a list of any Intellectual Property acquired
by any Loan Party] since the date of the Compliance Report most recently
delivered.

 

                                                                                                    ] 

 



 Exhibit B-1 

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ___ day of                                     .



 



  CADIZ INC.       By:       Name:                                   Name:  

 



 Exhibit B-2 

 

 

SCHEDULE 1

 

FINANCIAL INFORMATION

 



 Exhibit B-3 

 

 

SCHEDULE 2

 

DEFAULT OR EVENT OF DEFAULT

 



 Exhibit B-4 

 

 

SCHEDULE 3

 

COVENANTS AND CONDITIONS

 



 Exhibit B-5 

 

 

EXHIBIT C

 

FORM OF BORROWING NOTICE

 

Date:1                                   ,                               

 

To: Wells Fargo Bank, National Association as administrative agent (in such
capacity, the “Agent”) under that certain Credit Agreement dated as of May 1,
2017 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cadiz
Inc., a Delaware corporation (“Cadiz”), Cadiz Real Estate LLC, a Delaware
limited liability company (“CRE”; together with Cadiz, the “Borrower” or
“Borrowers”), the Lenders from time to time party thereto and the Agent.

 

Ladies and Gentlemen:

 

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.1 of the
Credit Agreement, of the borrowing specified below (the “Borrowing”):

 

1. The Borrowing will be a Borrowing of Secured Term Loans

2. The aggregate amount of the proposed Borrowing is: $60,000,000

3. The Business Day of the proposed Borrowing is:                       .

4. The location and number of the account to which the proceeds of such
Borrowing are to be disbursed is                 .

 

(signature page follows)

 





 



1 The Borrowers shall deliver to the Agent a fully executed Borrowing Notice not
later than 10:00 a.m. (New York City time) one (1) Business Day prior to the
Closing Date with respect to the Secured Term Loans to be made on the Closing
Date.



 

 Exhibit C-1 

 

 

This Borrowing Notice is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

 

CADIZ, INC,

        By:                       Name:     Title:        

CADIZ REAL ESTATE LLC,

      By:       Name:     Title:

 



 Exhibit C-2 

 

 

EXHIBIT D

 

FORM OF SECURITY AGREEMENT

 

[See attached]

 

 

 

 

 

 



Exhibit D-1

 

 

Execution Version



 

 

 

 

 

 

SECURITY AGREEMENT

 

made by

 

CADIZ INC.

and

 

CADIZ REAL ESTATE LLC,

as Loan Parties,

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent

 

Dated as of __, 2017

 

 

 

 

 

 

 

 

 

 

 



TABLE OF CONTENTS

 

    Page Section 1   DEFINED TERMS   1.1 Definitions 1 1.2 Other Definitional
Provisions 4       Section 2   GRANT OF SECURITY INTEREST   Section 3  
REPRESENTATIONS AND WARRANTIES   3.1 Title; No Other Liens 5 3.2 Perfected First
Priority Liens 5 3.3 Jurisdiction of Organization; Chief Executive Office 6 3.4
Real Property 6 3.5 Inventory and Equipment 6 3.6 Farm Products 6 3.7 Investment
Property 6 3.8 Receivables 6 3.9 Intellectual Property 6 3.10 Deposit Accounts
and Securities Accounts 7 3.11 Letter-of-Credit Rights 7 3.12 Commercial Tort
Claims 7       Section 4   COVENANTS       4.1 Delivery of Instruments,
Certificated Securities and Chattel Paper 7 4.2 Payment of Obligations 7 4.3
Maintenance of Perfected Security Interest; Further Documentation 8 4.4 Changes
in Locations, Name, etc. 8 4.5 Notices 8 4.6 Investment Property 9 4.7
Receivables 10 4.8 Deposit Accounts and Securities Accounts 10 4.9 Letters of
Credit 10 4.10 Equipment 10 4.11 General Intangibles 11 4.12 Commercial Tort
Claims 11

 

 i 

 

 

    Page         Section 5           REMEDIAL PROVISIONS         5.1 Certain
Matters Relating to Receivables 11 5.2 Communications with Obligors; Loan
Parties Remain Liable 11 5.3 Pledged Stock 12 5.4 Proceeds to Be Turned Over to
Agent 13 5.5 Application of Proceeds 13 5.6 Code and Other Remedies 14 5.7
Deficiency 14       Section 6   MISCELLANEOUS       6.1 Amendments in Writing 15
6.2 Notices 15 6.3 No Waiver by Course of Conduct; Cumulative Remedies 15 6.4
Enforcement Expenses; Indemnification 15 6.5 Successors and Assigns 15 6.6
Set-off 16 6.7 Counterparts 16 6.8 Severability 16 6.9 Section Headings 16 6.10
Integration 16 6.11 Governing Law 16 6.12 Submission to Jurisdiction; Waivers 16
6.13 Acknowledgments 17 6.14 Releases 17 6.15 Waiver of Jury Trial 18 6.16 The
Agent 18

 

 1 

 

 



SCHEDULES

 

Schedule 1 Notice Addresses of Loan Parties Schedule 2 Description of Investment
Property Schedule 3 Filings and Other Actions Required to Perfect Security
Interests Schedule 4 Jurisdiction of Organization, Organizational Number, FEIN
and Chief Executive Office Schedule 5 Owned and Leased Property Schedule 6
Locations of Inventory and Equipment Schedule 7 Intellectual Property Schedule 8
Deposit Accounts and Securities Accounts Schedule 9 Letter of Credit Rights
Schedule 10 Commercial Tort Claims

 

 

 



 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of __, 2017, made by Cadiz Inc., a Delaware
corporation (“Parent”), and Cadiz Real Estate LLC, a Delaware limited liability
company (“CRE”) (together with any other entity that may become a party hereto
as provided herein, the “Loan Parties”), in favor of Wells Fargo Bank, National
Association, as administrative agent and collateral agent (in such capacity, the
“Agent”), on behalf of the Lenders holding Secured Term Loans under the Credit
Agreement, dated as of May 1, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Parent and
CRE, as borrowers (together, the “Borrower”), the lenders party thereto (the
“Lenders”) and the Agent.

 

W I T N E S S E T H:

 

WHEREAS, it is a condition precedent to the Credit Agreement that the Loan
Parties shall have executed and delivered this Agreement to the Agent;

 

NOW, THEREFORE, in consideration of the premises hereunder, and to induce the
Agent and the Lenders to enter into the Credit Agreement, each Loan Party hereby
agrees with the Agent as follows:

 

Section 1

 

DEFINED TERMS

 

1.1       Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Contracts, Control, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights and
Supporting Obligations. The following terms shall have the following meanings:

 

(a)       “Agreement”: this Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

(b)       “Borrower Obligations”: the collective reference to the Obligations,
as defined in the Credit Agreement, with respect only to the Secured Term Loans
outstanding thereunder and to the Lenders holding Secured Term Loans.

 

(c)       “Collateral”: as defined in Section 2.

 

(d)       “Collateral Account”: any collateral account established by the Agent
as provided in Section 5.1 or 5.4.

 

(e)       “Convertible Note Indentures”: means (i) that certain Indenture, dated
as of March 5, 2013, between Parent and U.S. Bank, National Association (as
successor to The Bank of New York Mellon Trust Company, N.A.), as trustee, as
amended by that certain First Supplemental Indenture dated as of October 30,
2013, and that certain Second Supplemental Indenture dated as November 23, 2015,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, and (ii) that certain Indenture, dated as of December 10, 2015,
between Parent and U.S. Bank, National Association, as trustee, as amended by
that certain First Supplemental Indenture dated as of April 28, 2016, and as may
be further amended, restated, supplemented or otherwise modified from time to
time.

 

 1 

 

 



(f)       “Copyright Licenses”: any written agreement naming any Loan Party as
licensor or licensee (including, without limitation, those listed in Schedule
7), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

 

(g)       “Copyrights”: (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 7), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

(h)       “Deposit Account”: as such term is defined in the New York UCC,
including the deposit accounts listed on Schedule 8.

 

(i)       “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property arising under United
States laws, including, without limitation, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses.

 

(j)       “Intercompany Note”: any promissory note evidencing loans made by any
Loan Party to another Loan Party.

 

(k)       “Investment Property”: the collective reference to (i) all “Investment
Property” as such term is defined in Section 9-102(a)(49) of the New York UCC
and (ii) in any event, all Pledged Notes and all Pledged Stock.

 

(l)       “Issuers”: the collective reference to each issuer of any Investment
Property.

 

(m)      “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

(n)       “Loan Party Obligations”: with respect to any Loan Party, all
obligations and liabilities of such Loan Party with respect only to the Secured
Term Loans outstanding thereunder, to the Lenders holding Secured Term Loans and
to the Agent which may arise under or in connection with this Agreement, any
other Loan Document to which such Loan Party is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agent that are required to be paid by such Loan
Party pursuant to the terms of this Agreement, any other Loan Document).

 

 2 

 

 



(o)       “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each other Loan Party, its Loan Party
Obligations.

 

(p)       “Patent License”: all agreements, whether written or oral, providing
for the grant by or to any Loan Party of any right to manufacture, use or sell
any invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 7.

 

(q)       “Patents”: (i) all letters patent of the United States, all reissues
and extensions thereof and all goodwill associated therewith, including, without
limitation, any of the foregoing referred to in Schedule 7, (ii) all
applications for letters patent of the United States, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 7, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

(r)       “Pledged Notes”: all promissory notes listed on Schedule 2 and all
Intercompany Notes at any time issued to any Loan Party and all other promissory
notes issued to or held by any Loan Party.

 

(s)       “Pledged Stock”: (i) the shares of Capital Stock listed on Schedule 2
and (ii) any other shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or directly held by, any Loan Party while this Agreement
is in effect.

 

(t)       “Proceeds”: all “Proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

 

(u)       “Receivable”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

 

(v)       “Securities Act”: the Securities Act of 1933, as amended.

 

(w)      “Trademark License”: any agreement, whether written or oral, providing
for the grant by or to any Loan Party of any right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule 7.

 

(x)       “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any State thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 7, and (ii) the right
to obtain all renewals thereof.

 

 3 

 

 



1.2       Other Definitional Provisions. (a) The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)       Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Loan Party, shall refer to such Loan
Party’s Collateral or the relevant part thereof.

 

Section 2

 

GRANT OF SECURITY INTEREST

 

Each Loan Party hereby grants to the Agent, for its benefit and on behalf of,
and for the benefit of, the Lenders holding Secured Term Loans, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Loan Party or in which such Loan Party now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Loan Party’s Obligations:

 

(a)       all Accounts;

 

(b)       all Chattel Paper;

 

(c)       all Contracts;

 

(d)       the Deposit Accounts;

 

(e)       all Documents;

 

(f)        all Equipment;

 

(g)       all General Intangibles;

 

(h)       all Instruments;

 

(i)        all Intellectual Property;

 

(j)        all Inventory;

 

(k)       all Investment Property;

 

(l)        all Letter-of-Credit Rights;

 

(m)      all Goods not otherwise described above;

 

 4 

 

 



(n)       all books and records pertaining to the foregoing; and

 

(o)       to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law.

 

Section 3

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Agent to enter into the Credit Agreement and the
Lenders to make their extensions of credit to the Borrower thereunder, each Loan
Party hereby represents and warrants to the Agent for the benefit of the Lenders
holding Secured Term Loans that:

 

3.1       Title; No Other Liens. Except for the security interest granted to the
Agent pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Loan Party owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Agent, for the benefit of the Lenders holding Secured
Term Loans, pursuant to this Agreement or as are permitted by the Credit
Agreement.

 

3.2       Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Agent as collateral security for such Loan
Party’s Obligations, enforceable in accordance with the terms hereof against all
creditors of such Loan Party and any Persons purporting to purchase any
Collateral from such Loan Party and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except, in the case of Collateral
other than Pledged Stock and Pledged Note, to the extent permitted by the Credit
Agreement.

 

 5 

 

 



3.3       Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Loan Party’s jurisdiction of organization, identification number
from the jurisdiction of organization (if any), Federal Taxpayer Identification
Number (if any) and the location of such Loan Party’s chief executive office or
sole place of business or principal residence, as the case may be, are specified
on Schedule 4. Such Loan Party has furnished to the Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date hereof.

 

3.4       Real Property. Schedule 5 is a list of all U.S. real property owned in
fee or leased by such Loan Party as of the date hereof.

 

3.5       Inventory and Equipment. On the date hereof, a material portion of the
Inventory and the Equipment (other than mobile goods) are kept at the locations
listed on Schedule 6.

 

3.6       Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products in any material respect.

 

3.7       Investment Property. The shares of Pledged Stock pledged by such Loan
Party hereunder constitute all the issued and outstanding shares of all classes
of the Capital Stock of each Issuer owned by such Loan Party. All the shares of
the Pledged Stock have been duly and validly issued and are fully paid and
nonassessable. Each of the Pledged Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. Such Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement.

 

3.8       Receivables. No material amount payable to such Loan Party under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Agent. The amounts represented by such Loan
Party to the Agent from time to time as owing to such Loan Party in respect of
the Receivables will at such times be accurate in all material respects.

 

3.9       Intellectual Property. (a) Schedule 7 lists all registered or applied
for Intellectual Property owned by such Loan Party in its own name on the date
hereof which is material to such Loan Party.

 

(b)       On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to the best
knowledge of such Loan Party, does not infringe the intellectual property rights
of any other Person.

 

(c)       Except as set forth in Schedule 7, on the date hereof, no material
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Loan Party is the licensor or franchisor.

 

 6 

 

 



(d)       No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such Loan
Party’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(e)       There is no action or proceeding pending, or, to the knowledge of such
Loan Party, threatened, on the date hereof seeking to limit, cancel or question
the validity of any Intellectual Property or such Loan Party’s ownership
interest therein that could reasonably be expected to have a Material Adverse
Effect.

 

3.10     Deposit Accounts and Securities Accounts. Schedule 8 is a true and
complete list of all deposit accounts, brokerage accounts or securities
investment accounts maintained by such Loan Party as of the date hereof,
including the name and address of each institution where each such account is
held, the type of each such account and the name of such Loan Party that holds
each account. Except for Control arising by operation of law in favor of banks
and securities intermediaries having custody over deposit accounts and
securities accounts set forth on Schedule 8, no Person has Control of any
deposit accounts and securities accounts in which any Loan Party has any
interest.

 

3.11     Letter-of-Credit Rights. Schedule 9 is a true and correct list of all
letters of credit issued in favor of such Loan Party, as beneficiary thereunder,
as of the date hereof.

 

3.12     Commercial Tort Claims. Attached hereto as Schedule 10 is a list of
Commercial Tort Claims held by such Loan Party as of the date hereof, including
a brief description thereof.

 

Section 4

 

COVENANTS

 

Each Loan Party covenants and agrees with the Agent that, from and after the
date of this Agreement until the Obligations shall have been paid in full:

 

4.1       Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount in excess of an aggregate principal amount of $100,000 payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Agent, duly indorsed in a manner satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement.

 

4.2       Payment of Obligations. Such Loan Party will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
tax, assessment, charge or levy need be paid if the amount or validity thereof
is currently being contested in good faith by appropriate proceedings, reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Loan Party or such failure to pay could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Collateral
or any interest therein.

 

 7 

 

 



4.3       Maintenance of Perfected Security Interest; Further Documentation.
Such Loan Party shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Loan Party
under the Loan Documents to dispose of the Collateral. Such Loan Party will
furnish to the Agent from time to time statements and schedules further
identifying and describing the assets and property of such Loan Party and such
other reports in connection therewith as the Agent may reasonably request, all
in reasonable detail. At any time and from time to time, upon the written
request of the Agent or the Required Lenders, and at the sole expense of such
Loan Party, such Loan Party will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as may be necessary or advisable or as required by applicable law for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) to the extent commercially reasonable, in the
case of Investment Property, the Deposit Accounts, Letter-of-Credit Rights and
any other relevant Collateral, taking any actions necessary to enable the Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto. Notwithstanding anything to the contrary contained
herein or in the UCC, the Agent shall not have any obligation to (i) prepare,
record, file, re-record, or re-file any financing statement, perfection
statement, continuation statement or other instrument in any public office or
for otherwise ensure the perfection, maintenance, priority or enforceability of
any security interest granted pursuant to, or contemplated by, any Loan
Document, (ii) take any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) take any action to protect against any
diminution in value of the Collateral.

 

4.4       Changes in Locations, Name, etc. Such Loan Party will not, except upon
10 days’ prior written notice to the Agent and delivery to the Agent of (a) all
additional executed financing statements and other documents as may be necessary
or advisable or as required by applicable law to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 6 showing any additional location
at which material Inventory or Equipment shall be kept:

 

(a)       change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 3.3; or

 

(b)       change its name, identity or corporate structure to such an extent
that any financing statement filed in connection with this Agreement would be
misleading.

 

 8 

 

 

4.5       Notices. Such Loan Party will advise the Agent promptly in reasonable
detail of:

 



(a)       any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
materially adversely affect the ability of the Agent to exercise any of its
remedies hereunder; and

 

(b)      of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

4.6       Investment Property. (a) If such Loan Party shall become entitled to
receive or shall receive after the date hereof any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Loan Party shall accept the
same as the agent of the Agent, hold the same in trust for the Agent and deliver
the same forthwith to the Agent in the exact form received, duly indorsed by
such Loan Party to the Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Loan Party and with, if
the Agent so requests, signature guaranteed, to be held by the Agent, subject to
the terms hereof, as additional collateral security for the Obligations. Any
sums paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Agent, be delivered to the Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Loan Party, such Loan Party shall, until such money or property
is paid or delivered to the Agent, hold such money or property in trust for the
Agent, segregated from other funds of such Loan Party, as additional collateral
security for the Obligations.

 

(b)       Without the prior written consent of the Agent acting at the direction
of the Required Lenders, such Loan Party will not (i) vote to enable, or take
any other action to permit, any Issuer to issue any Capital Stock of any nature
or to issue any other securities convertible into or granting the right to
purchase or exchange for any Capital Stock of any nature of any Issuer (except
pursuant to a transaction permitted by the Credit Agreement or the Convertible
Note Indentures), (ii) sell, assign, transfer, exchange, or otherwise dispose
of, or grant any option with respect to, the Investment Property or Proceeds
thereof (except pursuant to a transaction permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or permitted by the Credit Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Loan Party or
the Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof except as permitted by the Credit Agreement.

 

 9 

 

 



(c)       In the case of each Loan Party which is an Issuer, such Issuer agrees
that it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it.

 

(d)       In the case of each Loan Party which holds Pledged Notes that have not
been delivered into the possession of the Agent, such Loan Party agrees that it
will not sell, transfer or otherwise dispose of such Pledged Notes to any other
party other than another Loan Party under the Loan Documents.

 

4.7       Receivables. Other than in the ordinary course of business consistent
with its past practice and unless commercially reasonable, such Loan Party will
not (i) (as to any Receivable which is a material amount) grant any extension of
the time of payment of any Receivable, (ii) compromise or settle any Receivable
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could materially adversely affect the value
thereof. Such Loan Party will deliver to the Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables.

 

4.8       Deposit Accounts and Securities Accounts. Absent written agreement of
the Agent to the contrary, each Loan Party will obtain control agreements, in
form and substance satisfactory to the Agent and the Required Lenders, with
respect to deposit accounts (excluding (i) deposit accounts established
exclusively for petty cash for which amounts on deposit do not exceed $25,000 in
the aggregate with respect to all such accounts at any one time, (ii) payroll
accounts, (iii) zero balance accounts and (iv) withholding and trust accounts)
and securities accounts; provided, however, that such control agreements shall
not be required until such time the initial funding with respect to the
Construction Financing is made.

 

4.9       Letters of Credit. Each Loan Party shall use commercially reasonable
efforts to deliver to the Agent all letters of credit, duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to the Agent and the Required Lenders.
Each Loan Party shall take any and all actions as may be necessary or desirable,
or that the Agent may reasonably request, from time to time, to cause the Agent
to obtain exclusive Control of any Letter-of-Credit Rights to the extent
constituting Collateral owned by any Loan Party with respect to the letters of
credit referred to in the immediately preceding sentence in a manner reasonably
acceptable to the Agent and the Required Lenders.

 

4.10     Equipment. Each Loan Party shall cause all Equipment owned by such Loan
Party to be maintained and preserved in the same condition, repair and in
working order as when new, ordinary wear and tear excepted, and shall promptly
make or cause to be made all repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end. Upon the
request of the Agent after the occurrence and during the continuance of an Event
of Default, each Loan Party shall promptly deliver to the Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all Equipment to the extent constituting Collateral and shall cause the Agent
to be named as lienholder on any such certificate of title or other evidence of
ownership.

 

 10 

 

 



4.11     General Intangibles. Each Loan Party shall use commercially reasonable
efforts to obtain any consents, waivers or agreements necessary to enable the
Agent to exercise remedies hereunder and under the other Loan Documents with
respect to any of such Loan Party’s rights under any General Intangibles to the
extent constituting Collateral.

 

4.12     Commercial Tort Claims. Each Loan Party shall promptly advise the Agent
in writing upon such Loan Party becoming aware that it has any interest in
Commercial Tort Claims. With respect to any Commercial Tort Claims in which any
Loan Party has any interest, such Loan Party shall execute and deliver such
documents as may be necessary or desirable, or that the Agent may reasonably
request, to create, perfect and protect the Agent’s or the Required Lenders’
security interest in such Commercial Tort Claim.

 

Section 5

 

REMEDIAL PROVISIONS

 

5.1       Certain Matters Relating to Receivables. If required by the Agent
(acting at the direction of the Required Lenders) at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Loan Party, (i) shall be forthwith (and, in
any event, within three Business Days) deposited by such Loan Party in the exact
form received, duly indorsed by such Loan Party to the Agent if required, in a
Collateral Account maintained under the sole dominion and control of the Agent,
subject to withdrawal by the Agent only as provided in Section 5.5, and (ii)
until so turned over, shall be held by such Loan Party in trust for the Agent,
for the benefit of the Lenders holding Secured Term Loans, segregated from other
funds of such Loan Party. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. Upon the occurrence and during the
continuance of an Event of Default, at the reasonable request of the Agent, each
Loan Party shall deliver to the Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.

 

5.2       Communications with Obligors; Loan Parties Remain Liable. The Agent in
its own name or in the name of others may at any time after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Receivables to verify with them to the satisfaction of the Agent the
existence, amount and terms of any Receivables. Upon the request of the Agent at
any time after the occurrence and during the continuance of an Event of Default,
each Loan Party shall notify obligors on the Receivables that the Receivables
have been assigned to the Agent and that payments in respect thereof shall be
made directly to the Agent. Anything herein to the contrary notwithstanding,
each Loan Party shall remain liable under each of the Receivables to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. The Agent shall not have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Agent of any payment relating thereto, nor
shall the Agent be obligated in any manner to perform any of the obligations of
any Loan Party under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

 11 

 

 



5.3       Pledged Stock. Unless an Event of Default shall have occurred and be
continuing and the Agent (acting at the direction of the Required Lenders) shall
have given notice to the relevant Loan Party of the intent of the Agent to
exercise its rights pursuant to this Section 5.3, each Loan Party shall be
permitted to receive all cash dividends paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document. If an Event of Default shall occur and be continuing and
the Agent (acting at the direction of the Required Lenders) shall give notice of
its intent to exercise such rights to the relevant Loan Party or Loan Parties,
(i) the Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in accordance with Section 5.5 hereof and
(ii) any or all of the Investment Property shall be registered in the name of
the Agent or its nominee, and the Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Loan Party
or the Agent of any right, privilege or option pertaining to such Investment
Property, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Agent
may determine), all without liability except to account for property actually
received by it, but the Agent shall have no duty to any Loan Party to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing and if it does do so, shall have no liability to
the Loan Parties for the sufficiency thereof. Each Loan Party hereby authorizes
and instructs each Issuer of any Investment Property pledged by such Loan Party
hereunder to (i) comply with any instruction received by it from the Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Loan Party, and each Loan Party agrees
that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Agent for application to the
Obligations in accordance with Section 5.5 hereof.

 

 12 

 

 



5.4       Proceeds to Be Turned Over to Agent. In addition to the rights of the
Agent specified in Section 5.1 with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, all Proceeds received by any
Loan Party consisting of cash, checks and other near-cash items shall be held by
such Loan Party in trust for the Agent, segregated from other funds of such Loan
Party, and shall, forthwith upon receipt by such Loan Party, be turned over to
the Agent in the exact form received by such Loan Party (duly indorsed by such
Loan Party to the Agent, if required). All Proceeds received by the Agent
hereunder shall be held by the Agent in a Collateral Account maintained under
its sole dominion and control. All Proceeds while held by the Agent in a
Collateral Account (or by such Loan Party in trust for the Agent) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.5.

 

5.5       Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Agent (acting at the direction of the Required Lenders) or,
if an Event of Default shall have occurred and be continuing, (x) if such event
is an Event of Default specified in paragraph (f) of Section 7 of the Credit
Agreement with respect to the Borrower, automatically, (y) if such event is an
Event of Default specified in paragraph (j) of Section 7 of the Credit
Agreement, at any time as the Agent may be so directed by any Lender or (z) if
such event is any other Event of Default, at any time as the Agent may be so
directed by the Required Lenders, the Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
in payment of the Obligations in the following order: first, to any costs, fees,
expenses and other amounts incurred by the Agent in connection with this
Agreement, the Credit Agreement, any other Loan Document or any of the
Obligations (including the reasonable costs, fees and expenses of its agents and
legal counsel, and any costs or expenses incurred in connection with the
exercise by the Agent of any right or remedy under this Agreement, the Credit
Agreement or any other Loan Document); second, to the ratable satisfaction of
the Obligations; and third, any balance of remaining Proceeds to the Borrower or
to whomsoever may be lawfully entitled to receive the same. Any balance of such
Proceeds remaining after the Obligations shall have been paid in full shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.

 

 13 

 

 



5.6       Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Agent may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
the Agent under the New York UCC or any other applicable law. Without limiting
the generality of the foregoing, the Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Loan Party or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Loan Party, which right or equity is hereby
waived and released. Each Loan Party further agrees, at the Agent’s request, to
assemble the Collateral and make it available to the Agent at places which the
Agent shall reasonably select, whether at such Loan Party’s premises or
elsewhere. The Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Agent hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in the order as set forth in Section 5.5, and only after such
application and after the payment by the Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Agent account for the surplus, if any, to any Loan Party. To
the extent permitted by applicable law, each Loan Party waives all claims,
damages and demands it may acquire against the Agent arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. Each Loan Party recognizes that the Agent may be unable to effect a
public sale of any or all the Collateral and may be compelled to resort to one
or more private sales thereof. Each Loan Party also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private and
each Loan Party waives, to the extent permitted by applicable law, any claims
against Agent and the Lenders arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if Agent accepts the first offer
received and does not offer the Collateral to more than one offeree; provided
that such private sale is conducted in accordance with this Agreement. The Agent
shall be under no obligation to delay a sale of any of the Collateral for the
period of time necessary to permit any Loan Party or the issuer of any
Collateral to register such securities for public sale under the Securities Act,
or under applicable state securities laws, even if the applicable Loan Party and
the issuer would agree to do so. Each Loan Party hereby agrees that in respect
of any sale of any of the Collateral pursuant to the terms hereof, the Agent is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law, or in order to obtain any required approval of
the sale or of the purchaser by any governmental authority, and each Loan Party
further agrees that such compliance shall not, in and of itself, result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall Agent be liable or accountable to any Loan Party
for any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 



5.7       Deficiency. Each Loan Party shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Agent to collect such deficiency.

 

 14 

 

 



Section 6

 

MISCELLANEOUS

 

6.1       Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.

 

6.2       Notices. All notices, requests and demands to or upon the Agent or any
Loan Party hereunder shall be effected in the manner provided for in Section 9.2
of the Credit Agreement.

 

6.3       No Waiver by Course of Conduct; Cumulative Remedies. The Agent shall
not by any act (except by a written instrument pursuant to Section 6.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Agent any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Agent
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

6.4       Enforcement Expenses; Indemnification. Each Loan Party jointly and
severally agrees to pay, and to save the Agent harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement, except to the extent such
liabilities were caused by the gross negligence or willful misconduct of the
Agent, as determined by a final and nonappealable decision of a court of
competent jurisdiction. Each Loan Party jointly and severally agrees to pay, and
to save the Agent harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement. The agreements in this Section 6.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents and the resignation or removal of the Agent.

 

6.5       Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Loan Party and shall inure to the benefit of the
Agent and its successors and assigns; provided that no Loan Party may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Agent and the Required Lenders.

 

 15 

 

 



6.6      Set-off. Each Loan Party hereby irrevocably authorizes the Agent at any
time and from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Loan Party or any other Loan Party, any such
notice being expressly waived by each Loan Party, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Agent to or for the
credit or the account of such Loan Party, or any part thereof in such amounts as
the Agent may elect, against and on account of the obligations and liabilities
of such Loan Party to the Agent hereunder and claims of every nature and
description of the Agent against such Loan Party, in any currency, whether
arising hereunder, under the Credit Agreement or any other Loan Document, as the
Agent may elect, whether or not the Agent has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Agent shall notify such Loan Party promptly of any such set-off
and the application made by the Agent of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agent under this Section 6.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Agent may have.

 

6.7       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.8       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6.9       Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

6.10     Integration. This Agreement and the other Loan Documents represent the
agreement of the Loan Parties and the Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Agent relative to subject matter hereof not expressly set forth or
referred to herein, in the other Loan Documents.

 

6.11     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND APPLICABLE
FEDERAL LAW.

 

6.12     Submission to Jurisdiction; Waivers. Each Loan Party hereby irrevocably
and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State and County of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

 16 

 

 



(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address referred to in Section 6.2 or at such other address of which the Agent
shall have been notified pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

6.13     Acknowledgments. Each Loan Party hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)       the Agent has no fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
the Agent, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Loan Parties and the Agent or any Lender.

 

6.14     Releases. At such time as the Loans and the other Obligations shall
have been paid in full, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Loan Party hereunder
(including all guarantee obligations) shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties. At the request and sole expense of
any Loan Party following any such termination, the Agent shall (upon receiving
the consent of the Required Lenders) deliver to such Loan Party any Collateral
held by the Agent hereunder, and execute and deliver to such Loan Party such
documents as such Loan Party shall reasonably request to evidence such
termination; provided that the Loan Parties shall provide to the Agent evidence
of such termination as the Agent shall reasonably request. If any of the
Collateral shall be sold, transferred or otherwise disposed of by any Loan Party
in a transaction permitted by the Credit Agreement, then the Agent, at the
request and sole expense of such Loan Party, shall (upon receiving the consent
of the Required Lenders) execute and deliver to such Loan Party all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral; provided that the Loan Parties shall provide
to the Agent evidence of such transaction’s compliance with the Loan Documents
as the Agent shall reasonably request.

 

 17 

 

 



6.15     Waiver of Jury Trial. EACH LOAN PARTY AND THE AGENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

6.16     The Agent. It is expressly understood and agreed by the parties to this
Agreement that (i) Wells Fargo Bank, National Association is entering into this
Agreement and acting hereunder solely in its capacity as Agent under the Credit
Agreement and (ii) in entering into and acting as Agent hereunder, Wells Fargo
Bank, National Association shall be afforded all of the rights, protections,
benefits, indemnities (in addition to those set forth in Section 6.4 hereof) and
immunities granted to the Agent in the Credit Agreement as if set forth in their
entirety herein. Any act, or refusal to act, hereunder requiring the Agent to
exercise discretion (including, but not limited to, the exercise of remedies
following an Event of Default) shall be exercised in accordance with the terms
of the Credit Agreement. The permissive authorizations, entitlements, powers and
rights granted to the Agent herein (including the right to (i) request any
documentation, (ii) request the taking of any action and (iii) exercise any
remedies) shall not be construed as duties.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 18 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  LOAN PARTIES:         CADIZ INC.           By:       Name:       Title:      
      CADIZ REAL ESTATE LLC           By:       Name:       Title:  

 

[Signature Page to Security Agreement]

 

 

 

 



  AGENT:         WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent           By:
      Name:       Title:  

 

[Signature Page to Security Agreement]

 

 

 

 



SCHEDULE 1

 

NOTICE ADDRESSES OF Loan Parties

 

c/o Cadiz Inc.

550 South Hope Street, Suite 2850

Los Angeles, CA 90071

Attention: Chief Financial Officer

Telecopy: 213-271-1614

Telephone: 213-271-1600

 

 Sch. 1-1 

 

 

SCHEDULE 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock

 





Issuer  Class of Stock  No. of Shares  Stock Certificate No. Cadiz Real Estate
LLC  Membership Interest  100% Interest  N/A Octagon Partners LLC  Membership
Interest  100% Interest  N/A SWI Estate Inc.  Common Stock  100% Interest  N/A
Rancho Cadiz Mutual Water Company  Common Stock  100% Interest  N/A

 

Pledged Notes

 

None.



 

Sch. 2-1

 

 



SCHEDULE 3

 

FILINGS AND OTHER ACTIONS REQUIRED



TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Loan Party  UCC Filing Jurisdictions Cadiz Inc.   [Delaware
California
San Bernardino County, California] Cadiz Real Estate LLC   [Delaware
California
San Bernardino County, California]

 

Patent and Trademark Filings

 

None.

 

Actions with Respect to Pledged Stock and Pledged Note

 

None.

 

Sch. 3-1

 

 



SCHEDULE 4

 

JURISDICTION OF ORGANIZATION, ORGANIZATIONAL NUMBER, FEIN



AND CHIEF EXECUTIVE OFFICE

 



Loan Party  Jurisdiction of Organization  Organizational
Number 

Federal Taxpayer

ID Number

  Chief Executive Office Cadiz Inc.  Delaware  2295882  77-0313235  550 South
Hope Street Suite 2850 Los Angeles, CA  90071               Cadiz Real Estate
LLC  Delaware  3729320  N/A  550 South Hope Street Suite 2850 Los Angeles,
CA  90071

 

Sch. 4-1

 

 

SCHEDULE 5

 

OWNED AND LEASED PROPERTY

 

Owned Property

 

Described in Schedule 1.1B (Mortgaged Properties) to the Credit Agreement.

 

Leased Property

 

None.

 

Sch. 5-1

 

 

SCHEDULE 6

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Loan Party  Locations Cadiz Inc.   550 South Hope Street, Suite 2850, Los
Angeles, CA 90071 Cadiz Real Estate LLC   550 South Hope Street, Suite 2850, Los
Angeles, CA 90071
96-726 National Trails Highway, CA 92304

 

Sch. 6-1

 

 



SCHEDULE 7

 

INTELLECTUAL PROPERTY

 

Copyrights and Copyright Licenses

 

None.

 

Patents and Patent Licenses

 

None.

 

Trademarks and Trademark Licenses

 

None.

 

Sch. 7-1

 

 



SCHEDULE 8

 

Deposit Accounts and Securities Accounts

 

Deposit Accounts

 



Owner  Type of Account  Bank Name/Address  Account No. Cadiz Inc.  Certificate
of Deposit 

US Bank



  Cadiz Inc.  Escrow 

US Bank

  Cadiz Inc.  Checking (Payroll) 

US Bank

  Cadiz Inc.  Checking (Operating) 

US Bank

  Cadiz Inc.  Checking (Project) 

US Bank

  Cadiz Inc.  Checking (Operating) 

US Bank

 

 

Securities Accounts

 

None.

 

Sch. 8-1

 

 

SCHEDULE 9

 

Letter of Credit Rights

 

None.

 

 

 

Sch. 9-1

 

 



SCHEDULE 10

 

Commercial Tort Claims

 







None.

 

 



Sch. 10-1

 

 

EXHIBIT E

 

FORM OF WARRANT

 

[See attached]

 

 



Exhibit E-1

 

 

FINAL FORM

 

 

 

 

 

 

WARRANT

 

to Purchase Common Stock of

 

Cadiz Inc.

 

 

 

 

 

 

 

 

 

Warrant No. [___]-1 Original Issue Date:  [________] [__], 2017

 



 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED
UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER
THE SECURITIES ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Original Issue Date: [________] [__], 2017 Warrant No. [___]-1

 

Warrant

 

to Purchase 357,5001 Shares (Subject to Adjustment) of Common Stock of

 

Cadiz Inc.

 

THIS IS TO CERTIFY THAT [______________________] (“Investor”), or its registered
assigns, is entitled, at any time prior to the Expiration Date to purchase from
Cadiz Inc., a Delaware corporation (the “Company”), 357,500 shares (subject to
adjustment as provided herein) of the common stock, par value $0.01 per share,
of the Company at a purchase price of $14.94 per share (the initial “Exercise
Price,” subject to adjustment as provided herein).

 

This Warrant was issued in connection with that certain Credit Agreement (the
“Credit Agreement”), dated as of May 1, 2017 (the “Effective Date”), by and
among the Company, as a borrower, Cadiz Real Estate LLC, as a borrower,
Investor, as a lender, the other lenders party thereto, and Wells Fargo Bank,
National Association, as agent (the “Agent”), and is subject to the terms
thereof.

 

1. DEFINITIONS

 

As used in this Warrant, the following terms have the respective meanings set
forth below, and to the extent such terms have the respective meaning set forth
in the Credit Agreement, such terms shall have such meaning as set forth in the
Credit Agreement, provided, however, that if such Credit Agreement is expired,
terminated or otherwise discharged, such terms shall have the meaning set forth
in the Credit Agreement immediately prior to such expiration, termination or
discharge:

 

“10-Day VWAP” for any date of determination means the per share volume-weighted
average price of Common Stock, as displayed under the heading “Bloomberg VWAP”
on Bloomberg page CDZI <equity> VWAP (or its equivalent successor if such page
is not available), from the scheduled open of trading until the scheduled close
of trading of the primary trading session of the NASDAQ Global Market on each
trading day during the 10 consecutive trading day period preceding (but not
including) such date of determination (or if such volume-weighted average price
is unavailable, the market value of one share of Common Stock during such period
determined, using a volume-weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the Company).
The VWAP will be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

 

 



 



1 Subject to increase to 362,500 as agreed by the parties.

 



 2 

 

 

“Affiliate” of, or a Person “Affiliated” with, a specified Person means any
other Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person, or (ii) to direct or cause
the direction of the management and policies of that Person, whether by contract
or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Warrant.

 

“Aggregation Date” shall have the meaning set forth in Section 5.2 hereof.

 

“Applicable Rate” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Appraisal Procedure” means the following procedure to determine the fair market
value, as to any security, for purposes of the definition of “Fair Market Value“
or the fair market value, as to any other property (in either case, the
“Valuation Amount“). The Valuation Amount shall be determined in good faith
jointly by the Company and the Required Holders; provided, however, that if such
parties are not able to agree on the Valuation Amount within a reasonable period
of time (not to exceed 20 Business Days), the Valuation Amount shall be
determined by the mutual agreement of two independent appraisers, one appointed
by the Company and one appointed by the Required Holders, with each appointed
within 10 days of the Appraisal Procedure having been first invoked by the
Required Holders. The Company and the Required Holders shall submit their
respective valuations and other relevant data to the appraisers, and the
appraisers shall, within 20 days of the later of the two appraisers’ appointment
dates, mutually agree to a determination of the Valuation Amount. If such
appraisers cannot mutually agree on the Valuation Amount by such date, a third
independent appraiser shall be chosen within 10 days of such date by the mutual
consent of the first two appraisers. Such third appraiser shall make a
determination of the Valuation Amount within 20 days of its appointment. If
three appraisers shall have been appointed and made determinations of the
Valuation Amount, then the average of the three Valuation Amounts shall be final
and binding on the Company and the Required Holders as the final Valuation
Amount, provided, however, that if the determination of one appraiser differs by
an amount equal to more than twice that of the middle of the three appraisers’
Valuation Amounts (the “Outlier Appraiser”), then the determination of the
Outlier Appraiser shall be excluded from determining the final Valuation Amount
and the remaining two appraisers’ determinations of the Valuation Amount shall
be averaged and such average shall be final and binding upon the Company and the
Required Holders as the final Valuation Amount. The Company shall pay all of the
fees and expenses incurred in conducting the Appraisal Procedure.

 

“beneficial owner” and “beneficially own” shall have the meaning set forth under
Section 13(d) of the Exchange Act.

 



 3 

 

 

“Beneficial Ownership Limitation” has the meaning set forth in Section 5.1
hereof.

 

“Business Day” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
as constituted on the Original Issue Date, and any capital stock into which such
Common Stock may thereafter be changed, and shall also include (i) capital stock
of the Company of any other class (regardless of how denominated) issued to the
holders of shares of any Common Stock upon any reclassification thereof which is
also not preferred as to dividends or liquidation over any other class of stock
of the Company and which is not subject to redemption and (ii) shares of common
stock of any successor or acquiring corporation received by or distributed to
the holders of Common Stock of the Company in the circumstances contemplated by
Section 4.6 hereof.

 

“Company” shall have the meaning set forth in the preamble to this Warrant.

 

“Credit Agreement” shall have the meaning set forth in the preamble to this
Warrant.

 

“Delivery Notice” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Designated Office” shall have the meaning set forth in Section 9 hereof.

 

“DOJ” shall have the meaning set forth in Section 6.4 hereof.

 

“DTC” shall have the meaning set forth in Section 2.1(b) hereof.

 

“DWAC” shall have the meaning set forth in Section 2.1(b) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Exercise Date” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Exercise Notice” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Exercise Price” means, in respect of a share of Warrant Stock at any date
herein specified, the initial Exercise Price set forth in the preamble of this
Warrant, as adjusted from time to time pursuant to Article 4 hereof.

 

“Expiration Date” means the fifth anniversary of the Original Issue Date, to be
extended to allow for delayed exercise and delivery of any Warrant Stock in
accordance with Section 5.1(c) hereof.

 

“Expiration Warrant Stock” shall have the meaning set forth in Section 5.1(c)
hereof.

 



 4 

 

 

“Fair Market Value” means (i) as to any Common Stock listed or quoted on a
Trading Market, the 10-Day VWAP determined in respect of such primary Trading
Market and (ii) as to any Common Stock not listed or quoted on a Trading Market
or any other security, (A) the Ten Day Average of the average closing prices of
such security’s sales on all domestic securities exchanges on which such
security may at the time be listed, or (B) if there have been no sales on any
such exchange such that the foregoing Ten Day Average cannot be calculated, the
average of the highest bid and lowest asked prices on all such exchanges at the
end of the Business Day immediately prior to the date that Fair Market Value is
determined as of, or (C) if on any day such security is not listed any domestic
securities exchange such that neither the foregoing Ten Day Average nor the
foregoing bid-and-asked price average can be calculated, the average of the
highest bid and lowest asked prices at the end of the Business Day immediately
prior to the date that Fair Market Value is determined in the domestic
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System or similar organization (and in each such
case excluding any trades that are not bona fide, arm’s length transactions). If
neither the foregoing clause (i) nor clause (ii) is applicable, then (i) the
“Fair Market Value” of such security as of an applicable determination date
shall be as determined in accordance with the Appraisal Procedure.

 

“FTC” shall have the meaning set forth in Section 6.4 hereof.

 

“Governmental Authority” shall have the meaning set forth in the Credit
Agreement.

 

“Holder“” means with respect to any Warrant or share of Warrant Stock, the
Person in whose name the Warrant or Warrant Stock is registered on the books of
the Company maintained for such purpose.

 

“Holder Group” shall have the meaning set forth in Section 5.1(d) hereof.

 

“HSR Act” shall have the meaning set forth in Section 6.4 hereof.

 

“Investor” shall have the meaning set forth in the preamble to this Warrant.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Maximum Percentage” shall have the meaning set forth in Section 5.1 hereof.

 

“Original Issue Date” means [_____________] [____], 2017, the date on which this
Warrant was issued by the Company pursuant to the Credit Agreement.

 

“Outlier Appraiser” shall have the meaning set forth in Article 1 hereof.

 



 5 

 

 

“Outstanding” means, subject to Section 5.1(d) hereof, when used with reference
to Common Stock, at any date as of which the number of shares thereof is to be
determined, all issued and actually outstanding shares of Common Stock, except
shares then owned or held by or for the account of the Company or any
Subsidiary, and shall include all shares issuable in respect of outstanding
scrip or any certificates representing fractional interests in shares of Common
Stock.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authority.

 

“Reference Price” shall have the meaning set forth in Section 4.1 hereof.

 

“Related Issuances” shall have the meaning set forth in Section 5.2 hereof.

 

“Required Holders” means holders of outstanding Warrants representing more than
50% of the Warrant Stock issuable upon exercise of such outstanding Warrants.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Stockholder Approval” means the approval by the stockholders of the Company for
purposes of terminating the issuance cap in respect of shares of Common Stock
set forth in Section 5.2 hereof.

 

“Subsidiary” means any corporation, association, trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the Outstanding voting securities of which are at the time owned
or controlled, directly or indirectly, by the Company; or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

 

“Ten Day Average” means, with respect to any prices and in connection with the
calculation of Fair Market Value, the average of such prices over the ten
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined.

 

“Trading Day” means any day that the primary Trading Market on which the Common
Stock is listed or quoted is open for trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transfer Agent” shall have the meaning set forth in Section 2.1(b) hereof.

 

“Valuation Amount” shall have the meaning set forth in Article 1 hereof.

 



 6 

 

 

“Warrant Price” means an amount equal to (i) the number of shares of Warrant
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1
hereof, multiplied by (ii) the Exercise Price.

 

“Warrant” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, this Warrant, or any other like warrant
subsequently issued to the Holder. All such foregoing warrants shall at all
times be identical as to terms and conditions, except as to the number of shares
of Warrant Stock for which they may be exercised and their date of issuance.

 

“Warrants” means this Warrant and all other warrants to purchase Common Stock,
in the same form as this Warrant, issued to the lenders party to the Credit
Agreement.

 

“Warrant Stock” means the shares of Common Stock issued, issuable or both (as
the context may require) upon the exercise of this Warrant.

 

2. EXERCISE OF WARRANT

 

2.1       Manner of Exercise.

 

(a)       From the Original Issue Date and at any time before 4:00 P.M., Eastern
Standard Time, on the Expiration Date, the Holder of this Warrant may from time
to time exercise this Warrant, on any Business Day, for all or any part of the
number of shares of Warrant Stock (subject to adjustment as provided herein)
purchasable hereunder. In order to exercise this Warrant, in whole or in part,
the Holder shall (i) deliver to the Company at its Designated Office a written
notice of the Holder’s election to exercise this Warrant (an “Exercise Notice“)
substantially in the form attached to this Warrant as Annex A, which Exercise
Notice shall be irrevocable and specify the number of shares of Warrant Stock to
be purchased, together with this Warrant and (ii) pay to the Company the Warrant
Price (in accordance with one of the methods specified in Section 2.1(a)
hereof). The date on which such delivery and payment shall have taken place
being hereinafter referred to as the “Exercise Date.” For the avoidance of
doubt, any payment after the Original Issue Date of all remaining principal and
interest outstanding under the Credit Agreement shall not affect the ability of
the Holder to exercise this Warrant.

 

(b)       Subject to Article 5 hereof, upon receipt by the Company of such
Exercise Notice, surrender of this Warrant and payment of the Warrant Price (in
accordance with Section 2.1(c) hereof), the Company shall cause its Transfer
Agent to deliver the applicable shares of Warrant Stock, and the Company shall
deliver or cause to be delivered cash in lieu of any fraction of a share, to the
Holder and register such issued shares of Warrant Stock on the books of the
Company as instructed by the Holder in the Exercise Notice. The issued shares of
Warrant Stock will be delivered by crediting the account of the Holder’s prime
broker (as specified by the Holder to the Company) with the Depository Trust
Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system,
whereby the Holder’s prime broker shall initiate a DWAC transaction no later
than 4:00 p.m. Eastern Standard Time on the third Trading Day following the
Exercise Date using its DTC participant identification number, and released by
Continental Stock Transfer & Trust Company, the Company’s transfer agent (or any
successor transfer agent of the Company) (the “Transfer Agent”), at the
Company’s direction. The Holder shall direct the broker-dealer at which the
account or accounts to be credited with the issued shares of Warrant Stock are
maintained, which broker/dealer shall be a DTC participant, to initiate a
transaction through the DWAC system, instructing the Transfer Agent to credit
such account or accounts with such shares of Warrant Stock. Such DWAC
instruction shall indicate the settlement date for the deposit of such shares of
Warrant Stock, which shall be the Exercise Date. The Company shall direct the
Transfer Agent to credit the Holder’s account or accounts with such shares of
Warrant Stock pursuant to the information contained in the DWAC instruction.
This Warrant shall be deemed to have been exercised and such shares of Warrant
Stock shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a holder of record
of such shares of Warrant Stock for all purposes, as of the Exercise Date.

 



 7 

 

 

(c)       Subject to Article 5 hereof, payment of the Warrant Price shall be
made at the option of the Holder by one or more of the following methods: (i) by
delivery of a certified or official bank check or by wire transfer of
immediately available funds in the amount of such Warrant Price payable to the
order of the Company, (ii) by instructing the Company to withhold a number of
shares of Warrant Stock then issuable upon exercise of this Warrant with an
aggregate Fair Market Value equal to such Warrant Price, (iii) by surrendering
to the Company shares of Common Stock previously acquired by the Holder with an
aggregate Fair Market Value equal to such Warrant Price, or (iv) any combination
of the foregoing. In the event of any withholding of Warrant Stock or surrender
of Common Stock pursuant to clause (ii), (iii) or (iv) of this Section 2.1(c)
where the number of shares whose Fair Market Value is equal to the Warrant Price
is not a whole number, the number of shares withheld by or surrendered to the
Company shall be rounded up to the nearest whole share and the Company shall
make a cash payment to the Holder based on the incremental fraction of a share
being so withheld by or surrendered to the Company in an amount determined in
accordance with Section 2.3 hereof. The Holder will receive fully paid and
nonassessable shares of Warrant Stock upon any exercise of this Warrant.

 

(d)       If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the shares of Warrant Stock being issued in
accordance with Section 2.1(c) hereof, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased shares of
Warrant Stock called for by this Warrant. Such new Warrant shall in all other
respects be identical to this Warrant.

 

(e)       Subject to Section 2.1(d) hereof, the Warrant delivered for exercise,
and properly exercised by the Holder, in accordance with Sections 2.1(a)-(c) and
Article 5 hereof shall be canceled by the Company.

 

2.2       Payment of Taxes. All shares of Warrant Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued,
fully paid and nonassessable, issued without violation of any preemptive or
similar rights of any stockholder of the Company and free and clear of all
Liens. The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issue or
delivery thereof.

 



 8 

 

 

2.3       Fractional Shares. The Company shall not be required to issue a
fractional share of Warrant Stock upon exercise of the Warrant. As to any
fraction of a share that the Holder of the Warrant, the rights under which are
exercised in the same transaction, would otherwise be entitled to purchase upon
such exercise, the Company shall pay to the Holder an amount in cash equal to
such fraction multiplied by the Fair Market Value of one share of Common Stock
on the Exercise Date.

 

3. TRANSFER, DIVISION AND COMBINATION

 

3.1       Transfer. Upon compliance with the provisions of this Section 3.1,
each transfer of this Warrant and all rights hereunder, in whole or in part,
shall be registered on the books of the Company to be maintained for such
purpose, upon surrender of this Warrant at the Designated Office and compliance
with the terms hereof, together with a written assignment of this Warrant in the
form of Annex B attached hereto duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes described in Section 2.2
hereof in connection with the making of such transfer. Upon such compliance,
surrender and delivery and, if required, such payment, the Company shall execute
and deliver a new Warrant in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned
and this Warrant shall promptly be cancelled.

 

3.2       Mutilation or Loss. Upon receipt by the Company from the Holder of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant and an indemnity reasonably satisfactory to it (it
being understood that the written indemnification agreement of or affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender and cancellation hereof, the Company will execute and deliver in
lieu hereof a new Warrant of like tenor to the Holder; provided, however, that,
in the case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

3.3       Division and Combination. Subject to compliance with the applicable
provisions of this Warrant, this Warrant may be divided or, following such
division, combined with other Warrants upon presentation hereof at the
Designated Office, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with the applicable provisions of
this Warrant as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

3.4       Expenses. The Company shall prepare, issue and deliver at its own
expense any new Warrant or Warrants required to be issued hereunder.

 

3.5       Maintenance of Books. The Company agrees to maintain, at the
Designated Office, books for the registration and transfer of the Warrants.

 



 9 

 

 

3.6       Registration of Warrant Stock. Any issuance of shares of Common Stock
pursuant to Section 2.1 of this Warrant (collectively, the “Issuances”) shall be
made pursuant to (i) an effective Registration Statement on Form S-3, No.
214318, including all amendments thereto, the exhibits and any schedules
thereto, the documents otherwise deemed to be a part thereof or included therein
or any immediately succeeding registration statement that is filed under the
Securities Act on Form S-3 and immediately becomes effective (the “Registration
Statement”) filed by the Company with the Commission in conformity with the
Securities Act under the Rules and Regulations of the Commission, including the
prospectus contained therein (the “Base Prospectus”) and (ii) a final prospectus
supplement filed with the Commission and delivered to the Holder (a “Prospectus
Supplement” and, together with the Base Prospectus, a “Prospectus”) containing
amended and/or certain supplemental information regarding the Common Stock and
terms of the Issuances. If the Company has filed one or more abbreviated
registration statements to register additional shares of Common Stock pursuant
to Rule 462(b) under the Rules and Regulations (each a “Rule 462(b) Registration
Statement”), then any reference herein to the term “Registration Statement”
shall also be deemed to include any such Rule 462(b) Registration Statement.

 

(i)       The Company shall use reasonable best efforts to keep the Registration
Statement effective until the earliest date as of which there are no remaining
Issuances, and if, at any time from the date hereof, the Company is not eligible
to issue any Common Stock or Warrants pursuant to the Registration Statement,
the Company shall use reasonable best to efforts to file and make effective a
replacement Registration Statement as soon as practicable. If the Registration
Statement has been outstanding for at least three (3) years, at the end of the
third year, the Company shall file a new Registration Statement covering
Issuances, and if at any time when the Company is required to re-evaluate its
eligibility to use Form S-3, the Company determines that it is not eligible to
use Form S-3, the Company shall use its reasonable best efforts to refile the
Registration Statement on Form S-1 if such form is available (or on such other
form as may be available if Form S-1 is not available), and keep such
registration statement effective during the period during which such
registration statement is required to be otherwise kept effective under this
Section 3.6(i).

 

(ii)       For the avoidance of doubt, the Company acknowledges and agrees that
no Issuances shall be made pursuant to any prospectus or prospectus supplement
other than a Prospectus or any replacement Registration Statement required by
this Section 3.6. The Company represents and warrants that, as of the Effective
Date, the Securities Act and Rules and Regulations permit the Company to offer
and issue $40,000,000 worth of shares of Common Stock pursuant to the
Registration Statement, of which approximately $19,744,009 remains available.
The Company represents and warrants that the Registration Statement complied
when it became effective, complies on the Effective Date and shall comply on the
Original Issue Date and on each Exercise Date and any later date upon which
shares of Common Stock are received pursuant to this Agreement or a Warrant, in
each case, in all material respects with the requirements of Form S-3 under the
Securities Act. The Company represents and warrants that no order preventing or
suspending the use of the Prospectus has been issued by the Commission, and no
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto has been issued, and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, are threatened by
the Commission. The Company represents and warrants that neither the
Registration Statement nor the Prospectus shall, as of the Effective Date, the
Original Issue Date or any Exercise Date or any later date on which shares of
Common Stock are issued to the Holder under the Prospectus, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 



 10 

 

 

(iii)       The Company shall as soon as practicable notify the Holder of (A)
the issuance by the Commission of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose, (B) the receipt by the Company or its counsel of any notification with
respect to the suspension of the qualification of shares of Common Stock or
Warrants for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (C) the effectiveness of each registration
statement filed hereunder.

 

(iv)       The Company shall use reasonable best efforts to cause the Warrant
Stock when issued to be listed or quoted on each Trading Market on which the
Common Stock is then listed or quoted.

 

(v)       The Company shall use its reasonable best efforts to timely file its
SEC Reports (or, if the Company is not required to file such reports, it will,
upon the request of the Holder, make publicly available such information as
necessary to permit sales pursuant to Rule 144 under the Securities Act), and
the Company shall use reasonable best efforts to take such further action as the
Holder may reasonably request, in each case to the extent required from time to
time to enable the Holder to, if permitted by the terms of an applicable
Warrant, sell such Warrant or its underlying Warrant Stock without registration
under the Securities Act within the limitation of the exemptions provided by (A)
Rule 144 under the Securities Act, as such rule may be amended from time to
time, or (B) any successor rule or regulation hereafter adopted by the
Commission. Upon the written request of the Holder, the Company shall deliver to
the Holder a written statement that it has complied with such requirements.

 

4. ANTIDILUTION PROVISIONS

 

The number of shares of Warrant Stock for which this Warrant is exercisable and
the Exercise Price shall be subject to adjustment from time to time as set forth
in this Article 4.

 

4.1       Upon Issuance of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, issue any shares of Common
Stock, options to purchase or rights to subscribe for Common Stock, securities
by their terms convertible into or exchangeable for Common Stock, or options to
purchase or rights to subscribe for such convertible or exchangeable securities
without consideration or for consideration per share less than the greater of
(x) the Exercise Price in effect immediately prior to the issuance of such
Common Stock or securities and (y) the Fair Market Value per share of the Common
Stock immediately prior to such issuance (the greater of (x) and (y), the
“Reference Price”), then such Exercise Price shall forthwith be lowered to a
price equal to the price obtained by multiplying:

 

(i)       the Exercise Price in effect immediately prior to the issuance of such
Common Stock, options, rights or securities by

 



 11 

 

 

(ii)       a fraction of which (x) the numerator shall be the sum of (i) the
number of shares of Common Stock Outstanding immediately prior to such issuance
and (ii) the number of additional shares of Common Stock which the aggregate
consideration for the number of shares of Common Stock so offered would purchase
at the Reference Price and (y) the denominator shall be the number of shares of
Common Stock Outstanding immediately after such issuance.

 

4.2       Upon Acquisition of Common Stock. If the Company or any Subsidiary
shall, at any time or from time to time after the Original Issue Date, directly
or indirectly, redeem, purchase or otherwise acquire any shares of Common Stock,
options to purchase or rights to subscribe for Common Stock, securities by their
terms convertible into or exchangeable for Common Stock, or options to purchase
or rights to subscribe for such convertible or exchangeable securities, for a
consideration per share (plus, in the case of such options, rights, or
securities, the additional consideration required to be paid to the Company upon
exercise, conversion or exchange) greater than the Fair Market Value per share
of Common Stock immediately prior to the earlier of (x) the announcement of such
event or (y) such event, then the Exercise Price shall forthwith be lowered to a
price equal to the price obtained by multiplying:

 

(i)       the Exercise Price in effect immediately prior to such event by

 

(ii)       a fraction:

 

  (A) the numerator of which is (1) the product of (a) the number of shares of
Common Stock Outstanding and (b) the Fair Market Value per share of Common
Stock, in each case immediately prior to such event, minus (2) the aggregate
consideration paid by the Company in such event (plus, in the case of such
options, rights, or convertible or exchangeable securities, the aggregate
additional consideration required to be paid to the Company upon exercise,
conversion or exchange), and

 

  (B) the denominator of which is the product of (1) the number of shares of
Common Stock Outstanding immediately after such event and (2) the Fair Market
Value per share of Common Stock immediately prior to such event.

 

4.3       Provisions Applicable to Adjustments. For the purposes of any
adjustment of the Exercise Price pursuant to Section 4.1 or 4.2 hereof, the
following provisions shall be applicable:

 

(i)       In the case of the issuance of Common Stock, options to purchase or
rights to subscribe for Common Stock, securities by their terms convertible into
or exchangeable for Common Stock, or options to purchase or rights to subscribe
for such convertible or exchangeable securities for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the Fair Market Value of the non-cash consideration.

 



 12 

 

 

(ii)       In the case of the issuance of options to purchase or rights to
subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock, or options to purchase or rights to subscribe for
such convertible or exchangeable securities:

 

  (A) the aggregate maximum number of shares of Common Stock that potentially
may be deliverable upon exercise of such options to purchase or rights to
subscribe for Common Stock at any time during the term thereof shall be deemed
to have been issued at the time such options or rights were issued and for a
consideration equal to the consideration (determined in the manner provided in
subparagraph (i) above), if any, received by the Company upon the issuance of
such options or rights plus the minimum purchase price provided in such options
or rights for the Common Stock covered thereby;

 

  (B) the aggregate maximum number of shares of Common Stock that potentially
may be deliverable upon conversion of or in exchange for any such convertible or
exchangeable securities or upon the exercise of options to purchase or rights to
subscribe for such convertible or exchangeable securities and subsequent
conversion or exchange thereof at any time during the term thereof shall be
deemed to have been issued at the time such securities, options, or rights were
issued and for a consideration equal to the consideration received by the
Company for any such securities and related options or rights (excluding any
cash received on account of accrued interest or accrued dividends), plus the
additional consideration, if any, to be received by the Company upon the
conversion or exchange of such securities or the exercise of any related options
or rights (the consideration in each case to be determined in the manner
provided in paragraph (i) above);

 



 13 

 

 

  (C) on any increase in the number of shares or decrease in the effective
exercise or conversion price of Common Stock deliverable upon exercise of any
such options, rights or securities or conversions of or exchanges of such
securities, including any change resulting from the anti-dilution provisions
thereof, the Exercise Price shall forthwith be readjusted to such Exercise Price
as would have been obtained had the adjustment made upon the issuance of such
options, rights or securities not converted prior to such change or options or
rights related to such securities not converted prior to such change been made
upon the basis of such change; and

 

  (D) no further adjustment of the Exercise Price adjusted upon the issuance of
any such options, rights, convertible securities or exchangeable securities
shall be made as a result of the actual issuance of Common Stock on the exercise
of any such rights or options or any conversion or exchange of any such
securities.

 

4.4       Upon Stock Dividends, Subdivisions or Splits. If, at any time after
the Original Issue Date, the number of shares of Common Stock Outstanding is
increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, then, following the record
date for the determination of holders of Common Stock entitled to receive such
stock dividend, or to be affected by such subdivision or split-up, the Exercise
Price shall be appropriately decreased by multiplying each price by a fraction,
the numerator of which is the number of shares of Common Stock Outstanding
immediately prior to such increase and the denominator of which is the number of
shares of Common Stock Outstanding immediately after such increase in
Outstanding shares.

 

4.5       Upon Combinations or Reverse Stock Splits. If, at any time after the
Original Issue Date, the number of shares of Common Stock Outstanding is
decreased by a combination or reverse stock split of the Outstanding shares of
Common Stock into a smaller number of shares of Common Stock, then, following
the record date to determine shares affected by such combination or reverse
stock split, the Exercise Price shall be appropriately increased by multiplying
each price by a fraction, the numerator of which is the number of shares of
Common Stock Outstanding immediately prior to such decrease and the denominator
of which is the number of shares of Common Stock Outstanding immediately after
such decrease in Outstanding shares.

 

4.6       Upon Reclassifications, Reorganizations, Consolidations, Mergers or
Dispositions of Assets. In the event of any capital reorganization of the
Company, any reclassification of the capital stock of the Company (other than a
change in par value or from par value to no par value or from no par value to
par value or as a result of a stock dividend or subdivision, stock-split,
reverse stock-split or combination of shares), any consolidation or merger of
the Company with or into another Person (where the Company is not the surviving
Person or where there is a change in or distribution with respect to the Common
Stock) or sale, transfer or other disposition of all or substantially all of the
Company’s property, assets or business to another Person, each Warrant shall
after such reorganization, reclassification, consolidation, merger or
disposition of assets be exercisable for the kind and number of shares of stock
or other securities or property of the Company or of the successor Person (if
other than the Company) resulting from such reorganization, reclassification,
consolidation, merger or disposition of assets, if any, to which the holder of
the number of shares of Common Stock deliverable (immediately prior to the time
of such reorganization, reclassification, consolidation, merger or disposition
of assets) upon exercise of such Warrant would have been entitled upon such
reorganization, reclassification, consolidation, merger or disposition of assets
(without taking into account any limitations or restrictions on the
exercisability of this Warrant); and, in such case, appropriate adjustment (in
form and substance satisfactory to the Holder) shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of Article 4
hereof shall thereafter be applicable, as nearly as possible, to this Warrant in
relation to any shares of stock, securities or assets thereafter acquirable upon
exercise of this Warrant. The Company shall not effect any such reorganization,
reclassification, consolidation, merger or disposition of assets unless, prior
to the consummation thereof, the successor Person (if other than the Company)
resulting from such reorganization, reclassification, consolidation, merger or
disposition of assets, shall assume, by written instrument, (i) the obligation
to deliver to the Holders of the Warrant such shares of stock, securities or
assets, which, in accordance with the foregoing provisions of this Section 4.6,
the Holders shall be entitled to receive upon such conversion and (ii) the
obligations of the Company pursuant to the provisions of Section 3.6. The
provisions of this Section 4.6 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers or dispositions of
assets.

 



 14 

 

 

4.7       Other Anti-Dilution Provisions. If the Company has issued or issues
any securities of the Company to a financial institution, lender, other credit
provider, leasing company or other lessor in connection with the provisions of
any financing or lending agreements, containing provisions (including, without
limitation, anti-dilution and registration rights) which are more favorable than
those set forth herein, the Company will make such provisions (or any more
favorable portion thereof) available to the Holder and will enter into
amendments necessary to confer such rights on the Holder. Notwithstanding the
foregoing, any adjustment to the Exercise Price or number of shares of Warrant
Stock shall be made only pursuant to and in accordance with Section 4 of this
Warrant.

 

4.8       Appraisal Procedure. In any case in which the provisions of this
Article 4 shall necessitate that the Appraisal Procedure be utilized for
purposes of determining an adjustment to the Exercise Price, the Company may
defer, until the completion of the Appraisal Procedure and the determination of
the adjustment, (i) issuing to the Holder of any Warrant exercised after the
date of the event that requires the adjustment and before completion of the
Appraisal Procedure and the determination of the adjustment, the shares of
capital stock issuable upon such exercise by reason of the adjustment required
by such event and issuing to the Holder only the shares of capital stock
issuable upon such exercise before giving effect to such adjustment and (ii)
paying to the Holder any amount in cash in lieu of a fractional share of capital
stock pursuant to Section 2.3 above; provided, however, that the Company shall
deliver to the Holder an appropriate instrument or due bills evidencing the
Holder’s right to receive such additional shares or such cash.

 

4.9       Adjustment of Number of Shares Purchasable. Upon any adjustment of the
Exercise Price as provided in Section 4.1, 4.2, 4.4, 4.5 and 4.6, the Holders of
the Warrants shall thereafter be entitled to purchase upon the exercise thereof,
at the Exercise Price resulting from such adjustment, the number of shares of
Warrant Stock (calculated to the nearest 1/100th of a share) obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares of Warrant Stock issuable on the exercise hereof
immediately prior to such adjustment and dividing the product thereof by the
Exercise Price resulting from such adjustment.

 



 15 

 

 

4.10       Increase of Number of Shares Purchasable. After giving effect to all
other provisions in this Article 4 other than this Section 4.10, the number of
shares of Warrant Stock purchasable upon exercise of this Warrant shall be
increased when the Exercise Price is adjusted to an amount below the
then-existing par value of the Warrant Stock, including successive adjustments
to the Exercise Price to an amount further below the then-existing par value.
The number of additional shares purchasable upon exercise of this Warrant shall
be equal to the number obtained by dividing:

 

(i)       The product of (A) the number of shares purchasable upon exercise of
the Warrant before application of this Section 4.10 and (B) the difference
between the then-existing par value per share of Warrant Stock minus the
adjusted Exercise Price, by

 

(ii)       The difference between the Fair Market Value of the Common Stock on
the Exercise Date minus the then-existing par value per share of Warrant Stock.

 

Concurrently with the foregoing adjustment to the number of additional shares
purchasable upon exercise of this Warrant, the Exercise Price shall be adjusted
to be the then-existing par value of the Warrant Stock.

 

4.11       Form of Warrants. Irrespective of any adjustments of the number of
shares of Warrant Stock purchasable or of the Exercise Price, the Warrant
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the Warrant issued on the Original
Issue Date.

 

4.12       Changes in Securities. Notwithstanding any provision in this Article
4 to the contrary and without limitation to any other provision contained in
this Article 4, in the event any securities of the Company are amended, modified
or otherwise altered by operation of this Article 4’s terms or otherwise in any
manner whatsoever (including through the anti-dilution provisions thereof) that
results in (i) the reduction of the effective exercise, conversion or exchange
price of such securities payable upon the exercise for, or conversion or
exchange into, Common Stock or other securities exercisable for, or convertible
or exchangeable into, Common Stock and/or (ii) such securities becoming
exercisable for, or convertible or exchangeable into (A) more shares or dollar
amount of such securities which are, in turn exercisable for, or convertible or
exchangeable into, Common Stock, or (B) more shares of Common Stock, then such
amendment, modification or other alteration shall be treated for purposes of
Article 4 as if the securities which have been amended, modified or altered have
been terminated and new securities have been issued with the amended or modified
terms. The Company shall make all necessary adjustments (including successive
adjustments if required) to the Exercise Price in accordance with this Article
4, but in no event shall the Exercise Price be greater than it was immediately
prior to the application of this Section 4.12 to the amendment, modification or
alteration in question.

 

4.13       Maximum Exercise Price. Except as provided in Section 4.5 above, at
no time shall the Exercise Price per share of Warrant Stock exceed the amount
set forth in the preamble of this Warrant.

 

4.14       Exceptions. Notwithstanding anything to the contrary, Article 4
hereof shall not apply to (i) (A) the issuance and exercise of options to
purchase shares of Common Stock and (B) the issuance of shares of Common Stock,
in each case of the foregoing clause (A) and (B), as made to eligible recipients
pursuant to any equity incentive plan duly adopted by the board of directors of
the Company in the ordinary course of business, or (ii) any issuance of shares
of Common Stock upon conversion of the Company’s convertible debt securities
outstanding as of the Effective Date.

 



 16 

 

 

4.15       Notice of Adjustment of Exercise Price. Whenever the number of shares
of Common Stock for which this Warrant is exercisable or the Exercise Price is
adjusted as provided under Article 4 hereof:

 

(i)       the Company shall compute the adjusted Exercise Price in accordance
with this Article 4 and shall prepare a certificate signed by the treasurer or
chief financial officer of the Company setting forth the adjusted Exercise Price
and showing in reasonable detail the facts upon which such adjustment is based,
and such certificate shall forthwith be filed at the Designated Office; and

 

(ii)       a notice stating that the Exercise Price has been adjusted and
setting forth the adjusted Exercise Price shall forthwith be prepared by the
Company, and as soon as practicable after it is prepared, such notice shall be
mailed by the Company at its expense to the Holder at its last address as it
shall appear in the warrant register. If the Board of Directors of the Company
makes any determination of Fair Market Value for purposes of determining such
proposed adjustment, then, within thirty (30) days of the Holder’s receipt of
such notice, the Holder shall have the right to use the Appraisal Procedure to
determine Fair Market Value with respect to the entire proposed adjustment.

 

4.16       Independent Application. Except as otherwise provided herein, all
sections of this Article 4 are intended to operate independently of one another
(but without duplication). If an event occurs that requires the application of
more than one section of this Article 4, all applicable sections shall be given
independent effect without duplication.

 

5. BENEFICIAL OWNERSHIP LIMITS; ISSUANCE CAP

 

5.1       Beneficial Ownership Limitation.

 

(a)       Notwithstanding anything to the contrary contained herein, the Holder
shall not receive shares of Warrant Stock upon exercise of the Warrant to the
extent (but only to the extent) that such exercise or receipt would cause the
Holder Group to become, directly or indirectly, a beneficial owner of a number
of shares of Common Stock that exceeds the Maximum Percentage of Common Stock
Outstanding as of the Exercise Date (the “Beneficial Ownership Limitation“). The
Beneficial Ownership Limitation (i) may be increased or decreased, in the
Holder’s sole discretion, upon 61 days’ written notice to the Company by the
Holder, provided, however, that in no event shall the Holder increase such
Beneficial Ownership Limitation to raise the Maximum Percentage in excess of
19.99% as of any date of shares of Common Stock Outstanding from the date hereof
through the Expiration Date and (ii) shall automatically be increased to a
Maximum Percentage of 19.99% on the date that is 15 days prior to the Expiration
Date.

 

(b)       At the time of delivery of any Exercise Notice, the Holder shall
notify the Company if, and only if, a Holder Group would beneficially own a
number of shares of Common Stock in excess of the Beneficial Ownership
Limitation upon giving effect to such Exercise Notice. For the avoidance of
doubt, upon any failure by the Holder to deliver such notice, any subsequent
purported delivery in such instance of Warrant Stock shall be void and have no
effect pursuant to Section 5.1(c) hereof.

 



 17 

 

 

(c)       Any purported delivery of Warrant Stock pursuant to Section 2.1(b)
hereof, and any purported payment by the Holder of the Warrant Price pursuant to
Section 2.1(a) and 2.1(c) hereof, in connection with the exercise of the Warrant
shall be void and have no effect to the extent (but only to the extent) that
such delivery would violate the Beneficial Ownership Limitation. If any delivery
of Warrant Stock owed to the Holder following exercise of the Warrant is not
made, in whole or in part, as a result of the Beneficial Ownership Limitation,
the Company’s obligation to make such delivery shall not be extinguished and the
Company shall deliver such Warrant Stock as promptly as practicable after the
Holder gives written notice to the Company that such delivery would not violate
the Beneficial Ownership Limitation (the “Delivery Notice”), provided, however,
that (i) the Holder shall be deemed to have exercised this Warrant in respect of
any such delayed Warrant Stock (other than at the Expiration Date) as of the
date of the applicable Delivery Notice and (ii) for the avoidance of doubt,
Article 4 hereof and Article 10 hereof shall remain in full force and effect for
such period of delay, and provided, further, however, that at the Expiration
Date and in accordance with the deemed Exercise Notice under Section 2.1(a)
hereof, if, without giving effect to the Beneficial Ownership Limitation, the
Warrant would be exercisable for any Warrant Stock, (i) the Holder shall be
entitled to receive from the Company any such remaining Warrant Stock under the
terms of this Warrant until such time as the Beneficial Ownership Limitation
would not prohibit such delivery (such Warrant Stock at the Expiration Date, the
“Expiration Warrant Stock”), (ii) the Holder shall be deemed to have exercised
this Warrant in respect of all such Expiration Warrant Stock as of the date of
the Holder’s receipt from the Company of the Expiration Warrant Stock (which
exercise shall be subject to Article 4 hereof but not be subject to Sections 4.1
through 4.3 hereof) and (iii) for the avoidance of doubt, Article 10 hereof
shall remain in full force and effect for the period until the delivery of the
Expiration Warrant Stock.

 

(d)       For purposes of this Section 5.1, (i) the term “Maximum Percentage“
shall mean 4.99%; provided, however, that if at any time after the date hereof
the Holder Group beneficially owns in excess of 4.99% of the Outstanding Common
Stock (excluding any Common Stock that could be acquired by exercise of this
Warrant), then the Maximum Percentage shall automatically increase to 9.99% so
long as any Holder Group owns in excess of 4.99% of such Common Stock (and
shall, for the avoidance of doubt, automatically decrease to 4.99% upon the time
when no Holder Group beneficially owns in excess of 4.99% of such Outstanding
Common Stock); and (ii) the term “Holder Group“ shall mean any group in respect
of Common Stock, where “group” has the meaning established under Section 13(d)
of the Exchange Act and the rules promulgated thereunder, if the Holder or any
other Person having beneficial ownership of Common Stock beneficially owned by
the Holder is a member of such group. In determining the number of shares of
Common Stock Outstanding for purposes of this Section 5.1 and the number of
shares that the Holder may at any time acquire pursuant to the Beneficial
Ownership Limitation and the other terms of this Section 5.1, the Holder shall
give effect to the last sentence of Rule 13d-3(d)(1)(i) as promulgated under the
Exchange Act, and the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q filed with the Commission, as the case may
be, (y) a more recent public announcement by the Company or (z) a more recent
notice by the Company or its transfer agent to the Holder setting forth the
number of shares of Common Stock then outstanding. Upon written or oral request
of the Holder, the Company shall, within two (2) Business Days of such request,
confirm orally and in writing to the Holder the number of shares of Common Stock
then Outstanding. The provisions of this Section 5.1 shall be construed,
corrected and implemented in a manner so as to effectuate the intended
Beneficial Ownership Limitation.

 



5.2       Issuance Cap. Unless Stockholder Approval has been previously
obtained, in the event that any issuance of Warrant Stock upon the exercise of
this Warrant would, together with any other issuance of shares of Common Stock
by the Company to any holder of any Warrant that would be aggregated with such
proposed issuance under this Warrant for determining whether such issuances
collectively would require approval by a vote of Company stockholders under the
applicable listing rules of the Nasdaq Global Market, any successor stock
exchange operated by the NASDAQ Stock Market LLC or any successor thereto (such
other issuances the “Related Issuances“), exceed 19.99% of the Common Stock
Outstanding on November 29, 2016 (the “Aggregation Date”), the Holder shall
receive only a number of shares of Common Stock, rounded down to the nearest
whole number, equal to (A) the maximum number of shares of Common Stock which
could be issued to the Holder and any other recipients of any then-proposed
Related Issuances in the aggregate without the Related Issuances exceeding
19.99% of the Common Stock Outstanding on the Aggregation Date multiplied by a
ratio equal to (B) (1) the number of shares of Common Stock that would be
otherwise received by the Holder under this Warrant divided by (2) the number of
all of the shares of Common Stock that would be otherwise received by the Holder
under this Warrant and the recipients of any then-proposed Related Issuances in
the aggregate. To the extent the Holder is entitled to receive from the Company
a number of shares of Warrant Stock reduced by this Section 5.2, the Company
shall pay to the Holder, in satisfaction of the Company’s obligation to deliver
such Warrant Stock, a cash amount equivalent to the Fair Market Value,
determined as of the Exercise Date, of the number of shares of Warrant Stock by
which such exercise was reduced within three (3) Business Days of the Exercise
Date.

 



 18 

 

 

6. NO IMPAIRMENT; REGULATORY COMPLIANCE AND COOPERATION

 

6.1       No Impairment. The Company shall not by any action, including, without
limitation, amending its charter documents or through any reorganization,
reclassification, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other similar voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company shall take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Warrant Stock upon the exercise of this Warrant,
free and clear of all Liens, and shall use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant. The Company shall not take any action, enter
into any transaction or suffer to exist any event, action or state of facts that
would cause the Exercise Price to be adjusted below the then existing par value
of Common Stock (unless the Common Stock is changed to capital stock with no par
value); provided, however, that nothing herein will prevent the operation of any
other provision of this Warrant, including the anti-dilution provisions of
Article 4 hereof.

 

6.2       No Dilution. If any event shall occur as to which the provisions of
Article 4 hereof are not strictly applicable but the failure to make any
adjustment would adversely affect the purchase rights represented by the Warrant
in accordance with the essential intent and principles of such Article
(including, without limitation, the issuance of securities other than Common
Stock which have the right to participate in distributions to the holders of
Common Stock, the granting of “phantom stock” rights or “stock appreciation
rights”), then, in each such case, the Company shall, upon the request of any
Holder, appoint an investment banking firm of recognized national standing, or
any other financial expert that does not (or whose directors, officers,
employees, Affiliates or stockholders do not) have a direct or material indirect
financial interest in the Company or any of its Subsidiaries, who has not been,
and, at the time it is called upon to give independent financial advice to the
Company, is not (and none of its directors, officers, employees, Affiliates or
stockholders are) a promoter, director or officer of the Company or any of its
Subsidiaries, which shall give their opinion upon the adjustment, if any, on a
basis consistent with the essential intent and principles established in Article
4 hereof, necessary to preserve, without dilution, the purchase rights,
represented by this Warrant. Prior to such determination by such investment
banking firm, the Company and the requesting Holder(s), respectively, shall
specify the amount, if any, of the adjustment that such party has determined in
good faith to be appropriate. The adjustment determined by the investment
banking firm shall be within the range of the adjustments thus proposed by the
parties, and the costs and fees of such investment banking firm shall be
allocated proportionately between the Company, on one hand, and the Holder, on
the other, based on the respective differences between the amount of the
adjustment as determined by such investment banking firm and the amounts of such
adjustment proposed by the Company and the Holder. Upon receipt of such opinion,
the Company will promptly mail a copy thereof to the holders of the Warrants and
shall make the adjustments described therein.

 



 19 

 

 

6.3       Other Agreements. The Company is not a party to or bound in any manner
under, and covenants that it will not enter into at any time after the date
hereof, any agreement or contract (whether written or oral) with respect to any
of its securities which prevents the Company from complying in any respect with
the rights granted by the Company hereunder.

 

6.4       Antitrust Notification. If the Holder determines, in its sole judgment
upon the advice of counsel, that an exercise of this Warrant pursuant to the
terms hereof would be subject to the provisions of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), the Company
shall file, within seven (7) Business Days after receiving notice from the
Holder of the applicability of the HSR Act and a request to so file, with the
United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”) the notification and report form and any
supplemental information required to be filed by it pursuant to the HSR Act in
connection with the exercise of this Warrant. Any such notification and report
form and supplemental information will be in full compliance with the
requirements of the HSR Act. The Company will furnish to the Holder promptly
(but in no event more than five (5) business days) such information and
assistance as such holder may reasonably request in connection with the
preparation of any filing or submission required to be filed by the Holder under
the HSR Act. The Company shall respond promptly after receiving any inquiries or
requests for additional information from the FTC or the DOJ (and in no event
more than three (3) business days after receipt of such inquiry or request). The
Company shall keep the Holder apprised periodically and at the Holder's request
of the status of any communications with, and any inquiries or requests for
additional information from, the FTC or the DOJ. The Company shall bear all
filing or other fees required to be paid by the Company under the HSR Act or any
other applicable law in connection with such filings and all costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
incurred by the Company in connection with the preparation of such filings and
responses to inquiries or requests. The Company shall also bear 50% of all
filing or other fees required to be paid by the Holder (or the “ultimate parent
entity” of the Holder, if any) under the HSR Act or any other applicable law in
connection with such filings and 50% of all costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) incurred by the
Holder in connection with the preparation of such filings and responses to
inquiries or requests, and the Holder shall bear the remaining 50% of such fees,
costs and expenses. In the event that this Section 6.4 is applicable to any
exercise of this Warrant, the issuance to the Holder of the applicable Warrant
Stock Shares, and the payment by the Holder of the Warrant Price therefor, shall
be subject to the expiration or earlier termination of the waiting period under
the HSR Act (with the Exercise Date being deemed to be the date immediately
following the date of such expiration or early termination).

 

7. RESERVATION AND AUTHORIZATION OF COMMON STOCK

 

7.1       Reservation. The Company shall at all times reserve and keep available
for issuance upon the exercise of the Warrant such number of its authorized but
unissued shares of Common Stock as will be required for issuance of the Warrant
Stock. All shares of Warrant Stock issuable pursuant to the terms hereof, when
issued upon exercise of this Warrant with payment therefor in accordance with
the terms hereof, shall be duly and validly issued and fully paid and
nonassessable, not subject to preemptive rights and shall be free and clear of
all Liens. Before taking any action that would result in an adjustment in the
number of shares of Warrant Stock for which this Warrant is exercisable or in
the Exercise Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction over such action. If any shares of
Warrant Stock required to be reserved for issuance upon exercise of the Warrant
require registration or qualification with any Governmental Authority under any
federal or state law (including the Securities Act and state securities laws)
before such shares may be so issued, the Company will use its commercially
reasonable efforts to register and qualify such shares as soon as practicable
and at its expense.

 



 20 

 

 

7.2       Corporate Action. Before taking any action that would cause an
adjustment reducing the Exercise Price below the then-par value (if any) of the
shares of Warrant Stock deliverable upon exercise of the Warrant or that would
cause the number of shares of Warrant Stock issuable upon exercise of the
Warrant to exceed (when taken together with all other Outstanding shares of
Common Stock) the number of shares of Common Stock that the Company is
authorized to issue, the Company will take any corporate action that, in the
opinion of its counsel, is necessary in order that the Company may validly and
legally issue the full number of fully paid and nonassessable shares of Warrant
Stock issuable upon exercise of the Warrant at such adjusted exercise price.

 

8. NOTICE OF CORPORATE ACTIONS; TAKING OF RECORD; TRANSFER BOOKS

 

8.1       Notices of Corporate Actions.

 

In case:

 

(a)       the Company shall grant to the holders of its Common Stock rights or
warrants to subscribe for or purchase any shares of capital stock of any class;
or

 

(b)       the Company shall declare to the holders of its Common Stock any
dividend or distribution; or

 

(c)       of any reclassification of the Common Stock (other than a subdivision
or combination of the Outstanding shares of Common Stock), or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or

 

(d)       of the voluntary or involuntary dissolution, liquidation or winding up
of the Company;

 



 21 

 

 

(e)       the Company or any Subsidiary shall commence a tender offer for all or
a portion of the Outstanding shares of Common Stock (or shall amend any such
tender offer to change the maximum number of shares being sought or the amount
or type of consideration being offered therefor); or

 

(f)       the Company or any Subsidiary takes any action or any event or
circumstance occurs that impacts the rights of a Holder set forth herein or in
the Credit Agreement, as applicable;

 

then the Company shall cause to be filed at the Designated Office, and shall
cause to be mailed to the Holder at its last address as it shall appear in the
warrant register, at least 30 days prior to the applicable record, effective or
expiration date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution or granting
of rights or warrants, or, if a record is not to be taken, the date as of which
the holders of Common Stock of record who will be entitled to such dividend,
distribution, rights or warrants are to be determined, (y) the date on which
such reclassification, consolidation, merger, share exchange, sale, transfer,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification, consolidation, merger, share
exchange, sale, transfer, dissolution, liquidation or winding up, or (z) the
date on which such tender offer commenced, the date on which such tender offer
is scheduled to expire unless extended, the consideration offered and the other
material terms thereof (or the material terms of the amendment thereto). Such
notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action on the Exercise Price
and the number and kind or class of shares or other securities or property which
shall be deliverable or purchasable upon the occurrence of such action or
deliverable upon exercise of the Warrants. Neither the failure to give any such
notice nor any defect therein shall affect the legality or validity of any
action described in clauses (a) through (e) of this Section 8.1.

 

8.2       Taking of Record. In the case of all dividends or other distributions
by the Company to the holders of its Common Stock with respect to which any
provision hereof refers to the taking of a record of such holders, the Company
will in each such case take such a record and will take such record as of the
close of business on a Business Day.

 

8.3       Closing of Transfer Books. The Company shall not at any time close its
stock transfer books or warrant transfer books so as to result in preventing or
delaying the exercise or transfer of any Warrant.

 

9. OFFICE OF THE COMPANY

 

9.1       As long as the Warrant remains outstanding, the Company shall maintain
an office or agency, which may be the principal executive offices of the Company
(the “Designated Office“), where the Warrant may be presented for exercise,
registration of transfer, division or combination as provided in this Warrant.
Such Designated Office shall initially be the office of the Company at 550 South
Hope Street, Suite 2850, Los Angeles, California 90071. The Company may from
time to time change the Designated Office to another office of the Company or
its agent within the United States by notice given to any registered Holders at
least ten (10) Business Days prior to the effective date of such change.

 



 22 

 

 

10. DILUTION ADJUSTMENT

 

10.1       Dilution Adjustment.

 

(a)       In the event that any dividends are declared or paid or any other
distribution is made on or with respect to the Common Stock, the Holder as of
the record date established by the Board of Directors of the Company for such
dividend or distribution on the Common Stock shall be entitled to receive a fee
(the “Dilution Adjustment”) in an amount (whether in the form of cash,
securities or other property) equal to the amount (and in the form) of the
dividends or distribution that such Holder would have received had the Warrant
been exercised as of the date immediately prior to the record date for such
dividend or distribution, such Dilution Adjustment to be payable on the same
payment date established by the Board of Directors of the Company for the
payment of such dividend or distribution; provided, however, that if the Company
declares and pays a dividend or distribution on the Common Stock consisting in
whole or in part of Common Stock, then no such Dilution Adjustment shall be
payable in respect of the Warrant on account of the portion of such dividend or
distribution on the Common Stock payable in Common Stock and in lieu thereof the
applicable adjustment in Article 4 hereof shall apply. The record date for any
such Dilution Adjustment shall be the record date for the applicable dividend or
distribution on the Common Stock, and any such Dilution Adjustment shall be
payable to the Persons in whose name the Warrant is registered at the close of
business on the applicable record date.

 

(b)       No dividend shall be paid or declared on any share of Common Stock
(other than dividends payable in Common Stock for which an adjustment was made
pursuant to Article 4 hereof), unless the Dilution Adjustment, payable in the
same consideration and manner, is simultaneously paid or provided for, as the
case may be, in respect of this Warrant in an amount determined as set forth in
this Section 10.1. For purposes of this Warrant, the term “dividends” shall
include any pro rata distribution by the Company, out of funds of the Company
legally available therefor, of cash, property, securities (including, but not
limited to, rights, warrants or options and/or securities in connection with a
spin-off of the Company) or other property or assets to the holders of the
Common Stock, whether or not paid out of capital, surplus or earnings other than
liquidation.

 

(c)       Prior to declaring any dividend or making any distribution on or with
respect to shares of Common Stock, the Company shall take all prior corporate
action necessary to authorize the issuance of any securities payable as the
Dilution Adjustment in respect of the Warrant.

 

11. MISCELLANEOUS

 

11.1       No Implied Waivers. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 



 23 

 

 

11.2       Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be hand delivered
or mailed postage prepaid by registered or certified mail or transmitted by
facsimile transmission (with immediate telephonic confirmation thereafter) or
transmitted by email:

 

(a)       If to the Holder:

 

APOLLO MANAGEMENT HOLDINGS, L.P.
2000 Avenue of the Stars, Suite 510
Los Angeles, CA 90067
Attention:
Facsimile No.:
Telephone No.:
Email:

 

with a copy to (which shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas New York, NY 10019
Attention: Brian Kim and Tracey Zaccone
Facsimile No.: (212) 492-6675
Telephone No.: (212) 373-3780
Email: bkim@paulweiss.com and tzaccone@paulweiss.com

 

(b)       If to the Company:

 

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071
Attention: Chief Financial Officer
Facsimile No.: 213-271-1614
Email: tshaheen@cadizinc.com

 

with a copy to (which shall not constitute notice):

 

Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.

Los Angeles, CA 90065
Facsimile No.: (310) 312-3100
Attention: Kevin Friedmann
Email: kxf@msk.com

 

or at such other address as the parties each may specify by written notice to
the others, and each such notice, request, consent and other communication shall
for all purposes of the Warrant be treated as being effective or having been
given when delivered if delivered personally, upon receipt of facsimile
confirmation if transmitted by facsimile, upon transmission of email if
transmitted by email, or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of United States mail, addressed and postage prepaid as aforesaid.

 



 24 

 

 

11.3       Indemnification. If the Company fails to make, when due, any payments
provided for in this Warrant, the Company shall pay to the Holder (a) interest
at the Applicable Rate on any amounts due and owing to such Holder and (b) such
further amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees and expenses incurred
by such Holder in collecting any amounts due hereunder. The Company shall
indemnify, defend and hold harmless the Holder and the Holders of any Warrant
Stock issued upon the exercise of this Warrant from and against any and all
liability, loss, cost, damage, reasonable attorneys’ and accountants’ fees and
expenses, court costs and all other out-of-pocket expenses incurred in
connection with or arising from any default hereunder by the Company or the
enforcement of its rights hereunder as against the Company. This indemnification
provision shall be in addition to the rights of such Holder or Holders to bring
an action against the Company for breach of contract based on such default
hereunder.

 

11.4       Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Warrant Stock, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of such Holder to pay the Exercise Price for any Warrant Stock
other than pursuant to an exercise of this Warrant or any liability as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company. The Holder shall not, by virtue hereof, be entitled
to any rights of a stockholder of the Company and nothing contained in this
Warrant shall be construed as conferring upon the Holder the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company.

 

11.5       Remedies. The Holder of the Warrant and/or Warrant Stock, in addition
to being entitled to exercise its rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Warrant and hereby agrees, in an action for specific performance, to
waive the defense that a remedy at law would be adequate.

 

11.6       Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the permitted successors and assigns of the Holder. The provisions of this
Warrant are intended to be for the benefit of all Holders from time to time of
this Warrant and to the extent applicable, all Holders of shares of Warrant
Stock issued upon the exercise hereof (including transferees), and shall be
enforceable by any such Holder.

 

11.7       Amendment. The prior written consent of the Company and the Required
Holders shall be required for any change, waiver or amendment to this Warrant.
Any change, waiver or amendment so approved shall be binding upon all existing
and future holders of this Warrant and any other Warrants; provided, however,
that no such change, waiver or amendment, as applied to any of the Warrants held
by any particular holder of Warrants, shall, without the written consent of that
particular holder, (i) disproportionately and materially adversely affect any
rights under such particular holder’s Warrant (other than as reflected by the
different number of shares of Warrant Stock issuable to such holder); or (ii)
modify any of the provisions of, or impair the right of any holder of Warrants
under, this Section 11.7. This Warrant cannot be changed, modified, discharged
or terminated by oral agreement.

 



 25 

 

 

11.8       Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

 

11.9       Headings. The headings and other captions in this Warrant are for the
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Warrant.

 

11.10       Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 

11.11       Jurisdiction. Each of the Company and the Holder hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding relating to this Warrant, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the Supreme Court of the State of New York sitting in New York County, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same, agrees that service of process in any such action or
proceeding may be effected by delivery of notice pursuant to Section 11.2 hereof
and agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law.

 

11.12       Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS WARRANT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THIS WARRANT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE COMPANY AND THE
HOLDER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS CLAUSE WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY AND THE HOLDER TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH OF THE COMPANY AND THE HOLDER
ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS SECTION 11.12, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND
THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS SECTION 11.12.

 

11.13       Entire Agreement. This Warrant contains the entire agreement with
respect to the subject matter hereof and supersedes and replaces all other prior
agreements, written or oral, with respect to the subject matter hereof.

 

11.14       Originals. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original copy of this Warrant.

 

[Signature Page Follows]

 

 26 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Original Issue Date.

 

  CADIZ INC.         By:     Name:  Timothy J. Shaheen   Title: Chief Financial
Officer

 

 

[Signature page]

 

 

 

ANNEX A TO THE WARRANT

 

EXERCISE NOTICE

 

[To be executed only upon exercise of Warrant]

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of ______ shares of Common Stock of Cadiz Inc. and
herewith makes payment therefor in __________, all at the price and on the terms
and conditions specified in this Warrant and requests that the shares of Common
Stock hereby purchased (and any securities or other property issuable upon such
exercise) be issued in the name of, and delivered to, as applicable,
_________________, whose address is __________________________________
____________________________________________________________________, and, if
such shares of Common Stock shall not include all of the shares of Common Stock
issuable as provided in this Warrant, that a new Warrant of like tenor and date
for the balance of the shares of Common Stock issuable hereunder be delivered to
the undersigned.

 

TO DELETE THE FOLLOWING BRACKETED LANGUAGE IF INAPPLICABLE AT EXERCISE DATE:
[The undersigned hereby notifies Cadiz Inc. that a Holder Group would
beneficially own a number of shares of Common Stock in excess of the Beneficial
Ownership Limitation set forth in this Warrant upon giving effect to this
Exercise Notice. Pursuant to such limitation, Cadiz Inc. shall give effect to
this Exercise Notice in accordance with such limitation as of [INSERT DATE], the
date hereof].

 

      (Name of Registered Owner)          



(Signature of Registered Owner)

         



(Street Address)

         



(City)     (State)        (Zip Code)

 

NOTICE: The signature on this Exercise Notice must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 

 

ANNEX B TO THE WARRANT

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
assigns unto the assignee named below all of the rights of the undersigned under
this Warrant, with respect to the number of shares of Common Stock set forth
below:

 

Name and Address of Assignee  No. of Shares of Common Stock                    
                                       

 

and does hereby irrevocably constitute and appoint ________ _____________
attorney-in-fact to register such transfer onto the books of Cadiz Inc.
maintained for the purpose, with full power of substitution in the premises.

 

Dated:                                                     Print Name:
                                                 Signature:
                                              Witness
                                                    

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.      

 

 

 

 

EXHIBIT F

 

Initial Subordinated Property

 

Section 21:

 

0556-311-49-0000

0556-311-52-0000

0556-311-53-0000

 

Section 27:

 

0556-311-09-0000

 

Section 28:

 

Northeast quarter of Section 28 (160 acres) plus the top eighth of the southeast
quarter Section 28.

 

Section 33:

 

0556-341-01-0000

0556-341-02-0000

0556-341-03-0000

0556-341-04-0000

0556-341-05-0000

0556-341-06-0000

0556-341-07-0000

0556-341-08-0000

0556-351-01-0000

0556-351-02-0000

0556-351-03-0000

0556-351-04-0000

0556-351-05-0000

0556-351-06-0000

0556-351-07-0000

0556-351-08-0000

 

* To the extent the Assessor’s Parcel Numbers (“APNs”) or above description of
the Initial Subordinated Property conflicts with the relevant picture attached
to the Lease Agreement, the APNs and above description shall control, unless
otherwise agreed by the Lessee.

 

 Exhibit F-1 

 

 

EXHIBIT G

 

FORM OF SUBORDINATION AGREEMENT

 

[See attached]

 

 

 

 

 

 

 



 Exhibit G-1 

 

 

Instrument Prepared by
and After Recording Return to:

 

[_]

 

 

 

 

  Above Space Reserved for Clerk’s Official Use

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT & GRANT OF LEASE PURCHASE OPTION AND PURCHASE OPTION

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT & GRANT OF LEASE
PURCHASE OPTION AND PURCHASE OPTION (this “Agreement”) is made as of the [_] day
of [_], 2017, by and between WELLS FARGO BANK, N.A., a national banking
association, having its principal place of business at 9062 Old Annapolis Road,
Columbia, Maryland, 21045, in its capacity as administrative agent for the
Lenders (defined below) pursuant to the Loan Agreement (defined below) and any
successors, assignees or designees thereof (the “Agent”), and FENNER VALLEY
FARM, LLC, a Delaware limited liability company, having an office at 509 Madison
Avenue, #804, New York, NY 10022 (“Tenant”), and acknowledged by Cadiz Real
Estate LLC, as landlord (“Landlord”).

 

W I T N E S S E T H:

 

WHEREAS, the Lenders have made a loan (as such loan may be amended or revised
pursuant to the Loan Agreement, the “Loan”) to Landlord and Cadiz Inc., which
Loan is given pursuant to the terms and conditions of that certain Credit
Agreement dated as of May 1, 2017, by and among Cadiz Inc. and Cadiz Real Estate
LLC, as borrowers, the lenders party thereto (“Lenders”) and Agent (as may be
further amended, amended and restated, replaced, supplemented, replaced or
modified from time to time, the “Loan Agreement”);

 

WHEREAS, the Loan is secured by a certain Deed of Trust, Assignment of Leases
and Rents, Security Agreement, Financing Statement and Fixture Filing, dated as
of [           ] and recorded on [           ] as Document Number [           ]
in the Official Records in the County of San Bernardino of the State of
California (the “Official Records”) (collectively and as amended, amended and
restated, replaced, supplemented, or modified from time to time, the
“Mortgage”), which encumbers the fee estate of Landlord in certain premises
described therein (the “Mortgaged Property”);

 

WHEREAS, pursuant to the provisions of that certain Amended and Restated Cadiz –
Fenner Valley Farm Lease, dated as of February 8, 2016, between Landlord, as
landlord, and Tenant, as tenant (the “Lease”), Tenant occupies approximately
2,100 acres of the Mortgaged Property more particularly described in Exhibit A
attached hereto (such legal description as may be amended upon the occurrence of
(i) the changing of the legal description constituting the Leased Property (as
defined in the Lease) in accordance with Section 5 of the Lease to reflect the
addition of either the Delayed Lease Property (as defined in the Lease) or the
Substitute Property (as defined in the Lease) for a parcel of land approximately
40 acres in size and reflected in the recording of that certain amendment to the
Memorandum of Lease between Landlord and Tenant pursuant to Section 19 of the
Lease and (ii) the recording in the applicable official records of a document
evidencing the grant by Tenant of each Agent Purchase Option (as defined herein)
sufficient to vest such rights in Agent with respect to such Delayed Lease
Property or the Substitute Property, the “Leased Property”); and

 



 

 

 

WHEREAS, Agent has agreed to subordinate the Mortgage to the Lease and to
enforce its remedies pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, Tenant and Agent, on behalf of the
Lenders, hereby agree as follows:

 

1. Definitions.

 

  (a) The “Cadiz Repurchase Right” means the right of Landlord to purchase the
Leased Property free and clear of the Lease pursuant to Section 13 of the Lease.

 

  (b) The “Cadiz Lease Termination Option” means the right of Landlord to
terminate the Lease pursuant to either Section 13 or Section 14 of the Lease.

 

  (c) A “Foreclosure Event” means: (a) foreclosure under the Mortgage with
respect to the Leased Property; (b) any other exercise by Agent of rights and
remedies with respect to the Leased Property (whether under the Mortgage or
under applicable law, including bankruptcy law) as holder of the Mortgage, as a
result of which Successor Landlord becomes owner of the Leased Property; or
(c) delivery by Landlord to Agent (or its designee or nominee) of a deed or
other conveyance of Landlord’s interest in Leased Property in lieu of any of the
foregoing.

 

  (d) A “Former Landlord” means Landlord and any other party that was landlord
under the Lease at any time before the occurrence of any attornment under this
Agreement.

 

  (e) An “Offset Right” means any right or alleged right of Tenant to any
offset, defense (other than (i) one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement, or (ii) the initial $12,000,000.00 payment under the Lease to the
extent received by Landlord or Agent as of the date hereof), claim,
counterclaim, reduction, deduction, credit or abatement against Tenant’s payment
of rent or performance of Tenant’s other obligations under the Lease, arising
(whether under the Lease or other applicable law) from Former Landlord’s breach
or default under the Lease.

 



 2 

 

 

  (f) A “Successor Landlord” means any party that becomes owner of the Leased
Property as the result of a Foreclosure Event.

 

  (g) The “Tenant’s Option to Lease Additional Acreage” means the right of
Tenant to expand the Leased Property or lease additional real property (other
than the Leased Property) which property constitutes Mortgaged Property,
including, without limitation, the rights of Tenant under Section 5 of the
Lease.

 

  (h) The “Tenant Purchase Option” means the right of Tenant to purchase the
Leased Property pursuant to Section 13 of the Lease.

 

2. Subordination of Mortgage. Subject to the terms and conditions of this
Agreement, and notwithstanding (a) the order in which the Mortgage and the Lease
were executed, delivered, recorded, filed, granted, attached, or perfected or
(b) anything to the contrary in the Mortgage or any other document (excluding
this Agreement) evidencing, governing or securing the Loan (the “Loan
Documents”), the Mortgage, the estate and interest created thereby and all
claims and rights of Lenders under the Mortgage and/or the Loan Documents, in
each case, to the extent of the Leased Property, is hereby and shall, at all
times, are and remain, absolutely, unconditionally, and irrevocably junior,
subject, and subordinate, including as to priority, time, and right to payment
and performance to the Lease, and all rights and interests created in favor of
Tenant under the Lease, to all rights and remedies of Tenant under the Lease, to
Tenant’s leasehold estate in the Leased Property created thereby and to any
existing or future leasehold mortgage encumbering Tenant’s leasehold estate in
the Leased Property under the Lease; provided, however, the Mortgage is not
subject and subordinate to those rights of Tenant (a) arising from any prior
lease with Landlord, (b) arising from the exercise of a right in violation of
Section 4(d) hereof, or (c) to the real property comprising Tenant’s Option to
Lease Additional Acreage. Pursuant to the terms of the Loan Agreement, Agent
shall provide one or more subordination, non-disturbance and attornment
agreements in substantially the same form as this Agreement (amended to reflect
the new leased property and lease or lease terms in the event of any exercise by
Tenant of Tenant’s Option to Lease Additional Acreage) to Tenant in accordance
with the terms of the Loan Agreement as such agreement exists on the date
hereof, such delivery to Tenant to be concurrent with the lease payment due by
Tenant in connection with its exercise of Tenant’s Option to Lease Additional
Acreage.

 



 3 

 

 

3. Agreements. The Agent hereby agrees that so long as the Lease is outstanding:

 

  (a) Notices. (i) Landlord acknowledges its obligations pursuant to the Lease
to promptly send to Tenant a notice of an Event of Default (as defined in the
Loan Agreement) delivered to Landlord under the Loan Agreement and Tenant shall
have the right (but not the obligation) to cure (or cause to be cured) such
Event of Default whether the same consists of a monetary default or the failure
to perform any other covenant which Landlord is required to perform under the
Loan Documents in the time required for performance by Landlord under the Loan
Documents. Agent shall accept performance by or on behalf of Tenant as though,
and with the same effect as if, the same had been done or performed by Landlord
provided such performance is completed as required by the Loan Documents.

 

 

(ii)         Tenant shall promptly send to Agent any notice of default Tenant
provides to Landlord under the Lease, and Agent shall have the right (but not
the obligation) to cure (or cause to be cured) such default whether the same
consists of a monetary default or the failure to perform any other covenant
which Landlord is required to perform under the Lease in the time required for
performance by Landlord under the Lease. Tenant shall accept performance by or
on behalf of Agent as though, and with the same effect as if, the same had been
done or performed by Landlord provided such performance is completed as required
by the Lease.

 

  (b) Enforcement. So long as the Lease is in full force and effect and Tenant
shall not be in default under any of the terms, covenants or conditions of the
Lease on Tenant’s part to be observed or performed beyond the expiration of any
applicable notice or grace periods, Agent shall not name Tenant (or any
permitted successor or assignee of Tenant) as a defendant in any action or
proceeding to foreclose the Mortgage (unless applicable law requires Tenant or
any such successor or assignee of Tenant to be named as a party thereto, in
which event Tenant or such successor or assignee of Tenant may be joined only
for such purpose), and not to terminate the Lease, disturb Tenant’s or such
successor’s or assignee’s possession or use of the Leased Property or otherwise
adversely affect Tenant’s or such permitted successor’s or assignee’s rights
under the Lease or this Agreement.

 



 4 

 

 

  (c) Non-disturbance. Subject to the terms and conditions of this Agreement,
Agent agrees that if, notwithstanding Section 2 above, Agent obtains possession
of the Leased Property, Tenant’s possession or use of the Leased Property shall
not be disturbed, nor will the rights of Tenant under the Lease be affected or
impaired, nor will the Lease or the leasehold estate arising thereunder be
extinguished or terminated, provided that (a) the term of the Lease shall have
commenced pursuant to the provisions thereof, (b) Tenant shall be in possession
of the Leased Property pursuant to the Lease, (c) the Lease shall be in full
force and effect, and (d) Tenant shall not be in default under any of the terms,
covenants or conditions of the Lease on Tenant’s part to be observed or
performed beyond the expiration of any applicable notice or grace periods.
Immediately upon Agent or Lenders coming into possession of or acquiring title
to the Leased Property, Agent and Lenders shall recognize Tenant as a direct
tenant of Agent pursuant to the terms of the Lease and this Agreement without
the execution of any documentation or the taking of any action by either party,
said recognition to be effective and self-operative without the execution of any
further instruments on the part of any of the parties hereto. Tenant and Agent
agree, however, within thirty (30) days after written demand by Tenant and,
within sixty (60) days after Agent (or its designee) receives title to the
Leased Property, to execute an instrument in confirmation of the foregoing
provisions, in form reasonably satisfactory to Agent and Tenant in which Agent
and Tenant acknowledge the foregoing.

 

4. Acknowledgment and Agreement by Tenant.

 

  (a) All of Landlord’s rights in, to and under the Lease (including, but not
limited to, the Cadiz Repurchase Right, the Cadiz Lease Termination Option, the
right to performance and to all sums, if any, due thereunder by Tenant), have
been assigned to Agent as security for the Loan secured by the Mortgage. In the
event that Agent notifies Tenant that an Event of Default (as defined in the
Loan Agreement) under the Loan Documents or Mortgage has occurred and that the
Loan and any other indebtedness due and owing under the Loan Documents has been
accelerated in accordance with the Loan Documents (a “Loan Acceleration Event”)
and (i) demands that Tenant pay or perform its obligations under the Lease in
favor of Agent, Tenant shall honor such demand and pay and perform all
obligations and all sums due under the Lease directly to Agent (or as otherwise
required pursuant to such notice) and/or (ii) provides notice that Agent has
exercised, on behalf of Landlord, the Cadiz Repurchase Right or the Cadiz Lease
Termination Option, in each case, Tenant shall honor such notice, the election
therein and perform all obligations in favor of Agent as if Agent were Landlord
(or as otherwise required pursuant to such notice) such rights hereby assigned
to Agent by Landlord and freely exercisable upon and after such Loan
Acceleration Event, in each case, without the requirement that Agent provide
Tenant with proof of the existence of an Event of Default but subject to
providing Tenant with a copy of the written notice of acceleration of the Loan
delivered to Landlord.

 



 5 

 

 

  (b) GRANT OF LEASE PURCHASE OPTION TO AGENT AND GRANT OF PURCHASE RIGHT TO
AGENT. In consideration of Agent’s recognition of Tenant’s Purchase Option under
the Lease and the rights granted to Tenant pursuant to the terms of this
Agreement, notwithstanding any other provisions of this Agreement, the Lease or
any other agreement between Landlord and Tenant, Tenant hereby grants, bargains
and conveys to Agent (i) the right to purchase Tenant’s interest in the Lease
free and clear of any Leasehold Mortgage (as defined in the Lease) and the
Tenant Deed of Trust (as defined herein) from the date hereof through February
5, 2036, being that date which is the Cadiz Lease Termination Option Expiration
Date (as defined in the Lease), exercisable solely upon and after a Loan
Acceleration Event and (ii) the right to purchase the Leased Property free and
clear of the Lease, the Leasehold Mortgage (as defined in the Lease) and the
Tenant Deed of Trust (as defined herein) at any point in time when Landlord is
permitted to exercise the Repurchase Right under the Lease, exercisable solely
upon and after a Loan Acceleration Event, in each of (i) or (ii) hereof (the
“Agent Purchase Options”), for the Purchase Price (as defined in the Lease).
Tenant further acknowledges the Agent Purchase Options (i) are each a present
grant that run with Landlord’s interest in the Leased Property and Lease and are
independent of any rights granted to Agent by Landlord and (ii) may be exercised
by Agent (if at all) (x) at its election, (y) at any time as provided for herein
without the requirement that Agent provide Tenant with proof of the existence of
an Event of Default (as defined in the Loan Agreement) but subject to providing
Tenant with a copy of the written notice of acceleration of the Loan delivered
to Landlord and (z) notwithstanding Tenant’s election or actions to cure an
Event of Default under the Loan Agreement on behalf of Landlord as contemplated
in the Loan Documents and by Section 3(a) hereof. Concurrently with the addition
of either the Delayed Lease Property or the Substitute Property to the Leased
Property pursuant to the terms of the Lease, Tenant shall execute and grant in
favor of Agent each of the rights in this Section 4(b)(i) and 4(b)(ii) in
respect of the Delayed Lease Property or the Substitute Property, as applicable,
each of which shall be an Agent Purchase Option as defined herein.

 

  (c) Except as expressly provided for in this Agreement, Agent shall have no
obligations to Tenant with respect to the Lease. If permitted by the Loan
Documents and applicable law, Agent shall use commercially reasonable efforts to
exercise an Agent Purchase Option prior to a Foreclosure Event but it shall not
take any such action unless and until a Loan Acceleration Event has occurred. In
the event Agent is not permitted by the Loan Documents or applicable law to
exercise the Agent Purchase Option prior to a Foreclosure Event, then upon such
Foreclosure Event, all rights and obligations of Agent under this Agreement,
other than those under Sections 4(a) and 4(b) hereof, shall terminate, without
thereby affecting in any way the rights and obligations of Successor Landlord
provided for in this Agreement, including, without limitation, if Agent is the
Successor Landlord, and Agent or Successor Landlord shall be permitted thirty
(30) days after the conclusion of such Foreclosure Event to exercise such Agent
Purchase Option as if there exists a then current Loan Acceleration Event.

 



 6 

 

 

  (d) Except as provided for under the Loan Agreement, Tenant may amend or
modify the Lease only upon obtaining the consent of the Agent as provided for in
the Loan Documents; provided, however, no such consent shall be required to
amend the description of the Leased Property to include the Delayed Lease
Property or the Substitute Property, as applicable, in accordance with Section
6.20 of the Loan Agreement and this Agreement.

 

5. Claims Against Former Landlord.

 

  (a) Notwithstanding anything to the contrary in the Lease or the Mortgage,
Successor Landlord shall not be liable for or bound by any Offset Right that
Tenant may have against any Former Landlord relating to any event or occurrence
before the date of attornment, including any claim for damages of any kind
whatsoever as the result of any breach by Former Landlord that occurred before
the date of attornment. The foregoing shall not limit either (a) Tenant’s right
to exercise against Successor Landlord any Offset Right otherwise available to
Tenant because of events occurring or continuing after the date of attornment or
(b) Successor Landlord’s obligation to correct any conditions that existed as of
the date of attornment and violate Successor Landlord’s obligations as landlord
under the Lease.

 

  (b) Notwithstanding anything to the contrary in the Lease or the Mortgage,
Successor Landlord shall not be liable for or bound by any modification or
amendment of the Lease (other than any such modification or amendment to the
Lease to cover the Delayed Lease Property or the Substitute Property, as
applicable) or any waiver of any terms of the Lease, made without Agent’s
written consent.

 

  (c) Notwithstanding anything to the contrary in this Agreement or the Lease,
upon any attornment pursuant to this Agreement, the Lease shall be deemed to
have been automatically amended to provide that Successor Landlord’s obligations
and liability under the Lease shall never extend beyond (i) Successor Landlord’s
(or its successors’ or assigns’) interest, if any, in the Leased Property from
time to time, (ii) any insurance, and condemnation proceeds and (iii) Successor
Landlord’s interest in the Lease (collectively, “Successor Landlord’s
Interest”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement. If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment. Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord.

 



 7 

 

 

  (d) Prior to any attornment, Agent shall not be liable for, nor subject to
(a) any accrued obligation of Former Landlord or any act or omission of Former
Landlord; (b) any offsets or defenses which Tenant may have by reason of any act
or omission of Landlord under the Lease, except as expressly provided in the
Lease; nor (c) for the return of any sums which Tenant may have paid to Former
Landlord under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered to Agent.

 

6. Specific Performance. Subject to Section 5(c), the parties are hereby
authorized to demand specific performance of this Agreement with respect to the
subordination of the Mortgage to the Lease and the rights granted in Section
4(a) and 4(b) at any time when the other shall have failed to comply with such
provisions of this Agreement applicable to it. The parties hereby irrevocably
waive any such defense based on the adequacy of a remedy at law, which might be
asserted as a bar to such remedy of specific performance.

 

7. Discretionary Acts. Any duty, role, responsibility, action or inaction
contemplated or required on the part of Agent hereunder is expressly subject to
the terms and conditions of the Loan Agreement, and Agent shall be entitled to
all of the rights, powers, benefits, protections, immunities and indemnities
granted to it in the Loan Agreement from the Lenders as if explicitly set forth
herein; provided, however, the foregoing shall not be deemed to eliminate,
modify or reduce the Agent’s obligations to comply with Sections 3(b) and 3(c)
of this Agreement. The permissive authorizations, entitlements, powers and
rights (including the right to become the Successor Landlord and the exercise of
remedies following a Foreclosure Event) granted to Agent herein with respect to
actions to be taken or that may be taken by the Agent shall not be construed as
duties. Any act or omission to act involving the exercise of discretion by Agent
shall be exercised in accordance with the terms of the Loan Agreement. The Agent
shall not be deemed to have knowledge of a Foreclosure Event unless it receives
written notice thereof. The Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

 

8. Precautionary Deed of Trust in Favor of Tenant. Tenant has been granted the
right to file and record a precautionary deed of trust (“Tenant Deed of Trust”)
on the Leased Property in order to protect Tenant’s rights and interests in the
Leased Property. Tenant acknowledges that such Tenant Deed of Trust is and shall
at all times be subordinate to the Mortgage. In addition, the Tenant Deed of
Trust shall terminate upon the exercise of an Agent Purchase Option and payment
to Tenant of the Purchase Price (as defined in the Lease). Upon termination of
the Tenant Deed of Trust in accordance with the immediately preceding sentence,
Tenant shall execute such documentation reasonably requested by Agent to
effectuate such termination.

 



 8 

 

 

9. Further Assurances. Tenant and Agent shall cooperate fully with each other in
order to promptly and fully carry out the terms and provisions of this
Agreement. Each party hereto shall from time to time execute and deliver such
other agreements, documents or instruments and take such other actions as may be
reasonably necessary or desirable to effectuate the terms of this Agreement.

 

10. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

 

11. Notices. All notices, demands and requests required or desired to be given
hereunder shall be in writing and given by certified mail (return receipt
requested) or by nationally recognized overnight courier service that regularly
maintains records of items delivered. Each party’s address is as set forth in
the opening paragraph of this Agreement, subject to change by notice under this
paragraph. Notices shall be effective the next business day after being sent by
overnight courier service, and five business days after being sent by certified
mail (return receipt requested):

 



If to Agent:

 

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, MD 21045
Attention: Jason Prisco – Cadiz Inc./Cadiz Real Estate LLC
Telephone:  (410) 884-2271
E-mail: ctsbankdebtadministrationteam@wellsfargo.com  


with a copy to:

 

Perkins Coie LLP

30 Rockefeller Plaza, 22nd Floor

New York, NY 10112-0015
Attention: Ronald Sarubbi
Telecopy: (212) 977-1644
Telephone: (212) 262-6914
E-mail: RSarubbi@perkinscoie.com

          

If to Tenant:

 

c/o Water Asset Management, LLC

509 Madison Avenue, #804

New York, NY 10022

Attention: Stacy Kincaid

Facsimile No. ___________________  

 



 9 

 

 

and  

 

[Greenberg Traurig, P.A.

401 E. Las Olas Boulevard, Suite 2000

Fort Lauderdale, FL 33301

Attention: Mathew B. Hoffman

Telecopy: (954) 759-5532]

          

or at such other addresses or to the attention of such other persons as may from
time to time be designated by the party to be addressed by written notice to the
other in the manner herein provided. Any notice shall be deemed to have been
received: (a) three (3) days after the date such notice is mailed, and (b) on
the next Business Day if sent by an overnight commercial courier.

 

12. No Third Party Beneficiary. No person other than the parties hereto and
their successors and permitted assigns, shall have any rights under this
Agreement.

 

13. Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

14. Amendments. No amendment, supplement, modification, waiver or termination of
this Agreement shall be effective against a party against whom the enforcement
of such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party.

 

15. Interpretations. In case any one or more of the provisions contained in this
Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein, and any other application thereof, shall
not in any way be affected or impaired thereby.

 

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of Tenant, Agent and their respective successors, permitted transferees and
assigns. Tenant shall have the right to assign its interest in this Agreement to
a successor Tenant (as permitted under the Lease) without the consent of Agent.
If Agent assigns the Mortgage, this Agreement shall be automatically assigned to
such new holder and upon its written assumption, all liability of the assignor
first arising from and after the assignment date shall terminate.

 

17. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto regarding the subordination of the Lease to the Mortgage and the
rights and obligations of Tenant and Agent as to the subject matter of this
Agreement.

 

18. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Leased Property is located and shall
in all respects be governed, construed, applied and enforced in accordance with
the laws of the State where the Leased Property is located.

 



 10 

 

 

19. No Limitation of Subordination. Agent acknowledges that the subordination of
the Loan Documents as described in this Agreement shall in no way be limited,
diminished, impaired or otherwise affected by any event, condition, occurrence,
circumstance, proceeding, action or failure to act whatsoever, including:
(1) any waiver, consent, indulgence, forbearance, lack of diligence, action, or
inaction by Landlord in enforcing the Lease and (2) any assignment, conveyance,
extinguishment, or other transfer, voluntary or involuntary (whether by
operation or law or otherwise), of all or any part of Landlord’s interest in the
Leased Property or any Lender’s interest in the Mortgage or any other Loan
Documents.

 

20. Representations. Agent and Tenant by their respective executions hereof,
represent and warrant to each other and their respective successors and assigns
that as of the date hereof that: (a) the individuals signing this Agreement on
behalf of Agent and Tenant have been duly authorized to do so and thereby bind
Agent, Lenders and Tenant, respectively; (b) there is no law, contractual
obligation or other factor binding upon Agent or Tenant which would prohibit
Agent or Tenant from entering into this Agreement and/or performing each and
every of their respective obligations hereunder; and (c) no breach or default of
any other agreement to which Agent, any Lender or Tenant is a party and no
violation of any applicable law, will result from the respective authorization,
execution, delivery and performance of this Agreement by Agent or Tenant.

 

21. Wells Fargo Bank, National Association, as Agent. It is expressly understood
and agreed by the parties to this Agreement that (i) Wells Fargo Bank, National
Association is entering into this Agreement and acting hereunder solely in its
capacity as Agent under the Loan Agreement and the Security Agreement (as
defined in the Loan Agreement) and (ii) in entering into and acting as Agent
hereunder, Wells Fargo Bank, National Association shall be afforded all of the
rights, protections, benefits, indemnities and immunities granted to the Agent
in the Loan Agreement and the Security Agreement (as defined in the Loan
Agreement) as if set forth in their entirety herein. Any act, or refusal to act,
hereunder requiring the Agent to exercise discretion (including, but not limited
to, the exercise of remedies following an Event of Default (as defined in the
Loan Agreement)) shall be exercised in accordance with the terms of the Loan
Agreement and the Security Agreement (as defined in the Loan Agreement). The
permissive authorizations, entitlements, powers and rights granted to the Agent
herein (including the right to (i) request any documentation, (ii) request the
taking of any action and (iii) exercise any remedies) shall not be construed as
duties.

 

[NO FURTHER TEXT ON THIS PAGE]

 



 11 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 



  AGENT:         WELLS FARGO BANK, N.A.       By:             Name:      
Title:           TENANT:         FENNER VALLEY FARM, LLC       By:       Name:  
    Title:  

 

ACKNOWLEDGED BY LANDLORD:

 

CADIZ REAL ESTATE LLC

 

By:       Name:       Title:  

  

 12 

 

 

Agent

 

STATE OF New York
COUNTY OF ________________ }
}

 

On ___________________________________ before me, ________________________
personally appeared _______________________ personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature ___________________________________________________________
  (NOTARY SEAL)



 



ATTENTION NOTARY:  Although the information requested below is OPTIONAL, it
could prevent fraudulent attachment of this certificate to another document.  
THIS CERTIFICATE MUST BE ATTACHED TO __________________ THE DOCUMENT DESCRIBED
AT RIGHT.   Title of Document Type Number of Pages ____ Date of Document
Signer(s) Other Than Named Above ____________________.

 



 13 

 

 

Tenant

 

STATE OF CALIFORNIA
COUNTY OF ________________ }
}

 

On ___________________________________ before me, ________________________
personally appeared _______________________ personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 



Signature ___________________________________________________________
  (NOTARY SEAL)



 

ATTENTION NOTARY:  Although the information requested below is OPTIONAL, it
could prevent fraudulent attachment of this certificate to another document.

 

THIS CERTIFICATE MUST BE ATTACHED TO __________________ THE DOCUMENT DESCRIBED
AT RIGHT.   Title of Document Type Number of Pages ____ Date of Document
Signer(s) Other Than Named Above ____________________.

 



 14 

 

 

Landlord

 

STATE OF CALIFORNIA
COUNTY OF ________________ }
}

 

On ___________________________________ before me, ________________________
personally appeared _______________________ personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 



Signature ___________________________________________________________
  (NOTARY SEAL)

 

ATTENTION NOTARY:  Although the information requested below is OPTIONAL, it
could prevent fraudulent attachment of this certificate to another document.

 

THIS CERTIFICATE MUST BE ATTACHED TO __________________ THE DOCUMENT DESCRIBED
AT RIGHT.   Title of Document Type Number of Pages ____ Date of Document
Signer(s) Other Than Named Above ____________________.

 



 15 

 



 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cadiz Inc., a Delaware corporation (“Cadiz”), and Cadiz Real
Estate LLC, a Delaware limited liability company (“CRE”; together with Cadiz,
the “Borrower” or “Borrowers”), the lenders from time to time party hereto
(“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

 Exhibit H-1-1 

 

 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cadiz Inc., a Delaware corporation (“Cadiz”), and Cadiz Real
Estate LLC, a Delaware limited liability company (“CRE”; together with Cadiz,
the “Borrower” or “Borrowers”), the lenders from time to time party hereto
(“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

 Exhibit H-2-1 

 

 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cadiz Inc., a Delaware corporation (“Cadiz”), and Cadiz Real
Estate LLC, a Delaware limited liability company (“CRE”; together with Cadiz,
the “Borrower” or “Borrowers”), the lenders from time to time party hereto
(“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

 Exhibit H-3-1 

 

 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cadiz Inc., a Delaware corporation (“Cadiz”), and Cadiz Real
Estate LLC, a Delaware limited liability company (“CRE”; together with Cadiz,
the “Borrower” or “Borrowers”), the lenders from time to time party hereto
(“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 



 Exhibit H-4-1 

 

 

EXHIBIT I

 

FORM OF MORTGAGE

 

[See attached]

 



 Exhibit I-1 

 

 



RECORDING REQUESTED BY:

 

Paul, Weiss, Rifkind, Wharton &

Garrison LLP

 



AND WHEN RECORDED MAIL TO:

 



Paul, Weiss, Rifkind, Wharton &
Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn.: Peter E. Fisch, Esq.

 



 

Space above this line for recorder’s use only

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

 

dated as of May ____, 2017

 

Cadiz Inc., Cadiz Real Estate LLC, and Octagon Partners, LLC,
collectively, as Trustor

 

to

 

Chicago Title Company,
as Trustee

 

and

Wells Fargo Bank National Association, as Agent for the Lenders from time to
time
under the Credit Agreement,
as Beneficiary

 



 

 

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT,
FINANCING STATEMENT AND FIXTURE FILING (this “Deed of Trust”) is made as of May
____, 2017 (the “Effective Date”), by and among CADIZ INC., a Delaware
corporation formerly known as and formerly named Cadiz Land Company, Inc., a
Delaware corporation, which (i) took title to the property described as Parcel
21 on Exhibit A hereto as “Pergola Properties” and (ii) was successor by merger
to Cadiz Valley Development Corporation, a California Corporation, with an
address of 550 South Hope Street, Suite 2850, Los Angeles, California, 90071
(“Cadiz”) and CADIZ REAL ESTATE LLC, a Delaware limited liability company with
an address of 550 South Hope Street, Suite 2850, Los Angeles, California, 90071
(“CRE”), and Octagon Partners, LLC, a California limited liability company with
an address of 550 South Hope Street, Suite 2850, Los Angeles, California, 90071
(“Octagon”, together with Cadiz and CRE, collectively the “Trustor”), in favor
of Chicago Title Company, having an office at 560 East Hospitality Lane, San
Bernardino, California 92408, as trustee (the “Trustee”) for the benefit of
WELLS FARGO BANK NATIONAL ASSOCIATION, with an address of 9062 Old Annapolis
Road, Columbia, Maryland 21045, as the Agent for the Lenders from time to time
under the Credit Agreement (together with its successors and assigns in such
capacity, the “Beneficiary”).

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of May
___, 2017 (as amended, modified, waived, amended and restated or otherwise
changed from time to time, the “Credit Agreement”), by and among Cadiz, CRE, the
lenders from time to time party thereto (the “Lenders”) and Wells Fargo Bank
National Association, as administrative agent (the “Agent”) whereupon Lenders
have extended a credit facility to the Trustor in an aggregate principal amount
of $60,000,000 in the form of Secured Term Loans and Loan Commitments (as
defined in the Credit Agreement).

 

WHEREAS, the Trustor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement), and is, therefore,
willing to enter into this Deed of Trust.

 

WHEREAS, this Deed of Trust is given by Trustor in favor of the Trustee for the
benefit of the Beneficiary to secure the payment and performance of all of the
Obligations (as defined in the Credit Agreement) with respect to the Secured
Term Loans and Loan Commitments.

 

WHEREAS, it is a condition to the obligations of the Lenders to make the Secured
Term Loans under the Credit Agreement that Trustor execute and deliver this Deed
of Trust.

 

NOW, THEREFORE, the parties hereto agree as follows:

 



 

 

 

ARTICLE I
GRANTS AND OBLIGATIONS SECURED

 

A.         GRANT

 

1.1.        FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness
herein recited and the trust herein created, the receipt of which is hereby
acknowledged, as collateral security for the payment and performance of all the
Obligations, Trustor hereby irrevocably GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS to Trustee, IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY
AND POSSESSION, for the benefit and security of Beneficiary, under and subject
to the terms and conditions hereinafter set forth, and grants to Beneficiary a
security interest in the following property, rights, interests and estates of
Trustor whether now owned or hereafter arising or acquired, from time to time:

 

(i)          that certain real property located in the County of San Bernardino,
State of California more particularly described in Exhibit A attached hereto and
by this reference incorporated herein (all such real property described in
Exhibit A is collectively referred to herein as the “Premises”);

 

(ii)         TOGETHER WITH any and all structures, buildings and improvements
and any and all alterations now or hereafter located or erected on the Premises,
all pumps and pumping stations used in connection therewith and all shares of
stock evidencing the same, all fixtures, attachments, appliances, equipment,
machinery, furnishings, inventory and other articles or property used or usable
in connection with the Premises or attached or affixed in any manner to said
structures, buildings and improvements including, but not limited to all storage
tanks and pipelines, all gas, electric, heating, cooling, air conditioning,
refrigeration, ventilation, sanitation, and plumbing fixtures and equipment and
any additions to, substitutions for, changes or replacements of the whole or any
part thereof (collectively, the “Improvements”), all of which shall be deemed
and construed to be a part of the realty;

 

(iii)        TOGETHER WITH all rents, earnings, issues, profits, royalties,
income, accounts receivable, revenues, deposits, security deposits, receipts and
other benefits (collectively, the “Rents”) derived or generated from the use and
operation of the Premises, Improvements and the Collateral (as hereinafter
defined) or to which Trustor may be entitled, whether now due, past due or to
become due or from any lease, sublease, license, franchise or concession,
occupancy agreement or other agreement now or hereafter affecting all or any
portion of the Premises or the Improvements or the use, operation or occupancy
thereof (collectively, the “Leases”), subject to the terms and provisions of
Article 3 hereof;

 

(iv)         TOGETHER WITH all right, title and interest now or hereafter
appertaining, belonging to or acquired by Trustor in and to any easements,
rights-of-way, rights, licenses, profits, and privileges used in connection
therewith or as a means of access thereto, including, without limiting the
generality of the foregoing, all rights pursuant to any trackage agreement and
all rights to the nonexclusive use of common drive entries, any after acquired
title and reversion in or to each and every part of all streets, roads, ways,
passages, sidewalks, highways and alleys adjacent to and adjoining the same, and
all tenements, hereditaments and appurtenances thereof and thereto
(collectively, the “Appurtenances”);

 



 3 

 

 

(v)          TOGETHER WITH all right, title and interest of Trustor, whether
owned legally, of record, equitably, beneficially or otherwise, whether
constituting real or personal property (or subject to any other
characterizations), whether created or authorized under existing or future laws
or regulations, and however arising, in all water rights and assets
(collectively, the “Water Rights and Assets”), including without limitation, the
following;

 

(a)        All water (including any water inventory in storage), water rights
and entitlements, other rights to water and other rights to receive water or
water rights of every kind or nature whatsoever including (i) the groundwater
on, under, pumped from or otherwise available to the Premises, whether as the
result of groundwater rights, contractual rights or otherwise, (ii) Trustor’s
right to remove and extract any such groundwater including any permits, rights
or licenses granted by any governmental authority or agency or any rights
granted or created by any use, easement, covenant, agreement, or contract with
any Person, (iii) any rights to which the Premises is entitled with respect to
surface water, whether such right is appropriative, riparian, prescriptive,
decreed or otherwise and whether or not pursuant to permit or other governmental
authorization, or the right to store any such water, (iv) any water, water
right, water allocation, distribution right, delivery right, water storage
right, or other water-related entitlement appurtenant or otherwise applicable to
the Premises by virtue of the Premises being situated within the boundaries of
any district, agency, or other governmental entity or within the boundaries of
any private water company, mutual water company, or other non-governmental
entity, and (v) all rights in and to pumping plants, pipes, flumes and all
rights in ditches for irrigation of the Premises;

 

(b)        All stock, interest or rights (including any water allocations,
voting or decision rights) in any entity, together with any and all rights from
any entity or other Person to acquire, receive, exchange, sell, lease or
otherwise transfer any water or other Water Rights and Assets, to store, deposit
or otherwise create water credits in a water bank or similar or other
arrangements for allocating water, to transport or deliver water, or otherwise
to deal with any Water Rights and Assets;

 

(c)        All licenses, permits, approvals, contracts, decrees, rights and
interests to acquire or appropriate any water or other Water Rights and Assets,
water bank or other credits evidencing any right to water or other Water Rights
and Assets, to store, carry, transport or deliver water or other Water Rights
and Assets, to sell, lease, exchange, or otherwise transfer any water or other
Water Rights and Assets, or to change the point for diversion of water, the
location of any water or Water Rights and Assets, the place of use of any water
or Water Rights and Assets, or the purpose of the use of any water or Water
Rights and Assets;

 



 4 

 

 

(d)        All rights, claims, causes of action, judgments, awards, and other
judicial, arbiter or administrative relief in any way relating to any water or
Water Rights and Assets;

 

(e)        All storage and treatment rights for any water or any other Water
Rights and Assets, whether on or off the Premises or other property of Trustor,
together with all storage tanks, and other equipment used or usable in
connection with such storage and any water bank deposit credits, deposit
accounts;

 

(f)         All rights to transport, carry, allocate or otherwise deliver water
or other Water Rights and Assets by any means wherever located;

 

(g)        All guaranties, warranties, marketing, management or service
contracts, indemnity agreements, and water right agreements, other water related
contracts and water reallocation rights, all insurance policies regarding or
relating to any Water Rights and Assets; and

 

(h)        All rents, issues, profits, proceeds and other accounts, instruments,
chattel paper, contract rights, general intangibles, deposit accounts, and other
rights to payment arising from, or on account of any us, nonuse, sale, lease,
transfer or other disposition of any Water Rights and Assets.

 

The references to “water” and “water rights and assets” are used herein in the
broadest and most comprehensive sense of the terms. The term “water” includes
water rights and rights to water or whatever rights to money, proceeds, property
or other benefits are exchanged or received for or on account of any Water
Rights and Assets or any conservation or other nonuse of water, including
whatever rights are achieved by depositing shares of any Water Right and Assets
in any water bank or with any water authority, or any other water reallocation
rights;

 

(vi)          TOGETHER WITH all leasehold estates, rights, titles and interests
of Trustor in, to and under all leases, permits, subleases, licenses, franchises
and other agreements covering the Premises however characterized, issued or in
any way furnished, whether necessary or not for the operation and use of the
Premises, including, without limitation, building permits, certificates of
occupancy, environmental certificates of operation relating to, the Improvements
or any portion thereof now or hereafter existing or entered into, and all
rights, titles and interests of Trustor thereunder, including, without
limitation, all cash or security deposits, advance rentals, and deposits or
payments of similar nature;

 



 5 

 

 

(vii)        TOGETHER WITH all right, title and interest now owned or hereafter
acquired by Trustor in and to any greater estate in the Premises or the
Improvements;

 

(viii)       TOGETHER WITH all the estate, interest, right, title, other claim
or demand, both in law and in equity, including, without limitation, claims or
demands with respect to the proceeds of insurance in effect with respect to the
Premises or the Improvements, which Trustor now has or may hereafter acquire in
the Premises or the Improvements, and any and all awards, damages,
remunerations, reimbursements, settlements or compensation made by any
governmental authority pertaining to any condemnation or other taking by eminent
domain, or by any proceeding of purchase in lieu thereof, of any other component
of the whole or any part of the Trust Estate (as hereinafter defined),
including, without limitation, any awards resulting from a change of grade of
streets, awards for severance damages, and all property tax refunds payable with
respect to the Trust Estate (as hereinafter defined) (collectively, the
“Claims”);

 

(ix)         TOGETHER WITH all right, title and interest now owned or hereafter
acquired by Trustor in and to any and all articles of personal property of every
kind and nature whatsoever and any additions to, substitutions for, changes in
or replacements of the whole or any part thereof, including, without limitation,
all goods, fixtures, wall-beds, wall-safes, built-in furniture and
installations, shelving, partitions, door-stops, vaults, elevators,
dumb-waiters, awnings, window shades, venetian blinds, light fixtures, fire
hoses and brackets and boxes for the same, fire sprinklers, alarm systems,
drapery rods and brackets, screens, linoleum, carpets, plumbing, laundry tubs
and trays, iceboxes, refrigerators, heating units, stoves, ovens, water heaters,
incinerators, furniture and furnishings, communication systems, all specifically
designed installations and furnishings and all of said articles of property, the
specific enumerations herein not excluding the general, now or at any time
hereafter affixed to, attached to, placed upon, used or useful in any way in
connection with the use, enjoyment, occupancy or operation of the Premises or
the Improvements or any portion thereof and owned by Trustor or in which Trustor
now has or hereafter acquires an interest, and all building materials, supplies,
tools and equipment now or hereafter delivered to the Premises and intended to
be installed or placed in or about the Improvements (collectively, the “Personal
Property”);

 

(x)          TOGETHER WITH all inventory in all of its forms (except real
estate), wherever located, now or hereafter existing, including, but not limited
to, (a) all plastic, corrugated and other containers and raw materials and work
in progress therefor, finished goods thereof, and materials used or consumed in
the manufacture or production thereof, (b) goods in which the Trustor has an
interest in mass or a joint or other interest or right or interest of any kind
(including, without limitation, goods in which the Trustor has an interest or
right as consignee), and (c) goods which are returned to or repossessed by the
Trustor, and all accessions thereto and products thereof and documents therefor;

 



 6 

 

 

(xi)         TOGETHER WITH all farm products in all of their respective forms,
wherever located, now or hereafter existing, to be planted or grown on the
Premises (including, but not limited to, crops, nursery stock, root stock,
container grown products, seedlings, vines, trees, and other plants or plant
products, fertilizers and herbicides), but specifically excluding growing crops,
and all accessions to and products of and documents for any of the foregoing;

 

(xii)        TOGETHER WITH all general intangibles relating to design,
development, operation, management and use of the Premises and construction of
the Improvements, including, but not limited to, (a) all permits, licenses,
authorizations, variances, land use entitlements, approvals and consents issued
or obtained in connection with the construction of the Improvements, (b) all
permits, licenses, approvals, consents, authorizations, franchises and
agreements issued or obtained in connection with the use, occupancy or operation
of the Premises or the Improvements, (c) all rights as a declarant (or its
equivalent) under any covenants, conditions and restrictions or other matters of
record affecting the Premises or the Improvements, (d) all materials prepared
for filing or filed with any governmental agency, (e) all rights under any
contract in connection with the development, design, use, operation, management
and construction of the Premises or the Improvements and (f) all books and
records prepared and kept in connection with the acquisition, construction,
operation and occupancy of the Premises, the Improvements and any other
component of the Trust Estate (as hereinafter defined);

 

(xiii)       TOGETHER WITH all construction, service, engineering, consulting,
leasing, architectural and other similar contracts of any nature (including,
without limitation, those of any general contractors, subcontractors and
materialmen), as such may be modified, amended or supplemented from time to
time, concerning the design, construction, management, operation, occupancy,
use, and/or disposition of any other component of any portion of or all of the
Trust Estate (as hereinafter defined);

 

(xiv)        TOGETHER WITH all architectural drawings, plans, surveys,
specifications, soil tests and reports, feasibility studies, appraisals,
engineering reports and similar materials relating to any portion or all of the
Premises and the Improvements;

 

(xv)         TOGETHER WITH all payment and performance bonds or guarantees and
any and all modifications and extensions thereof relating to the Premises and
the Improvements;

 

(xvi)       TOGETHER WITH all reserves, deferred payments, deposits, refunds,
cost savings, letters of credit and payments of any kind relating to the
construction, design, development, operation, occupancy, use and disposition of
any other component of all or any portion of the Trust Estate (as hereinafter
defined), including, without limitation, any property tax rebates now owing or
hereafter payable to Trustor;

 



 7 

 

 

(xvii)      TOGETHER WITH all proceeds of the Secured Term Loans secured hereby
and any commitment by any Lender to extend permanent or additional construction
or other financing to Trustor relating to any other component of the Trust
Estate (as hereinafter defined);

 

(xviii)     TOGETHER WITH all proceeds and claims arising on account of any
damage to or taking of any other component of the Trust Estate (as hereinafter
defined) or any part thereof, and all causes of action and recoveries for any
loss or diminution in the value of any other component of the Trust Estate (as
hereinafter defined);

 

(xix)       TOGETHER WITH all policies of, and proceeds resulting from,
insurance relating to any other component of the Trust Estate (as hereinafter
defined) or any of the above collateral, and any and all riders, amendments,
renewals, supplements or extensions thereof, and all proceeds thereof;

 

(xx)         TOGETHER WITH all deposits made with or other security given to
utility companies by Trustor with respect to the Premises and/or the
Improvements, and all advance payments of insurance premiums made by Trustor
with respect thereto and claims or demands relating to insurance and all deposit
accounts wherever located;

 

(xxi)       TOGETHER WITH all shares of stock or other evidence of ownership of
any other component of any part of the Trust Estate (as hereinafter defined)
that is owned by Trustor in common with others, including all water stock
relating to the Premises or the Improvements, if any, and all documents or
rights of membership in any owners’ or members’ association or similar group
having responsibility for managing or operating any part of the Premises or the
Improvements;

 

(xxii)       TOGETHER WITH all proceeds, whether cash, promissory notes, contact
rights or otherwise, of the sale or other disposition of all or any part of the
estate of Trustor upon the Trust Estate now or hereafter existing thereon,
provided, however, the foregoing shall not authorize or entitle Trustor to
dispose of the Trust Estate (as hereinafter defined), except as may be permitted
pursuant to the Loan Documents;

 

(xxiii)     TOGETHER WITH all sales contracts, escrow agreements and broker’s
agreements concerning the sale of any other component of any or all of the Trust
Estate (as hereinafter defined);

 

(xxiv)     TOGETHER WITH any and all monies and other property, real or personal
which may from time to time be subjected to the lien hereof by Trustor or by
anyone on its behalf or with its consent, or which may come into the possession
or be subject to the control of Trustee or Beneficiary pursuant to this Deed of
Trust, the Credit Agreement, or any other Loan Document, including, without
limitation, any protective advances under this Deed of Trust;

 



 8 

 

 

(xxv)      TOGETHER WITH all Goods, Accounts, Documents, Instruments, Money,
Chattel Paper and General Intangibles, as those terms are defined in the Uniform
Commercial Code from time to time in effect in the State of California
(“California Commercial Code”) (collectively with the property described in
subsections (x) through (xxiv), the “Collateral”).

 

The security interest granted by Section 1.1 with respect to the property
described in subsection (iii) above is intended by Trustor to be subject to the
provisions of Article 3 hereof and shall not take priority unless and until the
license granted to Beneficiary by Trustor in Article 3 is for any reason deemed
to be ineffective, terminated or revoked.

 

1.2.        MINERAL RIGHTS. Trustor hereby assigns and transfers to Beneficiary
all damages, royalties and revenue of every kind, nature and description
whatsoever that Trustor may be entitled to receive from any Person owning or
having or hereafter acquiring a right to the oil, gas or mineral rights and
reservations of the Premises, with the right of Beneficiary to receive and
receipt therefor, and apply the same to the indebtedness secured hereby either
before or after any default hereunder, and Beneficiary may demand, sue for and
recover any such payments but shall have no duty to do so.

 

The entire estate, property and interest hereby conveyed to Trustee in Sections
1.1 and 1.2 of this Article 1(A) may hereafter be collectively referred to as
the “Trust Estate.”

 

1.3.        FIXTURE FILING. The personal property in which Beneficiary has a
security interest includes goods which are or shall become fixtures on the
Premises. This Deed of Trust is intended to serve as a fixture filing pursuant
to the terms of Division 9 of the California Commercial Code. The information
provided in this Section 1.3 is provided so that this Deed of Trust shall comply
with the requirements of the California Commercial Code for a mortgage
instrument to be filed as a financing statement. This filing is to be recorded
in the real estate records of the county in which the Premises is located. This
filing remains in effect as a fixture filing until this Deed of Trust is
released or satisfied of record or its effectiveness otherwise terminates as to
the Trust Estate. In that regard, the following information is provided:

 

  Names of Debtor: Cadiz Inc., Cadiz Real Estate LLC     and Octagon Partners,
LLC         Address of Debtor: See Section 5.5 hereof.         Name of Secured
Party: Wells Fargo Bank National Association, as Agent for the Lenders        
Address of Secured Party: See Section 5.5 hereof.



  

Trustor is the owner of a record interest in the real estate concerned. Trustor
warrants and agrees that, except as otherwise permitted under the Credit
Agreement, there is no financing statement covering the foregoing Collateral,
the Premises, the Improvements, the Trust Estate, or any part thereof, on file
in any public office.

 



 9 

 

 

1.4.         SECURITY AGREEMENT. This Deed of Trust shall also constitute a
“security agreement” on personal property within the meaning of the California
Commercial Code and other applicable law and with respect to the portions of the
Trust Estate that constitute personal property. To this end, subject to Liens
permitted by Section 6.2 of the Credit Agreement, Trustor grants to Beneficiary
a security interest in such portion of the Trust Estate which constitutes
personal property and to the extent that the same may be subject to the
California Commercial Code to secure the payment and performance of the
Obligations, and agrees that Beneficiary shall have all the rights and remedies
of a secured party under the California Commercial Code with respect to such
property. Any notice of sale, disposition or other intended action by
Beneficiary with respect to such portion of the Trust Estate which constitutes
personal property sent to Trustor at least ten (10) days prior to any action
under the California Commercial Code shall, except as otherwise provided by
applicable law, constitute reasonable notice to Trustor.

 

1.5.         FINANCING STATEMENTS. Trustor shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case, in form and substance reasonably satisfactory to Beneficiary (and the
Lenders in accordance with the Credit Agreement), as Beneficiary may, from time
to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder. Trustor hereby irrevocably authorizes
Beneficiary to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.

 

B.       OBLIGATIONS SECURED

 

1.1.         FOR THE PURPOSE OF SECURING, IN SUCH ORDER OF PRIORITY AS
BENEFICIARY MAY DETERMINE (collectively, the “Obligations”):

 

(i)          payment and performance in full when due of the Secured Term Loans
in the original principal amount of up to $60,000,000.00 and all other
“Obligations” (as defined in the Credit Agreement);

 

(ii)         payment of all sums advanced by Beneficiary to protect the Trust
Estate, with interest thereon at the lesser of (a) the rate otherwise applicable
to the outstanding Secured Term Loans under section 2.4 of the Credit Agreement
plus four percent (4%), or (b) the maximum interest rate permitted by applicable
law (which rate of interest is hereinafter referred to as the “Agreed Rate”).

 

(iii)        payment of all other sums, with interest thereon, which may
hereafter be loaned to Trustor, its partners, or its successors or assigns, by
Beneficiary, or its successors or assigns, and all renewals, extensions,
modifications, changes or amendments thereto, reciting that they are secured by
this Deed of Trust;

 



 10 

 

 

(iv)         performance of every obligation, covenant or agreement of Trustor
contained herein and all supplements, amendments and modifications thereto and
all extensions and renewals thereof;

 

(v)          performance of every obligation, covenant and agreement of Trustor
contained in any Loan Document or any agreement now or hereafter executed by
Trustor which recites that the obligations thereunder are secured by this Deed
of Trust; and

 

(vi)         compliance with and performance of each and every material
provision of any declaration of covenants, conditions and restrictions
pertaining to the Trust Estate or any portion thereof.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS;

 

ARTICLE II
COVENANTS AND AGREEMENTS OF TRUSTOR

 

2.1.       Authority. Trustor represents and warrants that it is duly authorized
and has full corporate power to execute this Deed of Trust and enter into the
transactions described herein.

 

2.2.        Payment of Secured Obligations. Trustor shall pay when due the
principal of and the interest on the indebtedness as stated in the Credit
Agreement; all charges, fees and other sums as provided in the Loan Documents;
the principal of and interest on any future advances secured by this Deed of
Trust; and the principal of and interest on any other indebtedness secured by
this Deed of Trust.

 

2.3.        Fees and Expenses. Trustor shall pay all filing, registration or
recording fees and taxes and all expenses incident to the execution, delivery
and recording of this Deed of Trust, any mortgage instrument supplemental
hereto, any security instrument with respect to such portion of the Trust
Estate, any California Commercial Code financing statements and continuation
statements, and any instrument of further assurance reasonably required by
Trustee or by applicable law to be filed, registered or recorded pursuant to
this Deed of Trust.

 

2.4.         Maintenance, Repair, Alterations. Trustor shall keep the Premises
and Improvements in good condition and repair; Trustor shall not remove,
demolish or substantially alter any material portion of the Improvements (other
than in the ordinary course of constructing tenant improvements) except upon the
prior written consent of the Beneficiary or as may be required by any law,
ordinance, rule, regulation or order of any governmental authority or political
subdivision having jurisdiction over the Trust Estate; Trustor shall complete
promptly and in a good and workmanlike manner any Improvement which may be now
or hereafter constructed on the Premises and promptly restore in like manner any
portion of the Improvements which may be damaged or destroyed from any cause
whatsoever, and pay when due all claims for labor performed and materials
furnished therefor; Trustor shall not initiate or acquiesce in any change of
zoning or other land classification without Beneficiary’s prior written consent;
Trustor shall comply in all material respects with all laws, ordinances,
regulations, covenants, conditions and restrictions now or hereafter affecting
the Trust Estate or any part thereof or requiring any alterations or
improvements; Trustor shall not commit or permit any waste or deterioration of
the Trust Estate, and shall keep and maintain abutting grounds, sidewalks,
roads, parking and landscape areas in good and neat order and repair; and
Trustor shall not commit, suffer or permit any act to be done in or upon the
Trust Estate in violation of any law, ordinance or regulation or of any matter
of record affecting the Trust Estate.

 



 11 

 

 

2.5.         Required Insurance. Trustor shall procure and maintain or shall
cause to be procured and maintained continuously in effect until repayment and
performance of all Obligations, policies of insurance in form and amounts and
issued by companies, associations or organizations satisfactory to the Lenders
covering such casualties, risks, perils, liabilities and other hazards required
by Beneficiary, including, without limitation, any insurance required under any
of the Loan Documents. All original policies, or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by
Beneficiary unless the Lenders waive this requirement in writing. All policies
shall expressly protect or recognize Beneficiary’s interest as required by
Beneficiary.

 

2.6.         General Requirements. All policies to be maintained pursuant to
Section 2.5 shall (a) be issued by companies with a Best’s Insurance Guide
rating of at least A-VII and duly qualified and authorized to do such business
in the State of California and approved by the Lenders, (b) provide for
severability of interests, (c) provide that an act or omission of one of the
named insureds shall not reduce or avoid coverage to the other named insureds,
(d) shall be subject to the approval of the Lenders as to the insuring
companies, amount, deductibles, content and forms of policies and expiration
dates, and (e) provide that it cannot be cancelled or materially modified
without ten (10) days, prior written notice to the Lenders. Any policy to be
maintained hereunder may be maintained under a so-called “blanket policy”
insuring other parties and/or other locations so long as the amount of insurance
and type of insurance coverage required to be provided hereunder is not thereby
diminished, changed or adversely affected.

 

2.7.        Delivery of Policies, Payment of Premiums.

 

(i)           At the Lender’s option, all policies of Insurance shall either
have attached thereto a lender’s loss payable endorsement for the benefit of
Beneficiary in form satisfactory to the Lenders or shall name Beneficiary as an
additional insured. At least (10) days prior to the expiration of each required
policy, Trustor shall deliver to Beneficiary evidence reasonably satisfactory to
the Lenders of the renewal or replacement (and, if payment is due at the same
time, evidence of the payment of premium) of such policy continuing insurance in
form as required by this Deed of Trust. At least (10) days prior to the date
when any premium on each such required policy is due, Trustor shall deliver to
the Lenders evidence reasonably satisfactory to Beneficiary of the payment of
such premium. All such policies shall contain a provision that, notwithstanding
any contrary agreement between Trustor and the insurance company, such policies
will not be cancelled, allowed to lapse without renewal, surrendered or
materially amended, which term shall include any reduction in the scope or
limits of coverage, without at least ten (10) days prior written notice to, and
(other than a termination for non-payment) the consent of, the Lenders.

 



 12 

 

 

(ii)          In the event Trustor fails to provide, maintain, keep in force or
deliver to Beneficiary the policies of insurance required by this Deed of Trust
or by any Loan Document, Beneficiary may (but shall have no obligation to)
procure such insurance or single-interest insurance for such risks covering
Beneficiary’s interest, and Trustor will pay all premiums thereon promptly upon
demand by Beneficiary, and until such payment is made by Trustor, the amount of
all such premiums shall bear interest at the Agreed Rate.

 

(iii)        At any time after a default under any Loan Document, then upon
request by Beneficiary, Trustor shall deposit with Beneficiary in monthly
installments an amount equal to one-twelfth (1/12) of the estimated aggregate
annual insurance premiums on all policies of insurance to be maintained pursuant
to this Deed of Trust. In such event Trustor further agrees to cause all bills,
statements or other documents relating to the foregoing insurance premiums to be
sent or mailed directly to Beneficiary. Upon receipt of such bills, statements
or other documents evidencing that a premium for a required policy is then
payable, and providing Trustor has deposited sufficient funds with Beneficiary
pursuant to this Section 2.7, Beneficiary shall promptly pay such amounts as may
be due thereunder out of the funds so deposited with Beneficiary. If at any time
and for any reason the funds deposited with Beneficiary are or will be
insufficient to pay such amounts as may be then or subsequently due, Beneficiary
shall notify Trustor and Trustor shall immediately deposit an amount equal to
such deficiency with Beneficiary. Notwithstanding the foregoing, nothing
contained herein shall cause Beneficiary to be deemed a trustee of said funds or
to be obligated, to pay any amounts in excess of the amount of funds deposited
with Beneficiary pursuant to this Section 2.7, nor shall anything contained
herein modify the obligation of Trustor set forth in Section 2.5 hereof to
maintain and keep such insurance in force at all times. To the extent permitted
by law, Beneficiary may commingle said reserve with its own funds and Trustor
shall be entitled to no interest thereon.

 



 13 

 

 

2.8.        Casualties; Insurance Proceeds. Trustor shall give prompt written
notice to Beneficiary after the happening of any casualty to or in connection
with the Trust Estate or any part thereof, whether or not covered by insurance.
In the event of such casualty, all proceeds of insurance shall be payable to
Beneficiary, and Trustor hereby authorizes and directs any affected insurance
company to make payment of such proceeds directly to Beneficiary. If Trustor
receives any proceeds of insurance resulting from such casualty, Trustor shall
promptly pay over such proceeds to Beneficiary. Beneficiary may participate in
any proceedings and join Trustor in adjusting, settling or compromising any loss
or event of loss covered by insurance, and any such adjustment settlement or
compromise shall by subject to obtaining the consent of Beneficiary, which
consent shall not be unreasonably withheld. Subject to the next following
sentence, in the event of any damage or destruction of the Premises or the
Improvements, Beneficiary shall apply all loss proceeds remaining after
deduction of all expenses of collection and settlement thereof, including,
without limitation, attorneys’ and adjusters’ fees and expenses, to the
restoration of the Improvements, upon such conditions as Beneficiary shall
reasonably determine (it being expressly agreed that Beneficiary may condition
disbursement of such proceeds for restoration upon proof that an amount equal to
the sum which Beneficiary is requested to disburse has theretofore been paid by
Trustor, or is then due and payable for materials theretofore installed or work
theretofore performed upon said property and properly includable in the cost of
restoration thereof), and any balance of such proceeds shall be paid over to
Trustor. If, notwithstanding the foregoing to the contrary,

 

(i)          any Event of Default or event which with the passage of time or
giving of notice or both would constitute an Event of Default (a “Potential
Default”) has occurred and, at the time of such damage or destruction or at the
time of application of insurance proceeds, is continuing, or

 

(ii)          said loss proceeds are not in Beneficiary’s reasonable judgment,
sufficient for restoration of said property, or

 

(iii)        the damage or destruction will, in Beneficiary’s reasonable
judgment, materially affect or require a change in the contemplated use or
operation of the Improvements or the Premises, then, unless Trustor cures such
Potential Default or Trustor provides to Beneficiary reasonable security by
depositing with Beneficiary, within five (5) days of demand by Beneficiary, the
additional amounts necessary to accomplish restoration, or Beneficiary consents
to the contemplated modification or change to the use and operation of the
Improvements or the Premises, whichever is applicable,

 

Beneficiary shall (at the sole and absolute discretion of the Lenders) (a) to
apply all or any portion of such proceeds to any of the Obligations in such
order as the Lenders may determine, or (b) to apply all or any portion of such
proceeds to the restoration of said property, subject to such conditions as the
Lenders shall determine, or (c) to deliver all or any portion of such proceeds
to Trustor, subject to such conditions as the Lenders shall determine. Nothing
herein contained shall be deemed to excuse Trustor from repairing or maintaining
the Trust Estate as provided in Section 2.4 hereof or restoring all damage or
destruction to the Trust Estate, regardless of whether or not there are
insurance proceeds available to Trustor or whether any-such proceeds are
sufficient in amount, and the application, or release by Beneficiary of any
insurance proceeds shall not cure or waive any default or notice of default
under this Deed of Trust or invalidate any act done pursuant to such notice,
provided, however, that so long as no Event of Default is then in existence and
Beneficiary has applied all or a portion of such proceeds to any of the
Obligations (such amount which is applied, the “Applied Proceeds”), Trustor
shall have no obligation to repair or restore any damage or destruction to the
Trust Estate in an amount equal to the Applied Proceeds, provided, however,
further, that Trustor shall not be excused from using any proceeds other than
the Applied Proceeds plus any deductible under any applicable insurance policy
to repair or restore any damage or destruction, to the Trust Estate.

 



 14 

 

 

2.9.         Assignment of Policies Upon Foreclosure. In the event of a
foreclosure pursuant to this Deed of Trust or other transfer of title or
assignment of the Trust Estate in extinguishment, in whole or in part, of the
debt secured hereby, all right, title and interest of Trustor in and to all
policies of insurance maintained pursuant to Section 2.5 shall inure to the
benefit of and pass to the successor in interest to Trustor or the purchaser or
grantee of the Trust Estate.

 

2.10.       Indemnification; Subrogation; Waiver of Offset.

 

(i)           Trustor agrees to indemnify, protect, hold harmless and defend
Trustee and Beneficiary from and against any and all losses, liabilities, suits,
obligations, fines, damages, judgments, penalties, claims, charges, costs and
expenses (including reasonable attorneys’ fees and disbursements) which may be
imposed on, incurred or paid by or asserted against Trustee and/or Beneficiary
by reason or on account of, or in connection with, (a) any willful misconduct of
Trustor, (b) the construction, reconstruction or alteration of the Improvements
or the Premises, (c) any negligence of Trustor or any negligence or willful
misconduct of any lessee or sublessee of the Premises or the Improvements, or
any of their respective agents, contractors, subcontractors, servants,
employees, licensees or invitees, or (d) any accident, injury, death or damage
to any Person or property occurring in, on or about the Premises or the
Improvements or any street, driveway, sidewalk, curb or passageway adjacent
thereto, except for the willful misconduct or gross negligence of Trustee or
Beneficiary. Any amount payable to Trustee or Beneficiary under this Section
2.10 shall be due and payable within ten (10) days after demand therefor and
receipt by Trustor of a statement from Trustee and/or Beneficiary setting forth
in reasonable detail the amount claimed and the basis therefor. Trustor’s
obligations under this Section 2.10 shall survive the repayment or any other
satisfaction of the Obligations and shall not be affected by the absence or
unavailability of insurance covering the same or by the failure or refusal of
any insurance carrier to perform any obligation on its part under any such
policy of insurance. If any claim, action or proceeding is made or brought
against Trustee and/or Beneficiary which is subject to the indemnity set forth
in this Section 2.10, Trustor shall resist or defend against the same, if
necessary in the name of Trustee and/or Beneficiary, by attorneys for Trustor’ s
insurance carrier (if the same is covered by insurance) approved by Trustee
and/or Beneficiary (as applicable) or otherwise by attorneys retained by Trustor
and approved by Trustee and/or Beneficiary (as applicable). Notwithstanding the
foregoing, Trustee and Beneficiary, in their discretion, if either or both of
them disapprove of the attorneys provided by Trustor or Trustor’s insurance
carrier, may engage their own attorneys to resist or defend, or assist therein,
and, Trustor shall pay, or, on demand, shall reimburse Trustee and Beneficiary
for the payment of the reasonable fees and disbursements of such attorneys.

 



 15 

 

 

(ii)          Trustor waives any and all right to claim or recover against
Beneficiary, its officers, employees, agents and representatives, for loss of or
damage to Trustor, the Trust Estate, Trustor’s property or the property of
others under Trustor’s control from any cause insured against or required to be
insured against by the provisions of this Deed of Trust,

 

(iii)         All sums payable by Trustor pursuant to this Deed of Trust shall
be paid without notice, demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction, and the
obligations and liabilities of Trustor hereunder shall in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of: (a) any damage to or destruction of or any condemnation or similar taking of
the Trust Estate or any part thereof; (b) any restriction or prevention of or
interference by any third party with any use of the Trust Estate or any part
thereof; (c) any title defect or encumbrance or any eviction from the Premises
or the Improvements or any part thereof by title paramount or otherwise; (d) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Beneficiary or any guarantor of
any secured obligation, or any action taken with respect to this Deed of Trust
by any trustee or receiver of Beneficiary, or by any court, in any such
proceeding; (e) any claim which Trustor has or might have against Beneficiary;
(f) any default or failure on the part of Beneficiary to perform or comply with
any of the terms hereof or of any other agreement with Trustor; or (g) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing; whether
or not Trustor shall have notice or knowledge of any of the foregoing. Except as
expressly provided herein, Trustor waives all rights now or hereafter conferred
by statute or otherwise to any abatement, suspension, deferment, diminution or
reduction of any sum secured hereby and payable by Trustor.

 

2.11.       Hazardous Materials.

 

(i)           Environmental Compliance. Trustor shall keep and maintain (and
cause all tenants to keep and maintain) the Trust Estate, including, without
limitation, the groundwater on or under the Trust Estate, in compliance with,
and shall not cause or permit the Premises to be in violation of, or to require
clean up under, any applicable present and future federal, state or local laws,
statutes, rules, policies, codes, licenses, permits, orders, approvals, plans,
authorizations, ordinances or regulations, now or hereafter in effect, relating
to environmental conditions, industrial hygiene, public health and safety, or
Hazardous Materials (as defined below) including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901, et seq., the Hazardous Materials Transportation Act
49 U.S.C. Section 1801, et seq., the Clean Water Act, 33 U.S.C, Section 1251, et
seq., the Clean Air Act, 42 U.S.C. Section 7401, et seq., the Toxic Substances
Control Act, 15 U.S.C. Sections 2601 through 2629, the Safe Drinking Water Act,
42 U.S.C. Sections 300f through 300j, and any similar state and local laws and
ordinances and the regulations now or hereafter adopted, published and/or
promulgated pursuant thereto (collectively, the “Hazardous Materials Laws”).

 



 16 

 

 

(ii)         Restrictions On Use. Trustor shall not (and shall take all
reasonable efforts to assure that all of its tenants shall not) use, generate,
manufacture, treat, handle, refine, produce, process, store, discharge, release,
dispose of or allow to exist on, under or about the Trust Estate any flammable
explosives, radioactive materials, asbestos, organic compounds known as
polychlorinated biphenyls, chemicals known to cause cancer or reproductive
toxicity, pollutants, materials containing gasoline, diesel fuel or other
petroleum hydrocarbons, contaminants, corrosive, infectious or carcinogenic
materials, hazardous wastes, toxic substances or related materials, including,
without limitation, any substances defined as or included in the definitions of
“hazardous substances,” “hazardous wastes,” “hazardous materials” or “toxic
substances” under the Hazardous Materials Laws (collectively, “Hazardous
Materials”), except in compliance with applicable Hazardous Materials Laws and
in a manner that would not reasonably be expected to require cleanup under any
Hazardous Materials Laws. Furthermore, Trustor shall not allow to exist on,
under or about the Trust Estate, any underground storage tanks or underground
deposits except with respect to the storage of water and then in compliance with
all applicable Hazardous Materials Laws and in accordance with the terms of the
Credit Agreement.

 

(iii)        Access. Beneficiary shall be entitled, at any reasonable time, to
enter upon and inspect the Trust Estate and take any other actions the Lenders
reasonably deem necessary to confirm Trustor’s compliance with the obligations
and agreements set forth in this Section 2.11.

 

(iv)         Notice to Beneficiary. Trustor shall immediately advise Beneficiary
in writing of (a) any and all enforcement, clean up, removal, mitigation or
other governmental or regulatory actions instituted, contemplated or threatened
pursuant to any Hazardous Materials Laws affecting the Premises; (b) all actual
or threatened investigation, inquiry, lawsuit, citation, directive, summons,
proceeding, complaint, notice, order, writ, injunction, claims, liens,
encumbrances, penalties or fines made or threatened by any third party against
Trustor or the Trust Estate relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials (the matters
set forth in clauses (a) and (b) above are hereinafter referred to as “Hazardous
Materials Claims”); (c) any notice or other communication concerning any actual,
alleged, suspected or threatened violation of Hazardous Materials Laws, or
liability of Trustor for any losses or damages related thereto in connection
with any portion of the Premises or Improvements or past or present activities
of any Person thereon, including, without limitation, any notice or other
communication concerning any Hazardous Materials Claim; (d) Trustor’s discovery
of any occurrence or condition on any real property adjoining or in the vicinity
of the Premises that could cause the Trust Estate or any part thereof to be
classified as “border-zone property” under the provisions of California Health
and Safety Code Section 25220, et seq., or any regulation adopted in accordance
therewith or which may support a similar claim or cause of action under the
Hazardous Materials Laws; and (e) Trustor’s discovery of any occurrence or
condition on the Trust Estate or any real property adjoining or in the vicinity
of the Premises which could subject the Trustor or the Trust Estate to any
restrictions on ownership, occupancy, transferability or use of the Trust Estate
under any Hazardous Materials laws. Beneficiary shall have the right to join and
participate in, as a party if it so elects, any settlements, remedial actions,
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims and to have its reasonable attorneys’ fees in connection
therewith paid by Trustor.

 



 17 

 

 

(v)           Liens. Trustor shall not create or suffer to exist with respect to
the Premises or permit any of its agents to create or suffer to exist thereon,
any lien, security interest or other charges or encumbrance imposed pursuant to
Section 107(f) of the Superfund Amendments and Reauthorization Act of 1986 (42
U.S.C. Section 9607(f)) or any similar state statute or local ordinance.

 

2.12.      Taxes and Impositions.

 

(i)           Trustor shall pay, or cause to be paid prior to delinquency, all
real property taxes and assessments, general and special, and all other taxes
and assessments of any kind or nature whatsoever, including, without limitation,
non-governmental levies or assessments such as maintenance charges, levies or
charges resulting from covenants, conditions and restrictions affecting the
Trust Estate, which are assessed or imposed upon the Trust Estate, or become due
and payable, and which create, may create or appear to create a lien upon the
Trust Estate, or any part thereof, or upon any Person, property, equipment or
other facility used in the operation or maintenance thereof (all the above
collectively hereinafter referred to as “Impositions”); provided, however, that
if, by law any such Imposition is payable, or may at the option of the taxpayer
be paid, in installments, Trustor may pay the same or cause it to be paid,
together with any accrued interest on the unpaid balance of such Imposition, in
installments as the same become due and before any fine, penalty, interest or
cost may be added thereto for the nonpayment of any such installment and
interest.

 

(ii)               If at any time after the date hereof there shall be assessed
or imposed (a) a tax or assessment on the Trust Estate in lieu of or in addition
to the Impositions payable by Trustor pursuant to subsection 2.12(i), or (b) a
license fee, tax or assessment imposed on Beneficiary and measured by or based
in whole or in part upon the amount of the outstanding Obligations secured
hereby, then all such taxes, assessments or fees shall be deemed to be included
within the term “Impositions” as defined in subsection 2.1.2(i) and Trustor
shall pay and discharge the same as herein provided with respect to the payment
of Impositions. If Trustor fails to pay such Impositions prior to delinquency or
if Trustor is prohibited by law from paying such Impositions, Beneficiary may at
its option declare all Obligations secured hereby together with all accrued
interest thereon, immediately due and payable. Anything to the contrary herein
notwithstanding, Trustor shall have no obligation to pay any franchise, estate,
inheritance, income, excess profits or similar tax levied on Beneficiary or on
interest or other income received by Beneficiary comprising a portion of or in
connection with, the Obligations secured hereby.

 



 18 

 

 

(iii)        Subject to the provisions of subsection 2.12(iv) and upon request
by Beneficiary, Trustor shall deliver to Beneficiary prior to the date upon
which any such Imposition is due and payable by Trustor, evidence of payment of
such Imposition and within thirty (30) days after the date upon which any such
Imposition is due and payable by Trustor, official receipts of the appropriate
taxing authority, or other proof satisfactory to the Lenders, evidencing the
payment thereof.

 

(iv)         Trustor shall have the right before any delinquency occurs to
contest or object to the amount or validity of any such Imposition by
appropriate proceedings, but this shall not be deemed or construed in any way as
relieving, modifying or extending Trustor’s covenant to pay any such Imposition
at the time and in the manner provided in this Section 2.12, unless Trustor has
given prior written notice to Beneficiary of Trustor’s intent to so contest or
object to an Imposition, and unless, at Beneficiary’s sole option, (a) Trustor
shall demonstrate to the Lender’s satisfaction that the proceedings to be
initiated by Trustor shall conclusively operate to prevent the sale of the Trust
Estate, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (b) Trustor shall furnish a good and
sufficient bond or surety as requested by and satisfactory to the Lenders; or
(c) Trustor shall demonstrate to the Lender’s satisfaction that Trustor has
provided a good and sufficient undertaking as may be required or permitted by
law to accomplish a stay of any such sale.

 



 19 

 

 

(v)           At any time after an Event of Default under any Loan Document,
then upon request by Beneficiary, Trustor shall pay to Beneficiary an initial
cash reserve in an amount adequate to pay all Impositions for the ensuing tax
fiscal year and shall thereafter continue to deposit with Beneficiary, in
monthly installments, an amount equal to one-twelfth (1/12) of the sum of the
annual Impositions reasonably estimated by Beneficiary, for the purpose of
paying the installment of Impositions next due on the Trust Estate (funds
deposited for this purpose shall hereinafter be referred to as “Impounds”).
In-such event Trustor further agrees to cause all bills, statements or other
documents relating to Impositions to be sent or mailed directly to Beneficiary.
Upon receipt of such bills, statements or other documents, and providing Trustor
has deposited sufficient Impounds with Beneficiary pursuant to this subsection
2.12(v), Beneficiary shall promptly pay such amounts as may be due thereunder
out of the Impounds so deposited with Beneficiary. If at any time and for any
reason the Impounds deposited with Beneficiary are or will be insufficient to
pay such amounts as may then or subsequently be due, Beneficiary may notify
Trustor and upon such notice Trustor shall deposit immediately an amount equal
to such deficiency with Beneficiary. Notwithstanding the foregoing, nothing
contained herein shall cause Beneficiary to be deemed a trustee of said funds or
to be obligated to pay any amounts in excess of the amount of funds deposited
with Beneficiary pursuant to this subsection 2.12(v). To the extent permitted by
law, Beneficiary may commingle Impounds with its own funds and shall not be
obligated to pay or allow any interest on any Impounds held by Beneficiary
pending disbursement or application hereunder. Beneficiary may reserve for
future payment of Impositions such portion of the Impounds as Beneficiary may in
its absolute discretion deem proper. Upon an Event of Default, Beneficiary may
apply the balance of the Impounds upon any indebtedness or obligation secured
hereby in such order as Beneficiary may determine, notwithstanding that said
indebtedness or the performance of said obligation may not yet be due according
to the terms thereof. Should Trustor fail to deposit with Beneficiary (exclusive
of that portion of said payments which has been applied by Beneficiary upon any
indebtedness or obligation secured hereby) sums sufficient to fully pay such
Impositions at least fifteen (15) days before delinquency thereof, Beneficiary
may, at Beneficiary’s election, but without any obligation so to do, advance any
amounts required to make up the deficiency, which advances, if any, shall be
secured hereby and shall be repayable to Beneficiary as herein elsewhere
provided, or at the option of Beneficiary the latter may, without making any
advance whatever, apply any Impounds held by it upon any indebtedness or
obligation secured hereby in such order as the Lenders may determine,
notwithstanding that said indebtedness or the performance of said obligation may
not yet be due according to the terms thereof. Should any Event of Default
occur, Beneficiary may at any time at Beneficiary’s option, apply any sums or
amounts in its hands received pursuant to subsections 2.7(iii) and 2.12(v)
hereof, or as rents or income of the Trust Estate or otherwise, to any
indebtedness or obligation of the Trustor secured hereby in such manner and
order as Beneficiary may elect, notwithstanding said indebtedness or the
performance of said obligation may not yet be due according to the terms
thereof. The receipt, use or application of any such Impounds paid by Trustor to
Beneficiary hereunder shall not be construed to affect the maturity of any
indebtedness secured by this Deed of Trust or any of the rights or powers of
Beneficiary or Trustee under the terms of the Loan Documents or any of the
obligations of Trustor or any guarantor under the Loan Documents.

 

(vi)         Trustor shall not suffer, permit or initiate the joint assessment
of any real and personal property which may constitute all or a portion of the
Trust Estate or suffer, permit or initiate any other procedure whereby the lien
of the real property taxes and the lien of the personal property taxes shall be
assessed, levied or charged to the Trust Estate as single lien.

 

(vii)         Trustor shall cause to be furnished to Beneficiary a tax reporting
service covering the Trust Estate of the type, duration and with a company
satisfactory to the Lenders.

 



 20 

 

 

2.13.      Mortgage Tax. In the event of the passage, after the date of this
Deed of Trust, of any law deducting from the value of the Trust Estate for the
purpose of taxation any lien thereon or changing in any way the laws now in
force for the taxation of deeds of trust or debts secured by deeds of trust, or
the manner of the collection of any such taxes, so as to affect this Deed of
Trust, or imposing payment of the whole or any portion of any taxes, assessments
or other similar charges against the Trust Estate upon Beneficiary, the
indebtedness secured hereby shall become due and payable at the option of the
Lenders within sixty (60) days after delivery of written notice to Trustor;
provided, however, that such election by the Lenders shall be ineffective if
such law either (a) shall not impose a tax upon the Lenders nor increase any tax
now payable by the Lenders, or (b) shall impose a tax upon the Lenders or
increase any tax now payable by the Lenders and prior to the due date:
(A) Trustor is permitted by law and can become legally obligated to pay such tax
or the increased portion thereof (in addition to all interest, additional
interest and other charges payable hereunder and under the Loan Documents
without exceeding the applicable limits imposed by the usury laws of the State
of California); (B) Trustor does pay such tax or increased portion; and
(C) Trustor agrees with the Lenders and the Beneficiary in writing to pay, or
reimburse the Lenders and the Beneficiary for the payment of, any such tax or
increased portion thereof when thereafter levied or assessed against the Trust
Estate or any portion thereof. The obligations of Trustor under such agreement
shall be secured hereby.

 

2.14.      Utilities. Trustor shall pay when due all utility charges which are
Incurred by Trustor for the benefit of the Trust Estate or which may become a
charge or lien against the Trust Estate for gas, electricity, water, sewer or
any other utility service furnished to the Trust Estate and all other
assessments or charges of a similar nature, whether public or private, affecting
or related to the Trust Estate or any portion thereof, whether or not such
taxes, assessments or charges are or may become liens thereon.

 

2.15.      Actions Affecting Trust Estate. Trustor shall appear in and contest
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee; and shall pay all costs and expenses,
including the cost of evidence of title and reasonable attorneys’ fees, in any
such action or proceeding in which Beneficiary or Trustee may appear.

 

2.16.       Actions By Trustee or Beneficiary to Preserve Trust Estate. If
Trustor fails to make any payment or to do any act as and in the manner provided
in any of the Loan Documents, Beneficiary and/or Trustee, each in its own
discretion, without duty or obligation so to do, without releasing Trustor from
any obligation, and without notice to or demand upon Trustor, may make or do the
same in such manner and to such extent as either may deem necessary to protect
the security hereof. In connection therewith (without limiting their general
powers, whether conferred herein, in the other Loan Documents, or by law),
Beneficiary and Trustee shall have, and are hereby given, the right, but not the
obligation, (a) to enter upon and take possession of the Trust Estate; (b) to
make additions, alterations, repairs and improvements to the Trust Estate which
they or either of them may consider necessary or proper to keep the Trust Estate
in good condition and repair; (c) to appear and participate in any action or
proceeding affecting or which may affect the security hereof or the rights or
powers of Beneficiary or Trustee; (d) to pay, purchase, contest or compromise
any encumbrance, claim, charge, lien or debt which in the judgment of either may
affect or appears to affect the security of this Deed of Trust or be prior or
superior hereto; and (e) in exercising such powers, to pay-necessary expenses,
including reasonable attorneys’ fees and costs or other necessary or desirable
consultants. Trustor shall, immediately upon demand therefor by Beneficiary and
Trustee or either of them, pay to Beneficiary and Trustee an amount equal to all
respective costs and expenses incurred by such party in connection with the
exercise of the foregoing rights, including, without limitation, costs of
evidence of title, court costs, appraisals, surveys and receiver’s, trustee’s
and reasonable attorneys’ fees, together with interest thereon from the date of
such expenditures at the maximum rate permitted by applicable law.

 



 21 

 

 

2.17.     Transfer of Trust Estate by Trustor. Except as otherwise permitted by
the Credit Agreement, Trustor shall not transfer all or any portion of the Trust
Estate without obtaining the Lenders’s prior written consent, which consent may
be withheld in the Lender’s sole and absolute discretion. In order to induce
Beneficiary to make the Secured Term Loans secured hereby, Trustor agrees that,
in the event of any transfer of the Trust Estate without the prior written
consent of the Lenders, the Lenders shall have the absolute right, at their
option, without prior demand or notice, to declare all sums secured hereby
immediately due and payable. Consent to one such transaction shall not be deemed
to be a waiver of any right to require consent to future or successive
transactions. The Lenders may grant or deny such consent in its sole discretion
and, if consent should be given, any such transfer shall be subject to this Deed
of Trust, and any such transferee shall assume all obligations hereunder and
agree to be bound by all provisions contained herein. Such assumption shall not,
however, release Trustor from any liability thereunder without the prior written
consent of the Lenders, As used herein, “transfer” includes the sale, agreement
to sell, transfer, conveyance or hypothecation of the Trust Estate, or any
portion thereof or interest therein, whether voluntary, involuntary, by
operation of law or otherwise, the execution of any installment land sale
contract or similar instrument affecting all or a portion of the Trust Estate,
or the lease of all or substantially all of the Trust Estate.

 

2.18.       Full Performance Required; Survival of Warranties. All
representations, warranties and covenants of Trustor contained in any Loan
Documents or incorporated by reference herein, shall survive the execution and
delivery of this Deed of Trust and shall remain continuing obligations,
warranties and representations of Trustor so long as any portion of the
Obligations, secured by this Deed of Trust remains outstanding.

 

2.19.       Preservation of Trust Estate; Further Assurances. Trustor shall do
any and all acts which, from the character or use of the Trust Estate, may be
reasonably necessary to protect and preserve the lien, the priority of the lien
and the security of Beneficiary granted herein, the specific enumerations herein
not excluding the general. Without limiting the foregoing, Trustor agrees to
execute such documents and take such action as the Lenders shall determine to be
necessary or desirable to further evidence, perfect or continue the perfection
and/or the priority of the lien and security interest granted by Trustor herein.

 



 22 

 

 

2.20.      Compliance With Premises Restrictions. Trustor will faithfully
perform each and every covenant to be performed by Trustor under any lien or
encumbrance upon or affecting the Trust Estate, including, without limiting the
generality hereof, mortgages, deeds of trust, leases, declaration of covenants,
easements, conditions and/or restrictions and other agreements which affect the
Premises, in law or in equity and never permit the same to go into default. A
default or delinquency under any material lien or encumbrance (as determined by
the Lenders in their sole and absolute discretion) which is superior to this
Deed of Trust (“Superior Lien”) shall automatically and immediately constitute a
default under this Deed of Trust. The Lenders are hereby authorized to advance
(Third party Beneficiaries have no authority to advance funds), at their option,
all sums necessary to keep any Superior Lien in good standing, and all sums so
advanced, together with interest thereon at the Agreed Rate permitted by
applicable law, shall be repayable to the Lenders as in the case of other
advances made by the Lenders hereunder. Trustor agrees that it shall not make
any agreement with the holder of any Superior Lien which shall in any way
modify, change, alter or extend any of the terms or conditions of such Superior
Lien, nor shall Trustor request or accept any future advances under such
Superior Lien, without the express written consent of the Lenders.

 

2.21.      Eminent Domain. In the event that any proceeding or action be
commenced for the taking of the Trust Estate or any part thereof or interest
therein for public or quasi-public use under the power of eminent domain,
condemnation or otherwise, or if the same be taken or damaged by reason of any
public improvement or condemnation proceeding, or in any other manner, or should
Trustor receive any notice or other information regarding such proceeding,
action, taking or damage, Trustor shall give prompt written notice thereof to
Beneficiary. The Lenders shall be entitled at its option, without regard to the
adequacy of its security, to commence, appear in and prosecute in its own name
any such action or proceeding. The Lenders shall also be entitled to make any
compromise or settlement in connection with such taking or damage. All
compensation, awards, damages, rights of action and proceeds awarded to Trustor
by reason of any such taking or damage (the “Condemnation Proceeds”) are hereby
absolutely and unconditionally assigned to Beneficiary and Trustor agrees to
execute such further assignments of the Condemnation Proceeds as the Lenders or
Trustee may require. Subject to the next following sentence, after deducting
from the Condemnation Proceeds all costs and expenses (regardless of the
particular nature thereof and whether incurred with or without suit), including
reasonable attorneys’ fees, incurred by Beneficiary in connection with any such
action or proceeding, Beneficiary shall apply all such Condemnation Proceeds to
the restoration of the Improvements, upon such conditions as the Lenders shall
reasonably determine (including, without limitation, those described in Section
2.8 above) and any balance of such proceeds shall be paid over to Trustor. If,
notwithstanding the foregoing to the contrary,

 

(i)           any Event of Default or Potential Default has occurred and, at the
time of such taking or damage, or at the time of application of the Condemnation
Proceeds, is continuing, or

 

(ii)          said loan proceeds are not, in the Lenders’s reasonable judgment,
sufficient for restoration of said property, or

 



 23 

 

 

(iii)         the damage or destruction will, in the Lender’ s reasonable
judgment, materially affect or require a change in the contemplated use or
operation of the Improvements, then, unless Trustor cures such Potential
Default, or Trustor provides to Beneficiary reasonable security by depositing
with Beneficiary, within five (5) days of demand by Beneficiary, the additional
amounts necessary to accomplish restoration, or the Lender consents to the
contemplated modification or change to the use and operation of the
Improvements, whichever is applicable, Beneficiary shall have the option, acting
at the direction of the Lenders, (a) to apply all or any portion of such
proceeds to any of the Obligations in such order as the Lenders may determine,
or (b) to apply all or any portion of such proceeds to the restoration of said
property, subject to such conditions as the Lenders shall determine, or (c) to
deliver all or any portion of such proceeds to the Lenders, subject to such
conditions as the Lenders shall determine. Application or release of the
Condemnation Proceeds as provided herein shall not cure or waive any Event of
Default or Potential Default or notice of default hereunder or under any other
Loan Document or invalidate any act done pursuant to such notice.

 

2.22.       Additional Security. All right, title and interest of Trustor in and
to all extensions, improvements, renewals, substitutes and replacements of the
Trust Estate, and all additions and appurtenances thereto, hereafter acquired by
or released to Trustor or constructed, assembled or placed by Trustor on the
Premises and all conversions of the security constituted thereby, immediately
upon such acquisition, release, construction, assembling, placement or
conversion, as the case may be, and in each such case, without any further deed
of trust, conveyance, assignment or other act by Trustor, shall become subject
to the lien of this Deed of Trust, as fully and completely, and with the same
effect, as though now owned by Trustor. No other security now existing, or
hereafter taken, to secure the obligations secured hereby shall be impaired or
affected by the execution of this Deed of Trust, and all additional security
shall be taken, considered and held as cumulative. The taking of additional
security, execution of partial releases of the security, or any extension of the
time of payment of the indebtedness shall not diminish the force, effect or lien
of this Deed of Trust and shall not affect or impair the liability at any time
holds additional security for any of the obligations secured hereby, it may
enforce the sale thereof or otherwise realize upon the same, at its option,
either before, concurrently, or after a sale is made hereunder.

 

2.23.       Assignment of Contracts. In addition to any other grant, transfer or
assignment effectuated hereby, without in any manner limiting the generality of
the grants given above, Trustor shall assign to Beneficiary, as security for the
indebtedness secured hereby, Trustor’s interest in all agreements, contracts,
leases, licenses and permits affecting the Premises and Improvements in any
manner whatsoever, such assignments to be made, if so requested by the Lenders,
by instruments in form satisfactory to the Lenders. No such assignment shall be
construed as a consent by Beneficiary to any agreement, contract, license or
permit so assigned, or to impose upon Beneficiary any obligations with respect
thereto.

 



 24 

 

 

2.24.      Appointment of Successor Trustee. Beneficiary may, from time to time,
by a written instrument executed and acknowledged by Beneficiary, mailed to
Trustor and recorded in the county in which the Trust Estate is located and by
otherwise complying with the provisions of applicable law, at any time and from
time to time, substitute a successor or successors to any Trustee named herein
or acting hereunder. The power of appointment of a successor Trustee may be
exercised as often as and whenever Beneficiary may choose, and the exercise of
the power of appointment, no matter how often, shall not be an exhaustion
thereof. Said successor shall, without conveyance from the Trustee predecessor,
succeed to all title, estate, rights, powers and duties of said predecessor.
Whenever in this Deed of Trust reference is made to Trustee, it shall be
construed to mean each Person appointed as Trustee for the time being, whether
original or successor in trust.

 

2.25.       Trustee’s Powers. At any time, or from time to time, without
liability therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Credit Agreement secured hereby and
without affecting the personal liability of any Person for payment of the
indebtedness secured hereby or the effect of this Deed of Trust upon the
remainder of said Trust Estate, Trustee may (a) reconvey any part of said Trust
Estate, (b) consent in writing to the making of any map or plat thereof,
(c) join in granting any easement thereon, or (d) join in any extension
agreement or any agreement subordinating the lien or charge hereof.

 

2.26.        Beneficiary’s Powers. Without affecting the liability of any other
Person liable for the payment of any obligation herein mentioned, and without
affecting the lien or charge of this Deed of Trust upon any portion of the Trust
Estate not then or theretofore released as security for the full amount of all
unpaid obligations, Beneficiary (acting at the direction of the Lenders in
accordance with the Credit Agreement) may, from time to time and without notice
(a) release any Person so liable, (b) extend the maturity or alter any of the
terms of any such obligation, (c) grant other indulgences, (d) release or
reconvey, or cause to be released or reconveyed at any time at Beneficiary’s
option any parcel, portion or all of the Trust Estate, (e) take or release any
other or additional security for any obligation herein mentioned, or (f) make
compositions or other arrangements with debtors in relation thereto.

 

2.27.      Leases.

 

(i)           Trustor shall provide Beneficiary with true, correct and complete
copies of all material Leases, together with such other information relating to
the Leases, as the Lenders shall reasonably request. Except as otherwise
permitted under the Credit Agreement, Trustor shall not accept prepayments of
rent for any period in excess of three (3) months and shall perform all
covenants of the lessor under all Leases affecting the Trust Estate. Leases, as
used herein, includes any extensions or renewals thereof and any amendments
thereto. Trustor shall perform and carry out all of the provisions of the Leases
to be performed by Trustor and shall appear in and defend any action in which
the validity of any Lease is at issue and commence and maintain any action or
proceeding necessary to establish or maintain the validity of any lease and to
enforce the provisions thereof.

 



 25 

 

 

(ii)          If a leasehold estate constitutes a portion of the Trust Estate,
then, except as otherwise permitted under the Credit Agreement, Trustor agrees
not to amend, change, terminate or modify such leasehold estate or any interest
therein without the prior written consent of the Lenders. Consent to one
amendment, change, agreement or modification shall not be deemed to be a waiver
of the right to require consent to other, future or successive amendments,
changes, agreements or modifications. Trustor agrees to perform all obligations
and agreements under said leasehold and shall not take any action or omit to
take any action which would affect or permit the termination of said leasehold.
Trustor agrees to promptly notify Beneficiary’ in writing with respect to any
default or alleged default by any party thereto and to deliver to Beneficiary
copies of all notices, demands, complaints or other communications received or
given by Trustor with respect to any such default or alleged default.
Beneficiary shall have the option to cure any such default and to perform any or
all of Trustor’s obligations thereunder. All sums expended by Beneficiary in
curing any such default shall be secured hereby and shall be immediately due and
payable without demand or notice and shall bear interest from date of
expenditure at Agreed Rate.

 

(iii)         Subject to the Credit Agreement and except as otherwise permitted
under the Credit Agreement, each Lease of any portion of the Trust Estate shall
be absolutely subordinate to the lien of this Deed of Trust, but shall contain a
provision satisfactory to the Lenders, and in any event, each tenant thereunder,
by virtue of executing a Lease covering the Premises or any portion thereof,
hereby agrees, that in the event of the exercise of the private power of sale or
a judicial foreclosure hereunder, such Lease, at the option of the purchaser at
such sale, shall not be terminated and the tenant thereunder shall attorn to
such purchaser and, if requested to do so, shall enter into a new Lease for the
balance of the term of such Lease then remaining upon the same terms and
conditions. Each such Lease shall, at the request of the Lenders, be assigned to
Beneficiary upon the Lender’s approved form, and each, such assignment shall be
recorded and acknowledged by the tenant thereunder. Concurrently with the
execution of any and all Leases executed after the date hereof, Trustor shall
cause the tenants thereunder to execute a subordination, non-disturbance and
attornment agreement in favor of Beneficiary in form and substance satisfactory
to the Lenders and immediately thereafter deliver such agreement to Beneficiary.

 

2.28.      Reimbursement; Attorneys’ Fees. Trustor shall pay, within five (5)
business days of receiving demand for payment, all sums expended or expenses
incurred by Trustee and/or Beneficiary in acting under any of the terms of this
Deed of Trust, including, without limitation, any fees and expenses (including
reasonable attorneys’ fees) incurred in connection with any reconveyance of the
Trust Estate or any portion thereof, or to compel payment of the obligations or
any portion of the indebtedness evidenced by the Credit Agreement or Loan
Documents or in connection with any default thereunder. Without limiting the
generality of the foregoing, upon election of either Beneficiary or Trustee so
to do, employment of an attorney is authorized, and payment by Trustor of all
reasonable attorneys’ fees, costs and expenses in connection with any action
and/or actions (including the cost of evidence or search of title) which may be
brought for the foreclosure of this Deed of Trust, and/or for possession of the
Trust Estate covered hereby, and/or for the appointment of a receiver, and/or
for the enforcement of any covenant or right in this Deed of Trust contained as
hereinafter provided, shall be secured hereby. As used herein, the terms
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photostating, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals, librarians and others not admitted to the bar
but performing services under the supervision of an attorney. The terms
“attorneys’ fees” or “attorneys’ fees and costs” shall also include, without
limitation, all such fees and expenses incurred with respect to appeals,
arbitrations, judicial or nonjudicial foreclosure and bankruptcy proceedings,
and whether or not any action or proceeding is brought with respect to the
matter for which such fees and expenses were incurred.

 



 26 

 

 

2.29.       Title. Trustor has good and marketable title to the Trust Estate
subject to no lien, charge or encumbrance except as permitted by the Beneficiary
in accordance with the terms of the Credit Agreement. This Deed of Trust is and
will remain a valid and enforceable lien on the Trust Estate subject only to the
exceptions referred to above. Trustor will preserve its interest in and title to
the Trust Estate and will forever warrant and defend the same to Trustee and
Beneficiary and will forever warrant and defend the validity and priority of the
lien hereof against the claims of all persons and parties whomsoever. Trustor
shall promptly and completely observe, perform, and discharge each and every
obligation, covenant and agreement affecting the Trust Estate whether the same
is prior and superior or subject and subordinate hereto including, if the
security hereunder is or will be a condominium, community apartment, stock
cooperative, or part of a planned development, each and every provision under
any declaration of covenants, conditions and restrictions pertaining thereto.

 

ARTICLE III
ASSIGNMENT OF RENTS, ISSUES AND PROFITS

 

3.1.         Assignment to Beneficiary; License. Trustor hereby absolutely and
irrevocably grants, sells, assigns, transfers and sets over to Beneficiary all
of the Rents derived from any Lease, now existing or hereafter created and
affecting all or any portion of the Trust Estate or the use or occupancy
thereof, together with (i) all of Trustor’s rights, titles and interests in the
Leases including all modifications, amendments, extensions and renewals of the
Leases (whether heretofore or hereafter entered into) and all rights and
privileges incident thereto; and (ii) all security deposits, guaranties and
other security now or hereafter held by Trustor as security for the performance
of the obligations of the tenants under the Leases. This assignment of rents is
intended by Trustor and Beneficiary to create and shall be construed to create
an absolute assignment to Beneficiary of all of Trustor’s rights, titles and
interests in the Rents and in the Leases and shall not be deemed an assignment
for additional security for the Obligations. Trustor irrevocably appoints
Beneficiary its true and lawful attorney, at the option of Beneficiary at any
time, to demand, receive and enforce payment, to give receipts, releases and
satisfactions, and to sue, either in the name of the of Trustor or in the name
Beneficiary, for all such income, rents, issues, deposits, profits and proceeds
and apply the same to the indebtedness secured hereby. Trustor and Beneficiary
further agree that, during the term of this assignment the Rents shall not
constitute property of Trustor (or of any estate of Trustor) within the meaning
of 11 U.S.C. §541, as amended from time to time. By its acceptance of this
assignment and so long as an Event of Default shall not have occurred and be
continuing under the Loan Documents, Beneficiary hereby grants to Trustor a
revocable license to enforce the Leases, to collect the Rents, to apply the
Rents to the payment of the costs and expenses incurred in connection with the
development, construction, operation, maintenance, repair and restoration of the
Trust Estate and to any indebtedness secured thereby and to distribute the
balance, if any, to Trustor as may be permitted by the terms of the Loan
Documents.

 



 27 

 

 

3.2.          Revocation of License. Upon the occurrence of an Event of Default
and at any time thereafter during the continuance thereof, Beneficiary shall
have the right to revoke the license granted to Trustor hereby by giving written
notice of such revocation to Trustor. Upon such revocation, Trustor shall
promptly deliver to Beneficiary the original copies of all Leases and all Rents
then held by Trustor and Beneficiary shall thereafter be entitled to enforce the
Leases, to collect and receive, without deduction or offset, all Rents payable
thereunder, including but not limited to, all Rests which were accrued and
unpaid as of the date of such revocation and to apply such Rents as provided in
the Loan Documents. Trustor hereby irrevocably constitutes and appoints
Beneficiary its true and lawful attorney-in-fact to enforce, in Trustor’s name
or in Beneficiary’s name or otherwise, all rights of Trustor in the instruments,
including without limitation checks and money orders, tendered as payments of
Rents and to do any and all things necessary and proper to carry out the
purposes hereof

 

3.3.            Election of Remedies. Upon the occurrence of an Event of Default
hereunder, Beneficiary may, at its option, exercise (or cause the Trustee to
exercise) its rights hereunder. If Beneficiary elects to exercise its rights
hereunder, Beneficiary or Trustee may, at any time without notice, either in
person, by agent or by a receiver appointed by a court, enter upon and take
possession of all or any portion of the Trust Estate, enforce all Leases,
collect all Rents, including those past due and unpaid, and apply the same to
the costs and expenses of operation and collection, including, without
limitation, reasonable attorneys’ fees, and to any indebtedness then secured
hereby, in such order as Beneficiary may determine. In connection with the
exercise by Beneficiary of its rights hereunder, Trustor agrees that Beneficiary
shall have the right to specifically enforce such rights and to obtain the
appointment of a receiver in accordance with the provisions of Section 4.2
hereof without regard to the value of the Trust Estate or the adequacy of any
security for the Obligations then secured hereby. The collection of such Rents,
or the entering upon and taking possession of the Trust Estate, or the
application thereof as aforesaid, shall not cure or waive any default or notice
of default hereunder or invalidate any act done in response to such default or
pursuant to such notice of default.

 



 28 

 

 

ARTICLE IV
EVENTS OF DEFAULT AND REMEDIES

 

4.1.         Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Deed of Trust:

 

(a)         failure to pay any monies, obligations or other consideration when
due under the Credit Agreement, this Deed of Trust or any other Loan Document,
subject to any applicable notice and cure period;

 

(b)         except with respect to the payment of monies or the specific items
set forth in this Section 4.1, failure to comply with, perform or observe any of
the covenants made by Trustor in this Deed of Trust and such failure continues
for more than thirty (30) days following Trustor’s receipt of notice of default
(provided, however, if the breach is not reasonably capable of cure within such
thirty (30) day period, Trustor shall not be in default of this Deed of Trust if
Trustor (i) promptly commences to cure the breach within the thirty (30) day
period, (ii) diligently and in good faith continues to cure the breach, and (3)
cures such breach within ninety (90) days of the notice of default);

 

(c)         failure to comply with, perform or observe any obligation or
condition of any of the other Loan Documents within the time periods specified
therein and the expiration of any applicable notice and cure period set forth
thereunder, if any;

 

(d)         any representation, warranty, statement, certificate, schedule or
report furnished by Trustor under or in connection with the Loan Documents,
whether given hereunder or any other Loan Document or otherwise, shall prove to
have been inaccurate in any material respect on or as of the date deemed made;

 

(e)         the occurrence of a default under Section 7 of the Credit Agreement,
subject to any applicable notice and cure period thereunder.

 

(f)         failure to procure or maintain any insurance policies which are
determined to be material, as determined by Beneficiary in its sole and absolute
discretion;

 

(g)        if Trustor violates or does not comply with any of the provisions of
subsection 5.4(ii) hereof;

 

(h)        a default occurs under any of the other Loan Documents and such
default is not cured within the applicable notice and cure period, if any; or

 

(i)         if the Premises or Improvements become subject to any lien, other
than a lien permitted pursuant to Section 6.2 of the Credit Agreement.

 



 29 

 

 

4.2.         Remedies. Upon the occurrence of any Event of Default, Trustee and
Beneficiary shall have the following rights and remedies:

 

(i)           Beneficiary may declare the entire principal amount then
outstanding (if not then due and payable) pursuant to the Credit Agreement, and
accrued but unpaid interest thereon, to be due and payable immediately, and,
notwithstanding the stated maturity in the Credit Agreement or any other term or
provision of the Loan Documents or this Deed of Trust to the contrary, the
outstanding principal amount of the Loan Documents and the accrued but unpaid
interest thereon shall become and be immediately due and payable.

 

(ii)          Irrespective of whether Beneficiary exercises the option provided
in Section 4.2(i) above, Beneficiary in person or by agent may, without any
obligation so to do and without notice or demand upon Trustor and without
releasing Trustor from any obligation hereunder: (a) make any payment or do any
act which Trustor has failed to make or do; (b) enter upon, take possession of,
manage and operate the Trust Estate or any part thereof; (c) make or enforce,
or, if the same be subject to modification or cancellation, modify or cancel any
Leases of the Trust Estate or any part thereof upon such terms or conditions as
Beneficiary deems proper; (d) obtain and evict tenants, and fix or modify rents,
make repairs and alterations and do any acts which Beneficiary deems proper to
protect the security hereof; and (e) with or without taking possession, in its
own name or in the name of Trustor, sue for or otherwise collect and receive
rents, royalties, issues, profits, revenue, income and other benefits, including
those past due and unpaid, and apply the same less costs and expenses of
operation and collection, including reasonable attorneys’ fees, upon any
indebtedness secured hereby, and in such order as Beneficiary may determine.
Upon request of Beneficiary, Trustor shall assemble and make available to
Beneficiary at the Premises any of the Trust Estate which has been removed
therefrom. The entering upon and taking possession of the Trust Estate, the
collection of any rents, royalties, issues, profits, revenue, income or other
benefits and the application thereof as aforesaid shall not cure or waive any
default theretofore or thereafter occurring or affect any notice of default
hereunder or invalidate any act done pursuant to any such notice; and,
notwithstanding continuance in possession of the Trust Estate, or any part
thereof, by Beneficiary, Trustee or a receiver, and the collection, receipt and
application of rents, royalties, issues, profits, revenue, income or other
benefits, Beneficiary shall be entitled to exercise every right provided for in
this Deed of Trust or by law upon or after the occurrence of an Event of
Default, including the right to exercise the power of sale. Any of the actions
referred to in this Section 4.2(ii) may be taken by Beneficiary, either in
person or by agent, with or without bringing any action or proceeding, or by a
receiver appointed by a court, and any such action may also be taken
irrespective of whether any notice of default or election to sell has been given
hereunder and without regard to the adequacy of the security for the
indebtedness hereby secured. Further, Beneficiary, at the expense of Trustor,
either by purchase, repair or construction, may from time to time maintain and
restore the Trust Estate or any part thereof and complete construction of the
Improvements uncompleted as of the date thereof and in the course of such,
completion may make such changes in the contemplated Improvements as Beneficiary
may deem desirable and may insure the same.

 



 30 

 

 

(iii)        Beneficiary shall be entitled, without notice and to the full
extent provided by law, to the appointment by a court having jurisdiction of a
receiver to take possession of and protect the Trust Estate or any part thereof,
and operate the same and collect the Rents.

 

(iv)         Beneficiary may bring an action in any court of competent
jurisdiction to foreclose this Deed of Trust or enforce any of the terms,
covenants and conditions hereof or contained in any other Loan Document.

 

(v)          Beneficiary may elect to cause the Trust Estate or any part or
parts thereof to be sold as follows:

 

(a)         Beneficiary may proceed as if all of the Trust Estate were real
property in accordance with subparagraph (d) below, or Beneficiary may elect to
treat any of the Trust Estate which consists of a right in action or which is
property that can be severed from the Premises or the Improvements without
causing structural damage thereto as if the same were personal property, and
dispose of the same in, accordance with subparagraph (c) below, separate and
apart from the sale of real property, the remainder of the Trust Estate being
treated as real property.

 

(b)        Beneficiary may cause any such sale or other disposition to be
conducted immediately following the expiration of any grace period herein
provided (or immediately upon the expiration of any redemption or reinstatement
period required by law) or Beneficiary may delay any such sale or other
disposition for such period of time as Beneficiary deems to be in its best
interest. Should Beneficiary desire that more than one (1) such sale or other
disposition be conducted, Beneficiary may, at its option, cause the same to be
conducted simultaneously, or successively, on the same day, or at such different
days or times and in such order as the Lenders may deem to be in their best
interest.

 

(c)        Should Beneficiary elect to cause any of the Trust Estate to be
disposed of as personal property as permitted by subparagraph (a) above, it may
dispose of any part thereof in any manner now or hereafter permitted by the
California Commercial Code, the commercial code of the state in which any of the
Trust Estate is located or in accordance with any other remedy provided by law.
Any such disposition may be conducted by an employee or agent of Beneficiary or
Trustee. Both Trustor and Beneficiary shall be eligible to purchase any part or
all of such property at any such disposition. Any such disposition may be either
public or private as Beneficiary may elect, subject to the provisions of the
California Commercial Code or the commercial code of the state in which any of
the Trust Estate is located. Beneficiary shall have all of the rights and
remedies of a Secured Party under the California Commercial Code or the
commercial code of the state in which any of the Trust Estate is located.
Expenses of retaking, holding, preparing for sale, selling or the like shall
include Beneficiary’s reasonable attorneys’ fees and legal expenses, and upon
such default, Trustor, upon demand of Beneficiary, shall assemble such personal
property and make it available to Beneficiary at the Premises, a place which is
hereby deemed reasonably convenient to Beneficiary and Trustor. Beneficiary
shall give Trustor at least five (5) days’ prior written notice of the time and
place of any public sale or other disposition of such property or of the time at
or after which any private sale or any other intended disposition is to be made,
and if such notice is sent to Trustor, in the manner provided for the mailing of
notices herein, it shall constitute reasonable notice to Trustor.

 

(d)        Should Beneficiary elect or be directed to sell the Trust Estate or
any part thereof which is real property or which Beneficiary has elected to
treat as real property, upon such election, Beneficiary or Trustee shall give
such notice of default election to sell as may then be required by law and by
any Loan Document. Thereafter, upon the expiration of such time and the giving
of such notice of sale as may then be required by law, and without the necessity
of any demand on Trustor, Trustee, at the time and place specified in the notice
of sale, shall sell the Trust Estate, or any portion thereof specified by
Beneficiary, at public auction to the highest bidder for cash in lawful money of
the United States or any other form of consideration acceptable to Beneficiary,
subject, however, to the provisions of Section 4.2(vii). Trustee may, and upon
request of Beneficiary shall, from time to time postpone the sale of all or any
portion of the Trust Estate by public announcement at the time and place of such
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement or subsequently
noticed sale, and without further notice make such sale at the time fixed by the
last postponement, or may, in its discretion, give a new notice of sale. If the
Trust Estate consists of several lots or parcels, Beneficiary may direct that
the same be sold as a unit or be sold separately and, if to be sold separately,
Beneficiary may designate the order in which such lots or parcels shall be
offered for sale or sold. Any Person, including Trustor, Trustee or Beneficiary,
may purchase at the sale. Upon any sale, Trustee shall execute and deliver to
the purchaser or purchasers a deed or deeds conveying the property so sold, but
without any covenant or warranty whatsoever, express or implied, whereupon such
purchaser or purchasers shall be let into immediate possession.

 

(e)         Beneficiary, from time to time before any Trustee’s sale as provided
herein, may rescind any notice of default and election to sell or notice of sale
by executing and delivering to Trustee a written notice of such rescission,
which such notice, when recorded, shall constitute a cancellation of any prior
declaration of default and demand for sale. The exercise by Beneficiary of such
right of rescission shall not constitute a waiver of any breach or default then
existing or subsequently occurring, or impair the right of Beneficiary to
execute and deliver to Trustee, as above provided, other declarations or notices
of default and demand for sale of the Trust Estate to satisfy the obligations
hereof, nor otherwise affect any provision, covenant or condition of any Loan
Document.

 



 31 

 

 

(f)         In the event of a sale or other disposition of the Trust Estate, or
any part thereof, and the execution of a deed or other conveyance pursuant
thereto, the recitals therein offsets, such as default, the giving of notice of
default and notice of sale, demand that such sale should be made, postponement
of sale, terms of sale, sale, purchase, payment of purchase money and other
facts affecting the regularity or validity of such sale or disposition, shall be
conclusive proof of the truth of such facts and any such deed or conveyance
shall be conclusive against all persons as to such facts recited therein.

 

(g)        The acknowledgment of the receipt of the purchase money, contained in
any deed or conveyance executed as aforesaid, shall be sufficient discharge to
the grantee of all obligations to see to the proper application of the
consideration therefor as hereinafter provided. The purchaser at any trustee’s
or foreclosure sale hereunder may disaffirm any easement granted or rental or
lease contract made in violation of any provision of this Deed of Trust and may
take immediate possession of the Trust Estate free from, and despite the terms
of, such grant of easement and rental or lease contract.

 

(h)        Upon the completion of any sale or sales made by Trustee or
Beneficiary, as the case may be, under or by virtue of this Article 4, Trustee
or any officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Trustee is hereby
irrevocably appointed the true and lawful attorney-in-fact of Trustor in its
name and stead to make all necessary conveyances, assignments, transfers and
deliveries of the Trust Estate or any part thereof and the rights so sold and
for that purpose Trustee may execute all necessary instruments of conveyance,
assignment and transfer, and may substitute one or more persons with like power,
Trustor hereby ratifying and confirming all that its said attorney or any
substitute or substitutes shall lawfully do by virtue hereof. Nevertheless,
Trustor, if so requested by Trustee or Beneficiary, shall ratify and confirm any
such sale or sales by executing and delivering to Trustee or to such purchaser
or purchasers all such instruments as may be advisable in the judgment of
Trustee or Beneficiary, for the purpose as may be designated in such request.
The foregoing power of attorney is coupled with an interest and cannot be
revoked. Any such sale or sales made under or by virtue of this Article 4,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all of the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Trustor in and to the properties and
rights so sold, and shall be a perpetual bar, both at law and in equity, against
Trustor and any and all persons claiming or who may claim the same, or any part
thereof, from, through or under Trustor.

 



 32 

 

 

(i)        Trustor hereby expressly waives any right which it may have to direct
the order in which any of the Trust Estate shall be sold in the event of any
sale or sales pursuant hereto.

 

(vi)         The purchase money, proceeds or avails of any sale made under or by
virtue of this Article 4, together with all other sums which may then be held by
Trustee or Beneficiary under this Deed of Trust, whether under the provisions of
this Article 4, or otherwise, shall be applied as follows:

 

FIRST: To the payment of the costs and expenses of the sale, including
reasonable compensation to Trustee and Beneficiary, their agents and counsel,
and of any judicial proceedings wherein the same may be made and to the payment
of all expenses, liabilities and advances made or incurred by Trustee under this
Deed of Trust, together with interest as specified in the Credit Agreement on
all advances made by Trustee and all taxes or assessments, except for any taxes,
assessments or other charges subject to which the Trust Estate shall have been
sold, and further including all costs of publishing, recording, mailing and
posting notice, the cost of any search and/or other evidence of title procured
in connection therewith and the cost of any revenue stamps on any deed of
conveyance.

 

SECOND: To the payment of any and all sums expended under the terms hereof, not
then repaid, with accrued interest as specified in the Credit Agreement and all
other sums required to be paid by Trustor pursuant to any provisions of this
Deed of Trust or of the Credit Agreement or of any other Loan Document,
including all expenses, liabilities and advances made or incurred by Beneficiary
under this Trust Estate or in connection with the enforcement hereof, together
with interest as specified in the Credit Agreement on all advances.

 

THIRD: To the payment of the principal and interest then due, owing and unpaid
upon the Credit Agreement, with interest on the unpaid principal as specified
therein from the due date of any such payment of principal until the same is
paid.

 

FOURTH: The remainder, if any, to the Person or Persons legally entitled
thereto.

 

(vii)        Upon any sale or sales made under or by virtue of this Article 4,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Beneficiary may bid for and acquire the Trust Estate or any part thereof and, in
lieu of paying cash therefor, may make settlement for the purchase price by
crediting upon the indebtedness or other sums secured by this Deed of Trust the
net sales price after deducting therefrom the expenses of sale and the costs of
the judicial proceedings, if any, and any other sums which Trustee or
Beneficiary is authorized to deduct under this Deed of Trust or the Loan
Documents, and, in such event, this Deed of Trust, the Loan Documents and
documents evidencing expenditures secured hereby shall be presented to the
Person or Persons conducting the sale in order that the amount so used or
applied may be credited upon said indebtedness as having been paid.

 



 33 

 

 

(viii)       Upon the occurrence of any Event of Default and upon written demand
by Beneficiary, Trustor will pay to Beneficiary the entire principal then
outstanding, and all accrued but unpaid interest thereon, and, after the
happening of said Event of Default, will also pay to Beneficiary interest as
specified in the Credit Agreement on the then unpaid principal, and the sums
required to be paid by Trustor pursuant to any provision of this Deed of Trust,
or any other Loan Document and in addition thereto such further amount as shall
be sufficient to cover the costs and expenses of collection, including
reasonable compensation to Trustee and Beneficiary hereunder. In the event
Trustor shall fail forthwith to pay such amounts upon such demand, Beneficiary
shall be entitled and empowered to institute such action or proceedings at law
or in equity as may be advised by its counsel for the collection of the sums so
due and unpaid, and may prosecute any such action or proceedings to judgment or
final decree, and may enforce any such judgment or final decree against Trustor
and collect, out of the property of Trustor wherever situated, as well as out of
the Trust Estate, in any manner provided by law, moneys adjudged or decreed to
be payable.

 

(a)         Beneficiary shall be entitled to recover judgment as aforesaid
either before or after or during the pendency of any proceedings for the
enforcement of the provisions of this Deed of Trust, and the right of
Beneficiary to recover such judgment shall not be affected by any entry or sale
hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the provisions of this Deed of Trust, or the foreclosure of the
lien hereof; and in the event of a sale of the Trust Estate, and of the
application of the proceeds of sale, as in this Deed of Trust provided, to the
payment of the debt hereby secured, Beneficiary shall be entitled to enforce
payment of, and to receive all amounts then remaining due and to enforce payment
of all other charges, payments and costs due under this Deed of Trust, and shall
be entitled to recover judgment for any portion of the debt remaining unpaid,
with interest. In case of proceedings against Trustor in insolvency or
bankruptcy or any proceedings for the reorganization of Trustor or involving the
liquidation of its assets, Beneficiary shall be entitled to prove the whole
amount of principal and interest due pursuant to the Loan Documents to the full
amount thereof, and all other payments, charges and costs due under this Deed of
Trust or any other Loan Document.

 

(b)         No recovery of any judgment by Beneficiary and no levy of an
execution under any judgment upon the Trust Estate or upon any other property of
Trustor shall affect, in any manner or to any extent, the lien of this Deed of
Trust upon the Trust Estate or any part thereof, or any liens, rights, powers,
or remedies of Trustee or Beneficiary hereunder, but such liens, rights, powers
and remedies of Trustee and Beneficiary shall continue unimpaired as before.

 



 34 

 

 

(c)        Any moneys thus collected by Beneficiary under this Section 4.2(viii)
shall be applied by Beneficiary in accordance with the provisions of Section 4.2
(vi).

 

(ix)         Upon the commencement of any action, suit or other legal
proceedings by Beneficiary to obtain judgment for the principal of, or interest
on sums required to be paid by Trustor pursuant to any provision of this Deed of
Trust, or of any other nature in aid of the enforcement of the Loan Documents or
of this Deed of Trust, Trustor, to the fullest extent permitted by law, will and
does hereby (a) waive the issuance and service of process and enter its
voluntary appearance in such action, suit or proceedings, and (b) if required by
Beneficiary, consent to the appointment of a receiver or receivers of the Trust
Estate and of all the Rents. After the happening of any Event of Default, or
upon the commencement of any proceedings to foreclose this Deed of Trust or to
enforce the specific performance hereof or in aid thereof or upon the
commencement of any other judicial proceedings to enforce any right of Trustee
or Beneficiary, Trustee or Beneficiary shall be entitled forthwith, as a matter
of right, if either shall so elect, without the giving of notice to any other
party and without regard to the adequacy of the security of the Trust Estate,
either before or after declaring the unpaid principal of the Loan Documents to
be due and payable, to the appointment of such a receiver or receivers.

 

(x)          Notwithstanding the appointment of any receiver, liquidator or
trustee of Trustor, or of any of its property, or of the Trust Estate or any
part thereof, Trustee and Beneficiary shall be entitled to retain possession and
control of all property now or hereafter held under this Deed of Trust,
including, but not limited to, the Rents.

 

(xi)         No remedy herein conferred upon or reserved to Trustee or
Beneficiary is intended to be exclusive of any other remedy herein or by any
Loan Document or by law provided, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or by and Loan Document or now or
hereafter existing at law or in equity or by statute. No delay or omission of
Trustee or Beneficiary in exercising any right or power accruing upon any Event
of Default shall impair any right or power or shall be construed to be a waiver
of any Event of Default or any acquiescence therein; and every power and remedy
given by this Deed of Trust to Trustee or Beneficiary may be exercised from time
to time as often as may be deemed expedient by Trustee or Beneficiary. If there
exists additional security for the performance of the obligations secured
hereby, Beneficiary, or its assigns, at its sole option, and without limiting or
affecting any of the rights or remedies hereunder, may exercise any of the
rights and remedies to which it may be entitled hereunder either concurrently
with whatever rights it may have in connection with such, other security or in
such order as it may determine. Nothing in this Deed of Trust or any other Loan
Documents shall affect the obligation of Trustor to pay the principal of, and
interest as specified in the Credit Agreement in the manner and at the time and
place therein respectively expressed.

 



 35 

 

 

(xii)        To the fullest extent permitted by applicable law, Trustor will not
at any time insist upon, or plead, or in any manner whatsoever claim or take any
benefit or advantage of any stay or extension or moratorium law or law
pertaining to the marshaling of assets, the administration of estates of
decedents, any exemption from execution or sale of the Trust Estate or any part
thereof, including exemption of homestead, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance of
this Deed of Trust, nor claim, take or insist upon any benefit or advantage of
any law now or hereafter in force providing for the valuation or appraisal of
the Trust Estate, or any part thereof, prior to any sale or sales thereof which
may be made pursuant to any provision herein, or pursuant to the decree,
judgment or order of any court of competent jurisdiction; nor after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof, and
Trustor hereby expressly waives all benefit or advantage of any such law or
laws, and covenants not to hinder, delay or impede the execution of any power
herein granted or delegated to Trustee or Beneficiary, but to suffer and permit
the execution of every power as though no such law or laws had been made or
enacted. Trustor, for itself and all who claim under it, hereby waives, to the
extent that it lawfully may, all right to have the Trust Estate marshaled upon
any sale or foreclosure hereunder.

 

(xiii)       Upon the occurrence of any Event of Default and pending the
exercise by Trustee or Beneficiary or their agents or attorneys of their right
to exclude Trustor from all or any part of the Trust Estate, Trustor agrees to
vacate and surrender possession of the Trust Estate to Trustee or Beneficiary,
as the case may be, or to a receiver, if any, and in default thereof may be
evicted by any summary action or proceeding for the recovery of possession of
leased premises for nonpayment of rent, however designated.

 

(xiv)       In the event ownership of the Trust Estate or any portion thereof
becomes vested in a Person other than the Trustor herein named, Beneficiary may,
without notice to the Trustor herein named, whether or not Beneficiary has given
written consent to such change in ownership, deal with such successor or
successors in interest with reference to this Deed of Trust and the indebtedness
secured hereby, and in the same manner as with the Trustor herein named, without
in any way vitiating or discharging Trustor’s liability hereunder or for the
indebtedness or obligations hereby secured.

 

(xv)         In the event that there be a Trustee’s sale hereunder and if at the
time of such sale Trustor, or its heir, executor, administrator or assign, be
occupying the Premises and Improvements or any part thereof so sold, each and
all shall immediately become the tenant of the purchaser at such sale, which
tenancy shall be a tenancy from day to day, terminable at the will of either
tenant or landlord, at a reasonable rental per day based upon the value of the
Premises and Improvements, such rental to be due daily to the purchaser. An
action of unlawful detainer shall lie if the tenant holds over after a demand in
writing for possession of said Premises and Improvements; and this agreement and
the Trustee’s deed shall constitute a lease and agreement under which any such
tenant’s possession arose and continued.

 



 36 

 

 

(xvi)       Trustor shall pay immediately, without notice or demand, all costs
and expenses in connection with the enforcement of Beneficiary’s rights under
any of the Loan Documents, including, without limitation, reasonable attorneys’
fees, whether or not any suit is filed in connection with such enforcement; such
costs and expenses shall include, without limitation, all costs, reasonable
attorneys’ fees and expenses in connection with any insolvency, bankruptcy,
reorganization, arrangement or other similar proceedings involving Trustor or
Trustor’ s obligations under any Loan Document, which in any way affects the
exercise by Beneficiary of its rights and remedies under the Deed of Trust or
any other Loan Document.

 

4.3.        Avoidance of Lock-Out Period. Following an Event of Default, if
Trustor or anyone on Trustor’s behalf makes a tender of payment of the amount
necessary to satisfy the Obligations secured by this Deed of Trust at any time
prior to a foreclosure sale (including, but not limited to, sale under power of
sale under this Deed of Trust), or during any redemption period after
foreclosure and such tender of payment as of the date tendered will constitute a
prepayment not permitted by Section 2.3 of the Credit Agreement, then, to the
maximum extent permitted by law, Trustor shall pay Beneficiary, in addition to
such tender payment, an amount equal to the greater of (i) three percent (3%) of
all outstanding principal and interest amounts owed under or in connection with
the Credit Agreement and (ii) an amount equal to the excess of (A) the sum of
the present values of a series of payments payable at the times and in the
amounts equal to the payments of principal and interest (including, but not
limited to the principal and interest payable on the Maturity Date) which would
have been scheduled to be payable after the date of such tender under the Credit
Agreement had the Obligations not been accelerated, with each such payment
discounted to its present value at the date of such tender at the rate which
when compounded monthly is equivalent to the Prepayment Rate (as hereinafter
defined), over (B) the then principal amount due under the Credit Agreement.

 

The term “Prepayment Rate” means the bond equivalent yield (in the secondary
market) on the United States Treasury Security that as of the Prepayment Rate
Determination Date (hereinafter defined) has a remaining term to maturity
closest to, but not exceeding, the remaining term to the Maturity Date, as most
recently published in the “Treasury Bonds, Notes and Bills” section in The Wall
Street Journal as of the date of the related tender of payment. If more than one
issue of United States Treasury Securities has the remaining term to the
Maturity Date referred to above, the “Prepayment Rate” shall be the yield on the
United States Treasury Security most recently issued as of such date. The term
“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the prepayment date. The rate so published shall control
absent manifest error. As used herein, “Business Day” shall mean any day other
than Saturday, Sunday or any other day on which bank are required or authorized
to close in California.

 



 37 

 

 

ARTICLE V
MISCELLANEOUS

 

5.1.        Amendments. This Deed of Trust may only be waived, changed,
discharged or terminated by an instrument in writing signed by the party against
whom enforcement of any waiver, change, discharge or termination is sought

 

5.2.         No Waiver. By accepting payment of any sum secured hereby after its
due date or in an amount less than the sum due, Beneficiary does not waive its
rights either to require prompt payment when due of all other sums so secured or
to declare a default as herein provided for failure to pay the total sum due.

 

5.3.         Trustor Waiver of Rights. Trustor waives to the extent permitted by
law, (i) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Trust Estate,
(ii) all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature or declare due the whole of the secured
indebtedness and marshalling in the event of foreclosure of the liens hereby
created, and (iii) all rights and remedies which Trustor may have or be able to
assert by reason of the laws of the State of California pertaining to the rights
and remedies of sureties; provided, however, nothing contained herein shall be
deemed to be a waiver of Trustor’s rights under Section 2924c of the California
Civil Code.

 

5.4.        Environmental Matters.

 

(i)           Trustor agrees to submit from time to time, if requested by
Beneficiary, a report, satisfactory to Beneficiary, certifying that the Premises
and the Improvements are not now being used nor been used in the past for any
use, generation, transportation, treatment, storage or disposal of any Hazardous
Materials at any time located on or present or under or near the Premises.
Beneficiary reserves the right, in its sole and absolute discretion, to retain,
at Trustor’s expense, an independent professional consultant to review any
report prepared by Trustor and/or to conduct its own investigation of the
Premises and Improvements for Hazardous Materials. Trustor hereby grants to
Beneficiary, its agents, employees, consultants and contractors the right to
enter upon the Premises and Improvements and to perform such tests as are
reasonably necessary to conduct such a review and/or investigation.

 



 38 

 

 

(ii)         Upon the discovery by Trustor of any event or situation which would
render any of the representations, warranties or covenants contained in Section
2.11 herein above inaccurate in any respect if made at the time of such
discovery, Trustor shall promptly notify Beneficiary of such event or situation
and, within fifteen (15) days after discovery, submit to Beneficiary a
preliminary written environmental plan setting forth a general description of
such event or situation and the action, if any, that Trustor proposes to take
with respect thereto, including, without limitation, the giving of notice to and
receipt of approval from appropriate governmental agencies. Within fifteen (15)
days after submission, of such preliminary report, Trustor shall submit to
Beneficiary a final written environmental report, setting forth a detailed
description of such event, or situation and the action that Trustor proposes to
take with respect thereto, including, without limitation, any proposed
corrective work, the estimated cost and time of completion, the name of the
contractor, a copy of the construction contract, if any, the governmental
agencies contacted, the governmental agencies claiming jurisdiction, the
approvals required from said governmental agencies and the estimated time to
obtain said approvals, and such additional data, instruments, documents,
agreements or other materials or information as Trustor may reasonably request.
The plan shall be subject to the Lenders’s written approval, which approval may
be granted or withheld in the Lender’s reasonable discretion. Beneficiary shall
notify Trustor in writing of its approval or disapproval of the final plan
within fifteen (15) days after receipt thereof by Beneficiary. If Beneficiary
disapproves the plan, Beneficiary’s notice to Trustor of such disapproval shall
include a brief explanation of the reasons therefor. Within fifteen (15) days
after receipt of such notice of disapproval. Trustor shall submit to Beneficiary
a revised final written environmental plan that remedies the defects identified
by Beneficiary as reasons for Beneficiary’s disapproval of the initial final
plan. If Trustor fails to submit a revised plan to Beneficiary within said
fifteen (15) day period, or if such revised plan is submitted to Beneficiary and
Beneficiary disapproves said plan, such failure or disapproval shall, at
Beneficiary’s option and upon notice to Trustor, constitute an Event of Default
hereunder, in which event Beneficiary shall have all of the rights and remedies
available to it under subsection 4.2(ii). If Beneficiary does not notify Trustor
of its approval or disapproval of the final plan or any revisions thereof within
fifteen (15) days after receipt thereof, the plan or revision shall be deemed
disapproved. Once any such plan is approved in writing or deemed approved by
Beneficiary, Trustor shall promptly commence all action necessary to implement
such plan and to comply with any requirements and conditions imposed by
Beneficiary, and shall diligently and continuously pursue such action to
completion in strict accordance with the terms thereof.

 

5.5.        Notices. Whenever Trustor, Trustee or Beneficiary shall desire to
give or serve any notice, demand, request or other communication with respect to
this Deed of Trust, each such notice, demand, request or communication shall be
given in writing (at the address set forth below) by any of the following means:
(a) personal service: (b) electronic communication, whether by telex or
telecopying (if confirmed in writing sent by overnight delivery service); or
(c) overnight delivery service (such as FedEx), providing proof of delivery.
Such addresses may be changed by notice to the other parties given in the same
manner as provided above. Any notice, demand or request sent pursuant to either
subsection (a) or (b) hereof shall be deemed received upon such personal service
or upon dispatch by electronic means, and, if sent pursuant to subsection (c)
shall be deemed received as of the date of delivery (whether accepted or
refused) established by the overnight carrier’s proof of delivery.

 



 39 

 

 

To Beneficiary:

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, MD 21045
Attention: Jason Prisco – Cadiz Inc./Cadiz
Real Estate LLCP
Telephone No.: (410) 884-2271
Email: ctsbankdebtadministrationteam@wellsfargo.com

 

with a copy to:

Perkins Coie LLP

30 Rockefeller Plaza 22nd Floor

New York, NY 10112-0015

Attention: Ronald Sarubbi

Telephone: 212.262.6914
Email: RSarubbi@perkinscoie.com

 

To Trustor: Cadiz Inc./Cadiz Real Estate LLC/Octagon Partners LLC
550 South Hope Street, Suite 2850,
Los Angeles, California 90071
Attention:  Chief Financial Officer
Telephone No.:  213-271-1600
Telecopy No.:  213-271-1614     with a copy to: Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.
Los Angeles, CA 90064
Attention:  Kevin Friedmann
Telecopy:  (310) 312-3100
Telephone:  (310) 312-3106     To Trustee:

Chicago Title Company
560 East Hospitality Lane
San Bernardino, California
Telephone No.: 909-884-0448
Telecopy No.: 909-384-7893



 

5.6.        Sale of Participation. Beneficiary may, at any time, sell, transfer,
assign or grant participations herein and other Obligations secured hereby, and
Beneficiary may forward to each participant and prospective participant all
documents and information which Beneficiary now has or later may acquire
relating to those Obligations and to Trustor, and any partners or joint
venturers of Trustor, whether furnished by Trustor or otherwise, as Beneficiary
determines necessary or desirable.

 



 40 

 

 

5.7.        Acceptance by Trustee. Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law.

 

5.8.        Captions. The captions or headings at the beginning of each Section
hereof are for the convenience of the parties and are not a part of this Deed of
Trust.

 

5.9.        Affidavit to Trustee. Trustee, upon presentation to it of an
affidavit signed by or on behalf of Beneficiary, setting forth any fact or facts
showing a default by Trustor under any of the terms or conditions of this Deed
of Trust, is authorized to accept as true and conclusive all facts and statement
in such affidavit and to act hereunder in complete reliance thereon.

 

5.10.      Severability; Invalidity of Certain Provisions. Every provision of
this Deed of Trust is intended to be severable. In the event any term or
provision hereof is declared to be illegal or invalid for any reason whatsoever
by a court of competent jurisdiction, such illegality or invalidity shall not
affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable. If the lien of this Deed of
Trust is invalid or unenforceable as to any part of the debt, or if the lien is
invalid or unenforceable as to any part of the Trust Estate, the unsecured or
partially unsecured portion of the debt shall be completely paid prior to the
payment of the remaining and secured or partially secured portion of the debt,
and all payments made on the debt, whether voluntary or under foreclosure or
other enforcement action or procedure, shall be considered to have been first
paid on and applied to the full payment of that portion of the debt which is not
secured or fully secured by the lien of this Deed of Trust.

 

5.11.      Waiver of Statute of Limitations. The right to plead any and all
statutes of limitation as a defense to any demand secured by this Deed of Trust
is hereby waived to the full extent permitted by law.

 

5.12.      No Merger of Lease. If both the lessor’s and lessee’s estate under
any lease or any portion thereof which constitutes a part of the Trust Estate
shall at any time become vested in one owner, this Deed of Trust and the lien
created hereby shall not be destroyed or terminated by application of the
doctrine of merger unless Beneficiary so elects as evidenced by recording a
written declaration so stating, and, unless and until Beneficiary so elects.
Beneficiary shall continue to have and enjoy all of the rights and privileges of
Beneficiary as to the separate estates. In addition, upon the foreclosure of the
lien created by this Deed of Trust on the Trust Estate pursuant to the
provisions hereof, any leases or subleases then existing and affecting all or
any portion of the Trust Estate shall not be destroyed or terminated by
application of the law of merger or as a matter of law or as a result of such
foreclosure unless Beneficiary or any purchaser at such foreclosure sale shall
so elect. No act by or on behalf of Beneficiary or any such purchaser shall
constitute a termination of any lease or sublease unless Beneficiary or such
purchaser shall give written notice thereof to such tenant or subtenant.

 



 41 

 

 

5.13.      Governing Law. Insofar as permitted by otherwise applicable law, this
Deed of Trust and the indebtedness and obligations secured hereby shall be
governed by and construed in accordance with the laws of California.

 

5.14.      Beneficiary’s Right to Enter, Inspect and Cure. Beneficiary is
authorized, by itself, its contractors, agents, employees or workmen, to enter
at any reasonable time upon any part of the Premises for the purpose of
inspecting the same, and for the purpose of performing any of the acts it is
authorized to perform under the terms of the Loan Document and this Deed of
Trust

 

5.15.       Interpretation and Successors in Interest. Subject to the provisions
of Section 2.17 hereof, this Deed of Trust applies to, to the benefit of, and
binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors and assigns. The term “Beneficiary” shall mean the owner
and holder, including pledgees, of the Credit Agreement, now or hereafter
whether or not named as Beneficiary herein. All capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Credit Agreement. The rules of construction specified in Section 1.2 of the
Credit Agreement shall also apply to this Deed of Trust. Any reference in this
Deed of Trust to any document, instrument or agreement creating or evidencing an
obligation secured hereby shall include such document, instrument or agreement
both as originally executed and as it may from time to time be modified. In the
performance of its duties hereunder, the Beneficiary shall be afforded all of
the rights, benefits, protections, immunities and indemnities entitled to it
under the Credit Agreement.

 

5.16.      Reconveyance by Trustee. Upon written request of Beneficiary stating
that all sums secured hereby have been paid, and upon surrender of this Deed of
Trust to Trustee for cancellation and retention and upon payment by Trustor of
Trustee’s fees, Trustee shall reconvey to Trustor, or to the Person or Persons
legally entitled thereto, without warranty, any portion of the Trust Estate then
held hereunder. The recitals in such reconveyance of any matters or facts shall
be conclusive proof of the truthfulness thereof. The grantee in any reconveyance
may be described as “the person or persons legally entitled thereto.”

 

5.17.       Conflicts. To the extent that this Deed of Trust or any of the other
Loan Documents are inconsistent with the Credit Agreement, the Credit Agreement
shall supersede any other agreement or document relating to the matters referred
to herein or therein.

 



 42 

 

 

5.18.       Counterparts; Recording References. This Deed of Trust may be
executed in several original counterparts. To facilitate filing and recording,
there may be omitted from certain counterparts the parts of Exhibit A hereto
containing specific descriptions of certain collateral constituting the Trust
Estate which relate to land under the jurisdiction of offices or located in
cities or counties other than the office or city or county in which the
particular counterpart is to be filed or recorded. A complete copy of this Deed
of Trust is being filed for record in the Office of the County Recorder of San
Bernardino. Each counterpart shall be deemed to be an original for all purposes,
and all counterparts shall together constitute a single document; provided,
however, Beneficiary and Trustee shall also have the option to exercise all
rights and remedies available to Beneficiary and Trustee hereunder and under
applicable law as though each counterpart hereof were a separate deed of trust,
or other security instrument covering only the portions of the collateral
constituting the Trust Estate located in the city or county wherein such
counterpart is recorded. Unless otherwise specified in Exhibit A hereto, all
recording references in Exhibit A are to the official real property records of
the city or county as appropriate, in which the affected land is located. The
references in Exhibit A to liens, encumbrances and other burdens, if any, shall
not be deemed to recognize or create any rights in third parties.

 

5.19.      Nonforeign Entity. Section 1445 of the Internal Revenue Code of 1986,
as amended (the “Internal Revenue Code”) provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign Person.
To inform Beneficiary that the withholding of tax will not be required in the
event of the disposition of the Premises or Improvements pursuant to the terms
of this Deed of Trust, Trustor hereby certifies, under penalty of perjury, that:

 

(i)           Trustor is not a foreign corporation, foreign, partnership,
foreign trust or foreign estate, as those terms are defined in the Internal
Revenue Code and the regulations promulgated thereunder;

 

(ii)          Cadiz’s U.S. employer identification number is 77-0313235, CRE’s
U.S. employer identification number is 77-0313235 and Octagon Partner’s U.S.
employer identification number is ___________; and

 

(iii)        Trustor’s principal place of business is 550 South Hope Street,
Suite 2850 Los Angeles CA 90071

 

It is understood that Beneficiary may disclose the contents of this
certification to the Internal Revenue Service and that any false statement
contained herein could be punished by fine, imprisonment or both. Trustor
covenants and agrees to execute such further certificates, which shall be signed
under penalty of perjury, as Beneficiary shall reasonably require. The covenant
set forth herein shall survive the foreclosure of the lien of this Deed of Trust
or acceptance of a deed in lieu thereof

 

5.20.       Agent’s Rights. It is expressly understood and agreed by the parties
to this Deed of Trust that (i) Wells Fargo Bank, National Association is
entering into this Agreement and acting hereunder solely in its capacity as
Agent under the Credit Agreement and (ii) in entering into and acting as Agent
hereunder, Wells Fargo Bank, National Association shall be afforded all of the
rights, protections, benefits, indemnities and immunities granted to the Agent
in the Credit Agreement as if set forth in their entirety herein. Any act, or
refusal to act, hereunder requiring the Agent to exercise discretion (including,
but not limited to, the exercise of remedies following an Event of Default)
shall be exercised in accordance with the terms of the Credit Agreement. The
permissive authorizations, entitlements, powers and rights granted to the Agent
herein (including the right to (i) request any documentation, (ii) request the
taking of any action and (iii) exercise any remedies) shall not be construed as
duties.

 



 43 

 

 

5.21.      Discretionary Acts. Any duty, role, responsibility, action or
inaction contemplated or required on the part of Agent hereunder is expressly
subject to the terms and conditions of the Credit Agreement, and Agent shall be
entitled to all of the rights, powers, benefits, protections, immunities and
indemnities granted to it in the Credit Agreement from the Lenders as if
explicitly set forth herein. Any act or omission to act involving the exercise
of discretion by Agent shall be exercised in accordance with the terms of the
Credit Agreement. The Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

5.22.      Consent/Performance by Beneficiary or Lenders.   Notwithstanding
anything to the contrary set forth herein, with respect to (a) any consent or
notice herein to be obtained or given by Beneficiary or Lenders, as applicable
and (b) any and all decisions, actions or performance which may be made or taken
by Beneficiary or Lenders hereunder, as applicable, Trustor shall accept any
such notices, consents, actions and performance, from or by Agent, as that also
being from, by or on behalf of, Beneficiary and the Lenders as though, and with
the same effect as if, the same had been directly given, done or performed by
the Beneficiary and Required Lenders (as defined in the Credit Agreement).  In
furtherance thereof, in the event that Trustor receives any such notices,
consents, actions and performances from Agent, Trustor may rely thereon without
the requirement that Agent provide, or Trustor obtain, proof of Agent’s
authority with respect thereto to bind Beneficiary or the Lenders.  In the event
that Trustor receives any written notice from, and executed by, Lenders
qualifying as Required Lenders that, from and after the date thereof, Trustor
shall thereafter only rely upon any consent, notice, action or performance from
the Required Lenders (and not Beneficiary), and to ignore any of the same from
Agent, and such notice specifically names one of the Required Lenders as the
party upon which all subsequent notices shall be given or be sent to (it being
the express intent of Agent, Beneficiary and Lenders that Trustor shall at all
times only be required to give or accept notices to or from one of Agent,
Beneficiary or one of the Required Lenders), Trustor shall (i) comply with such
written notice until such time as the same has been rescinded or modified by
written notice signed by the Required Lenders and (ii) Trustor may thereafter
rely upon any subsequent notice, consent, action or performance given by the
Required Lender so named without the requirement that Agent, Beneficiary or any
other Lender provide, or Trustor obtain, proof of said Required Lender(s)
authority with respect thereto to bind Beneficiary or Lenders.

 



 44 

 

 

ARTICLE VI
SURETYSHIP WAIVERS

 

6.1.       In addition to all waivers expressed in the Credit Agreement and the
other Loan Documents, to the extent that any Person comprising Trustor (a
“Trustor Party”) is construed as or constitutes a surety with respect to any
other Trustor Party, then the following provisions shall apply:

 

(a)        Each Trustor Party hereby absolutely, unconditionally, knowingly, and
expressly waives and agrees not to assert or take advantage of any defense based
upon (1) presentment, demand, protest and notice of protest, notice of dishonor
and of non-payment, notice of acceptance of the Loan Documents, and diligence in
collection; (2) notice of the existence, creation, or incurring of any new or
additional obligations under or pursuant to any of the Loan Documents; (3) any
right to require Beneficiary to proceed against, give notice to, or make demand
upon any other Trustor Party; (4) any right to require Beneficiary to proceed
against or exhaust any security or to proceed against or exhaust any security in
any particular order; (5) any right to require Beneficiary to pursue any remedy
of Beneficiary; (6) any right to direct the application of any security held by
Beneficiary; (7) any right of subrogation or to enforce any remedy which
Beneficiary may have against any other Trustor Party and any right to
participate in any security now or hereafter held by Beneficiary and any right
to reimbursement from any other Person comprising Trustor for amounts paid to
Beneficiary by any other Trustor Party at any time prior to the Payment in Full
(as hereinafter defined) of all obligations of Trustor under the Loan Documents
and of all Obligations secured by this Deed of Trust; (8) any defense arising
out of any disability or other defense of any Trustor Party, including
bankruptcy, dissolution, liquidation, cessation, impairment, modification, or
limitation, from any cause, of any liability of Trustor, or of any remedy for
the enforcement of such liability; (9) any right to plead or assert any election
of remedies by Beneficiary; (10) any other defenses available to a surety under
applicable law: (11) notice of any adverse change in the financial condition of
any Trustor Party or of any other fact that might increase such Trustor Party’s
risk under the Loan Documents; and (12) all notices (except if such notice is
specifically required to be given to such Trustor Party) and demands to which
Trustor might otherwise be entitled. As used herein, the term “Payment in Full”
with respect to any obligation shall mean the payment in full in cash of all
such obligations and the expiration of all applicable time periods regarding
bankruptcy preference, fraudulent conveyance or other avoidance actions that may
be applicable to the circumstances of payment of any or all of such obligations
under any and all laws of the State of California and federal laws.

 

(b)        Each Trustor Party hereby waives any rights it may have under
Sections 2845 or 2850 of the California Civil Code, or otherwise, to require
Beneficiary to institute suit against, or to exhaust any rights or remedies
which Beneficiary has or may have against, any other Trustor Party or any third
party, or against any collateral for the Obligations provided by Trustor or any
third party. In this regard, each Trustor Party agrees that it is bound to the
payment of all Obligations, whether now existing or hereafter accruing as fully
as if such Obligations were directly owing to Beneficiary by each Trustor Party.
Each Trustor Party further waives any defense arising by reason of any
disability or other defense (other than the defense that the Obligations shall
have been fully and finally performed and paid) of such Trustor Party or by
reason of the cessation from any cause whatsoever of the liability of such
Trustor Party in respect thereof.

 



 45 

 

 

(c)        Each Trustor Party hereby waives: (1) any rights to assert against
Beneficiary any defense (legal or equitable), set-off, counterclaim, or claim
which any other Trustor Party may now or at any time hereafter have against any
other Trustor Party or any other party liable to Beneficiary; (2) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Obligations or any security therefor; and (3) any
defense Trustor has to performance hereunder, and any right Trustor has to be
exonerated, provided by Sections 2819, 2822, or 2825 of the California Civil
Code, or otherwise, arising by reason of: any claim or defense based upon an
election of remedies by Beneficiary; the impairment or suspension of
Beneficiary’s rights or remedies against Trustor; the alteration by Beneficiary
of the Obligations; any discharge of Trustor’s Obligations to Beneficiary by
operation of law as a result of Beneficiary’s intervention or omission; or the
acceptance by Beneficiary of anything in partial satisfaction of the
Obligations.

 

(d)        Each Trustor Party hereby waives any right of subrogation it may have
as against any other Trustor Party with respect to the Obligations. In addition,
each Trustor Party hereby waives any right to proceed against any other Trustor
Party, now or hereafter, for contribution, indemnity, reimbursement, and any
other suretyship right and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which any Trustor Patty may now have or hereafter have as against any other
Trustor Party with respect to the Obligations. Each Trustor Party also hereby
waives any rights to recourse to or with respect to any asset of any other
Trustor Party. Each Trustor Party agrees that in light of the immediately
foregoing waivers, the execution of this Deed of Trust shall not be deemed to
make each Trustor Party a “creditor” of any other Trustor Party, and that for
purposes of Sections 547 and 550 of the Bankruptcy Code each Trustor Party shall
not be deemed a “creditor” of any other Trustor Party. Notwithstanding the
foregoing, the waivers set forth is this subsection 6.1(d) shall only apply
until the indefeasible Payment in Full of all obligations of Trustor under the
Loan Documents and of all of the Obligations under this Deed of Trust.

 

(e)         Each Trustor Party waives all rights and defenses arising out of an
election of remedies by Beneficiary, even though that election of remedies, such
as a non-judicial foreclosure with respect to security for the Obligations, has
destroyed such Trustor Party’s rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the California Code of Civil
Procedure (the “CCP”) or otherwise. Each Trustor Party acknowledges and agrees
that, as a result of the foregoing sentence, it is knowingly waiving in advance
a complete or partial defense to this Deed of Trust arising under CCP Sections
580d or 580a and based upon Beneficiary’s election to conduct a private
non-judicial foreclosure sale, even though such election would destroy,
diminish, or affect such Trustor Party’s rights of subrogation against any other
Trustor Party or any other party and each such Trustor Party’s rights to pursue
any other Trustor Party or such other party for reimbursement contribution,
indemnity, or otherwise.

  

(f)        WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS DEED OF TRUST OR ANY OTHER AGREEMENT ENTERED INTO
WITH RESPECT TO THE LOAN DOCUMENTS, TRUSTOR HEREBY WAIVES AND AGREES NOT TO
ASSERT ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY
ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2825, 2839, 2845, 2848, 2849, 2850, 2899 and 3433, AND
CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE.

 

[Signature Page Follows]

 



 46 

 

 

IN WITNESS WHEREOF, Trustor has, effective as of the Effective Date, caused this
instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 

  TRUSTOR:         CADIZ INC., a Delaware corporation         By:
                    Name:    Title:

  

Acknowledgment

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

  

STATE OF                           )

COUNTY OF                       )

 

On ___________________________ before me, ________________________ (insert name
and title of the officer), personally appeared ____________________________,
___________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
________________ that the foregoing paragraph is true and correct.

 



  WITNESS my hand and official seal.                       (Signature)   (Affix
Seal)        





 

[Signature Page to Deed of Trust]





 

 

 

IN WITNESS WHEREOF, Trustor has, effective as of the Effective Date, caused this
instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 



  TRUSTOR:       CADIZ REAL ESTATE LLC,   a Delaware limited liability company  
      By:                     Name:    Title:

  

Acknowledgment

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

  

STATE OF                            )

COUNTY OF                        )

 

On ___________________________ before me, ________________________ (insert name
and title of the officer), personally appeared ____________________________,
___________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
________________ that the foregoing paragraph is true and correct.

 



  WITNESS my hand and official seal.                       (Signature)   (Affix
Seal)        



 

 



[Signature Page to Deed of Trust]





 

 

 

IN WITNESS WHEREOF, Trustor has, effective as of the Effective Date, caused this
instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 

 



  TRUSTOR:       OCTAGON PARTNERS, LLC,   a Delaware limited liability company  
      By:                     Name:    Title:

  

Acknowledgment

 

 



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

  

STATE OF                            )

COUNTY OF                        )

 

On ___________________________ before me, ________________________ (insert name
and title of the officer), personally appeared ____________________________,
___________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
________________ that the foregoing paragraph is true and correct.

 



  WITNESS my hand and official seal.                       (Signature)   (Affix
Seal)        

  



[Signature Page to Deed of Trust]

 



 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[To come]

 

 

A-1 



 

 

